EXHIBIT 10.1

 

EXECUTION COPY

 

$210,000,000

 

FIRST LIEN CREDIT AGREEMENT

 

Dated as of June 29, 2005

 

among

 

KNOLOGY, INC.

as Borrower

 

and

 

THE LENDERS AND ISSUERS PARTY HERETO

 

and

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

as Administrative Agent and Collateral Agent

 

and

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

as Sole Bookrunner and Sole Lead Arranger

 

WEIL, GOTSHAL & MANGES LLP

767 FIFTH AVENUE

NEW YORK, NEW YORK 10153-0119



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I            Definitions, Interpretation and Accounting Terms

  1

            Section 1.1

  Defined Terms   1

            Section 1.2

  Computation of Time Periods   34

            Section 1.3

  Accounting Terms and Principles   34

            Section 1.4

  Conversion of Foreign Currencies   35

            Section 1.5

  Certain Terms   35

Article II            The Facilities

  36

            Section 2.1

  The Commitments   36

            Section 2.2

  Borrowing Procedures   36

            Section 2.3

  Swing Loans   37

            Section 2.4

  Letters of Credit   39

            Section 2.5

  Reduction and Termination of Commitments   43

            Section 2.6

  Repayment of Loans   44

            Section 2.7

  Evidence of Debt   44

            Section 2.8

  Optional Prepayments   45

            Section 2.9

  Mandatory Prepayments   46

            Section 2.10

  Interest   48

            Section 2.11

  Conversion/Continuation Option   49

            Section 2.12

  Fees   50

            Section 2.13

  Payments and Computations   51

            Section 2.14

  Special Provisions Governing Eurodollar Rate Loans   53

            Section 2.15

  Capital Adequacy   55

            Section 2.16

  Taxes   55

            Section 2.17

  Substitution of Lenders   58

Article III            Conditions To Loans And Letters Of Credit

  59

            Section 3.1

  Conditions Precedent to Initial Loans and Letters of Credit   59

            Section 3.2

  Conditions Precedent to Each Loan and Letter of Credit   63

            Section 3.3

  Determinations of Initial Borrowing Conditions   64

Article IV            Representations and Warranties

  65

            Section 4.1

  Corporate Existence; Compliance with Law   65

            Section 4.2

  Corporate Power; Authorization; Enforceable Obligations   65

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

            Section 4.3

  Ownership of Borrower; Subsidiaries    66

            Section 4.4

  Financial Statements    67

            Section 4.5

  Material Adverse Change    67

            Section 4.6

  Solvency    67

            Section 4.7

  Litigation    67

            Section 4.8

  Taxes    68

            Section 4.9

  Full Disclosure    68

            Section 4.10

  Margin Regulations    69

            Section 4.11

  No Burdensome Restrictions; No Defaults    69

            Section 4.12

  Investment Company Act; Public Utility Holding Company Act    69

            Section 4.13

  Use of Proceeds    69

            Section 4.14

  Insurance    70

            Section 4.15

  Labor Matters    70

            Section 4.16

  ERISA    70

            Section 4.17

  Environmental Matters    71

            Section 4.18

  Intellectual Property    72

            Section 4.19

  Title; Real Property    72

            Section 4.20

  Interactive Broadband Networks and Communications Law Matters    73

            Section 4.21

  Prohibited Persons; Trade Restrictions    75

Article V            Financial Covenants

   76

            Section 5.1

  Maximum Leverage Ratio    76

            Section 5.2

  First Lien Leverage Ratio    76

            Section 5.3

  Minimum Interest Coverage Ratio    77

            Section 5.4

  Capital Expenditures    77

Article VI            Reporting Covenants

   78

            Section 6.1

  Financial Statements    78

            Section 6.2

  Default Notices    80

            Section 6.3

  Litigation and Regulatory Matters    80

            Section 6.4

  Asset Sales    81

            Section 6.5

  Notices under Second Lien Loan Documents    81

            Section 6.6

  SEC Filings; Press Releases    81

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

        Page


--------------------------------------------------------------------------------

            Section 6.7

  Labor Relations   81

            Section 6.8

  Tax Returns   81

            Section 6.9

  Insurance   82

            Section 6.10

  ERISA Matters   82

            Section 6.11

  Environmental Matters   82

            Section 6.12

  Customer Contracts   83

            Section 6.13

  New Markets   83

            Section 6.14

  Other Information   83

Article VII        Affirmative Covenants

  84

            Section 7.1

  Preservation of Corporate Existence, Etc   84

            Section 7.2

  Compliance with Laws, Etc   84

            Section 7.3

  Conduct of Business   84

            Section 7.4

  Payment of Taxes, Etc   84

            Section 7.5

  Maintenance of Insurance   84

            Section 7.6

  Access   85

            Section 7.7

  Keeping of Books   85

            Section 7.8

  Maintenance of Properties, Etc   85

            Section 7.9

  Application of Proceeds   85

            Section 7.10

  Environmental   85

            Section 7.11

  Additional Collateral and Guaranties   86

            Section 7.12

  Regulatory Consents for Guaranties and Security   87

            Section 7.13

  Control Accounts, Approved Deposit Accounts   88

            Section 7.14

  Real Property   88

            Section 7.15

  Interest Rate Contracts   89

            Section 7.16

  Ratings   89

            Section 7.17

  Post-Closing Obligations   89

Article VIII        Negative Covenants

  90

            Section 8.1

  Indebtedness   90

            Section 8.2

  Liens, Etc   91

            Section 8.3

  Investments   92

            Section 8.4

  Sale of Assets   93

            Section 8.5

  Restricted Payments   94

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

            Section 8.6

  Prepayment and Cancellation of Indebtedness    95

            Section 8.7

  Restriction on Fundamental Changes; Permitted Acquisitions; Restricted
Subsidiaries    96

            Section 8.8

  Change in Nature of Business    96

            Section 8.9

  Transactions with Affiliates    96

            Section 8.10

  Limitations on Restrictions on Subsidiary Distributions; No New Negative
Pledge; Restricted Subsidiaries    97

            Section 8.11

  Modification of Constituent Documents    97

            Section 8.12

  Modification of Second Lien Loan Documents    97

            Section 8.13

  Accounting Changes; Fiscal Year    98

            Section 8.14

  Margin Regulations    98

            Section 8.15

  Sale/Leasebacks    98

            Section 8.16

  No Speculative Transactions    98

            Section 8.17

  Compliance with ERISA    98

            Section 8.18

  Environmental    98

            Section 8.19

  Patriot Act    98

Article IX          Events Of Default

   99

            Section 9.1

  Events of Default    99

            Section 9.2

  Remedies    101

            Section 9.3

  Actions in Respect of Letters of Credit    101

            Section 9.4

  Regulatory Approvals    101

            Section 9.5

  Rescission    102

Article X          The Administrative Agent

   102

            Section 10.1

  Authorization and Action    102

            Section 10.2

  Reliance by Agents, Etc    103

            Section 10.3

  Posting of Approved Electronic Communications    104

            Section 10.4

  The Agents Individually    105

            Section 10.5

  Lender Credit Decision    105

            Section 10.6

  Indemnification    105

            Section 10.7

  Successor Agents    106

            Section 10.8

  Concerning the Collateral and the Collateral Documents    106

            Section 10.9

  Actions by the Collateral Agent    107

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

            Section 10.10

  Collateral Matters Relating to Related Obligations    108

Article XI          Miscellaneous

   109

            Section 11.1

  Amendments, Waivers, Etc    109

            Section 11.2

  Assignments and Participations    111

            Section 11.3

  Costs and Expenses    115

            Section 11.4

  Indemnities    116

            Section 11.5

  Limitation of Liability    117

            Section 11.6

  Right of Set-off    118

            Section 11.7

  Sharing of Payments, Etc    118

            Section 11.8

  Notices, Etc    119

            Section 11.9

  No Waiver; Remedies    121

            Section 11.10

  Binding Effect    121

            Section 11.11

  Governing Law    121

            Section 11.12

  Submission to Jurisdiction; Service of Process    122

            Section 11.13

  Waiver of Jury Trial    122

            Section 11.14

  Marshaling; Payments Set Aside    122

            Section 11.15

  Section Titles    122

            Section 11.16

  Execution in Counterparts    123

            Section 11.17

  Entire Agreement    123

            Section 11.18

  Confidentiality    123

 

Schedules

 

Schedule I

   –    Commitments

Schedule II

   –    Applicable Lending Offices and Addresses for Notices

Schedule 4.2

   –    Consents

Schedule 4.3

   –    Ownership of Subsidiaries

Schedule 4.7

   –    Litigation

Schedule 4.11

   –    Build-Out Obligations

Schedule 4.15

   –    Labor Matters

Schedule 4.16

   –    List of Plans

Schedule 4.17

   –    Environmental Matters

Schedule 4.19

   –    Real Property

Schedule 4.20

   –    Regulatory Schedules

Schedule 7.12

   –    Regulatory Consents

Schedule 7.14

   –    Mortgage Documents

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page


--------------------------------------------------------------------------------

Schedule 8.1

   –    Existing Indebtedness     

Schedule 8.1(d)

   –    Capital Leases     

Schedule 8.2

   –    Existing Liens     

Schedule 8.3

   –    Existing Investments     

Schedule 8.10(b)

   –    Restricted Subsidiaries               

Exhibits

 

    

Exhibit A

   –    Form of Assignment and Acceptance     

Exhibit B-1

   –    Form of Revolving Credit Note     

Exhibit B-2

   –    Form of Term Note     

Exhibit C

   –    Form of Notice of Borrowing     

Exhibit D

   –    Form of Swing Loan Request     

Exhibit E

   –    Form of Letter of Credit Request     

Exhibit F

   –    Form of Notice of Conversion or Continuation     

Exhibit G

   –    Form of Guaranty     

Exhibit H

   –    Form of Pledge and Security Agreement     

Exhibit I

   –    Form of Intercreditor Agreement     

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of June 29, 2005, among KNOLOGY, INC., a Delaware
corporation (the “Borrower”), the Lenders (as defined below), the Issuers (as
defined below) and CREDIT SUISSE, acting through one or more of its branches, as
agent for the Lenders and the Issuers (in such capacity, the “Administrative
Agent”) and as agent for the Secured Parties (as defined below) under the
Collateral Documents (as defined below) (in such capacity, the “Collateral
Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Borrower has requested that the Lenders and Issuers make available
for the purposes specified in this Agreement, a term loan, revolving credit and
letter of credit facility; and

 

WHEREAS, the Lenders and Issuers are willing to make available to the Borrower
such term loan, revolving credit and letter of credit facility upon the terms
and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

 

Section 1.1 Defined Terms

 

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Account” has the meaning given to such term in the UCC.

 

“Account Debtor” has the meaning given to such term in the UCC.

 

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

 

“Affected Lender” has the meaning specified in Section 2.17 (Substitution of
Lenders).

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or that is controlled by or is under common control with
such Person, each officer, director, general partner or joint-venturer of such
Person, and each Person that is the beneficial owner of 5% or more of any class
of Voting Stock of such Person. For the purposes of this definition, “control”
means the possession of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agent Affiliate” has the meaning specified in Section 10.3 (Posting of Approved
Electronic Communications).



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“Agents” means each of the Administrative Agent and the Collateral Agent.

 

“Agreement” means this Credit Agreement.

 

“Annualized” means for purposes of calculating EBITDA in connection with
determining the Leverage Ratio or the First Lien Leverage Ratio, (a) with
respect to any amount of EBITDA attributable to one Fiscal Quarter, such amount
multiplied by four, (b) with respect to any amount of EBITDA attributable to two
Fiscal Quarters, such amount multiplied by two, and (c) with respect to any
amount of EBITDA attributable to three Fiscal Quarters, such amount divided by
0.75.

 

“Applicable Lending Office” means, with respect to each Lender, its Domestic
Lending Office in the case of a Base Rate Loan, and its Eurodollar Lending
Office in the case of a Eurodollar Rate Loan.

 

“Applicable Margin” means with respect to Term Loans, Revolving Loans or Swing
Loans maintained (a) as Base Rate Loans, a rate equal to 4.5% per annum and (b)
as Eurodollar Rate Loans, a rate equal to 5.5% per annum. Notwithstanding the
foregoing, the Applicable Margin shall be successively increased on each date
set forth below by the corresponding amount set forth below under “Margin
Increase” if, on such date, the Borrower shall have failed to cause each
Subsidiary listed on Schedule 8.10(b) (Restricted Subsidiaries) to (i) obtain
the PUC Authorizations required by Section 8.10(b) (Limitations on Restrictions
on Subsidiary Distributions; No New Negative Pledge; Restricted Subsidiaries)
and (ii) satisfy Subsidiary Guaranty Requirements:

 

DATE

--------------------------------------------------------------------------------

  MARGIN INCREASE


--------------------------------------------------------------------------------

September 1, 2005

  25 basis points

November 1, 2005

  25 basis points

April 1, 2006

  25 basis points

 

On the date on which all of the foregoing requirements have been satisfied, the
Applicable Margin shall, from and after such date, revert to the rates set forth
in clauses (a) and (b) above.

 

“Applicable Prepayment Premium” means, with respect to any optional prepayment
of the Term Loans pursuant to Section 2.8(b) (Optional Prepayments) or any
purchase of Term Loans of a Non-Consenting Lender pursuant to Section 11.1(c)
(Amendments, Waivers, Etc.), an amount determined by multiplying (as applicable)
the principal amount of the Term Loans being prepaid or purchased by the
applicable percentage set forth below under the caption “Prepayment Percentage”
opposite the then applicable period set forth below:

 

PERIOD

--------------------------------------------------------------------------------

   PREPAYMENT PERCENTAGE


--------------------------------------------------------------------------------

On or before June 29, 2006

   3.0%

After June 29, 2006 but on or before June 29, 2007

   2.0%

After June 29, 2007 but on or before June 29, 2008

   1.0%

After June 29, 2008

   0.0%

 

2



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“Applicable Unused Commitment Fee Rate” means:

 

(a) during the period commencing on the Closing Date and ending on the last day
of the first full Fiscal Quarter ending after the Closing Date 0.75% per annum;
and

 

(b) thereafter, a per annum rate equal to the unused commitment fee rate set
forth below opposite the applicable daily amount of Revolving Credit
Outstandings (exclusive of Swing Loans), expressed as a percentage of the
aggregate Revolving Credit Commitments, on each day during the preceding Fiscal
Quarter set forth below:

 

AVERAGE QUARTERLY

REVOLVING CREDIT

OUTSTANDINGS

--------------------------------------------------------------------------------

 

APPLICABLE UNUSED

COMMITMENT FEE RATE

--------------------------------------------------------------------------------

Below or equal to 33%

  0.75%

Above 33% but below 66%

  0.5%

Equal to or above 66%

  0.375%

 

“Approved Deposit Account” means a Deposit Account that is the subject of an
effective Deposit Account Control Agreement and that is maintained by any Loan
Party with a Deposit Account Bank. “Approved Deposit Account” includes all
monies on deposit in a Deposit Account and all certificates and instruments, if
any, representing or evidencing such Deposit Account.

 

“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement
to the Guaranty, any joinder to the Pledge and Security Agreement and any other
written Contractual Obligation delivered or required to be delivered in respect
of any Loan Document or the transactions contemplated therein and (b) any
Financial Statement, financial and other report, notice, request, certificate
and other information material; provided, however, that, “Approved Electronic
Communication” shall exclude (i) any Notice of Borrowing, Letter of Credit
Request, Swing Loan Request, Notice of Conversion or Continuation, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a conversion of an existing, Borrowing, (ii) any
notice pursuant to Section 2.8 (Optional Prepayments) and Section 2.9 (Mandatory
Prepayments) and any other notice relating to the payment of any principal or
other amount due under any Loan Document prior to the scheduled date therefor,
(iii) all notices of any

 

3



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Default or Event of Default and (iv) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article III (Conditions To Loans And Letters Of
Credit) or Section 2.4(a) (Letters of Credit) or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.

 

“Approved Electronic Platform” has the meaning specified in Section 10.3
(Posting of Approved Electronic Communications).

 

“Approved Fund” means any Fund that is advised or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or Affiliate of an entity that
advises, administers or manages a Lender or another Fund.

 

“Approved Securities Intermediary” means a “securities intermediary” or
“commodity intermediary” (as such terms are defined in the UCC) selected or
approved by the Administrative Agent.

 

“Arranger” means CSFB.

 

“Asset Sale” has the meaning specified in Section 8.4 (Sale of Assets).

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A (Form of Assignment and Acceptance).

 

“Available Credit” means, at any time, (a) the then effective Revolving Credit
Commitments minus (b) the aggregate Revolving Credit Outstandings at such time.

 

“Bankruptcy Code” means title 11, United States Code.

 

“Base Rate” means, for any period, a rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the greater of (a) the Prime Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1%. For purposes hereof: “Prime Rate” shall mean the rate of
interest determined from time to time by the Administrative Agent as being its
reference rate then in effect for determining interest rates on Dollar
denominated commercial loans made by it in the U.S. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually available. Any change in the Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate, or the Federal
Funds Effective Rate, respectively.

 

“Base Rate Loan” means any Swing Loan or any other Loan during any period in
which it bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the preamble to this Agreement.

 

“Borrower’s Accountants” means Deloitte & Touche LLP or other independent
nationally-recognized public accountants acceptable to the Administrative Agent.

 

“Borrowing” means a Revolving Credit Borrowing or a Term Loan Borrowing.

 

4



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“Broadband Account” means the treasury liquidity account #3404914806 maintained
by Knology Broadband, Inc. at Capital City Bank.

 

“Broadband Services” means all broadband communication services, including
Broadband Carrier Services, cable television, telephone, other
telecommunications and high-speed internet access service, provided by any
Person to residential, business or other customers.

 

“Broadband Carrier Services” means, collectively, the provision of certain
wholesale telecommunication transport services over the broadband hybrid-fiber
coax network (“Broadband Network”), primarily to Interexchange Carriers (“IXC”),
Internet Service Providers (“ISP”) and large multi-location commercial
enterprises desiring high capacity connectivity within a Metropolitan Service
Area (“MSA”). These services are termed (a) Internal Local Transport (“ILT”) by
which ISP’s are connected from their point-of-presence (“POP”) to end-users at
wholesale transport revenue rates per customer (as distinguished from the
provision of high-speed Internet access at retail revenue rates using the
Olobahn brand name), (b) Local Exchange Transport (“LET”) by which IXCs are
connected to end-users, Local Exchange Carriers (“LEC”) or other IXCs via the
Broadband Network and/or twisted pair cabling, (c) Private Line Services by
which carriers or commercial businesses operating in multiple locations within
the MSA are interconnected via point-to-point facilities owned or leased by any
Person and (d) Special Access Services by which corporate locations or central
offices are directly connected to an IXS point-of-presence.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, a day on which dealings in Dollar
deposits are also carried on in the London interbank market.

 

“Cable Act” means the Cable Television Communications Policy Act of 1984, as
amended by the Consumer Protection and Competition Act of 1992, and the
Telecommunications Act of 1996, and as further amended or supplemented from time
to time.

 

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries,
for any period, the aggregate of amounts that would be reflected as additions to
property, plant or equipment on a Consolidated balance sheet of such Person and
its Subsidiaries (in accordance with GAAP) but excluding (a) interest
capitalized during construction (b) expenditures on such property, plant or
equipment funded with Net Cash Proceeds from any Asset Sale, Equity Issuance or
Property Loss Event or funded from Excess Cash Flow and (c) expenditures in
connection with Permitted MDU Transactions and Permitted CIU Transactions, in
each case, to the extent treated as Capital Lease Obligations in accordance with
GAAP (except, in the case of expenditures under this clause (c), expenditures
funded from available cash of the Borrower or its Subsidiaries).

 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

 

5



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all Consolidated obligations of such Person or any of its Subsidiaries
under Capital Leases.

 

“Cash Collateral Account” means any Deposit Account or Securities Account that
is established (a) by the Administrative Agent or Collateral Agent from time to
time in its sole discretion to receive cash and Cash Equivalents (or purchase
cash or Cash Equivalents with funds received) from the Loan Parties or Persons
acting on their behalf pursuant to the Loan Documents, (b) with such
depositaries and securities intermediaries as the Administrative Agent may
determine in its sole discretion, (c) in the name of the Administrative Agent or
Collateral Agent (although such account may also have words referring to the
Borrower and the account’s purpose), (d) under the control of the Administrative
Agent or Collateral Agent and (e) as a Securities Account, with respect to which
the Administrative Agent or Collateral Agent shall be the Entitlement Holder and
the only Person authorized to give Entitlement Orders with respect thereto.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States of America or issued by any
agency thereof and backed by the full faith and credit of the United States of
America or any agency, state or territory thereof, in each case maturing within
one year from the date of acquisition; (b) certificates of deposit, time
deposits or overnight bank deposits having maturities of 364 days or less from
the date of acquisition issued by any Lender or by any commercial bank or trust
company organized under the laws of the United States of America or any state
thereof and having combined capital and surplus of not less than $500,000,000;
(c) commercial paper, bonds, notes or debentures of an issuer rated at least
“A-2” by S&P or “P-2” by Moody’s or carrying an equivalent rating by a
nationally recognized rating agency, if all of the three named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within 364 days from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days with respect to
securities issued or fully guaranteed or insured by the United States of
America; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, by any political subdivision or taxing
authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least “A” by S&P, or “A” by Moody’s; (f) securities with maturities of
364 days or less from the date of acquisition backed by standby letters of
credit issued by any Lender or any commercial bank satisfying the requirements
of clause (b) of this definition; and (g) shares of money market mutual or
similar funds which invest exclusively in assets satisfying the requirements of
any of clauses (a) through (f) of this definition.

 

“Cash Interest Expense” means, with respect to the Borrower for any period, the
sum of the Interest Expense of the Borrower for such period less the Non-Cash
Interest Expense of the Borrower for such period and (b) the amount of dividends
paid in cash during such period in respect of the New Preferred Stock and any
other Stock of the Borrower with terms substantially similar to the New
Preferred Stock.

 

“CATV Franchise” means (a) any franchise, license, permit, wire agreement or
easement granted by any local Governmental Authority, including any local
franchising authority, pursuant to which any Person has the right or license to
provide Broadband Services or to operate

 

6



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

any cable distribution system for the purpose of receiving and distributing
audio, video, digital, other broadcast signals or information or
telecommunications by cable, optical, antenna, microwave or satellite
transmission and (b) any law, regulation, ordinance, agreement or other
instrument or document expressly setting forth all or any part of the terms of
any franchise, license, permit, wire agreement or easement described in clause
(a) of this definition (excluding any law, regulation, ordinance, agreement,
instrument or document which relates to but does not expressly set forth any
terms of any such franchise, license, permit, wire agreement or easement).

 

“Cerritos Sale” the sale of substantially all of the assets of Knology Broadband
of California, Inc., a Delaware corporation, pursuant to the Asset Purchase
Agreement, dated March 24th, 2005, between Knology Broadband of California, Inc.
and WaveDivision Holdings LLC, a Delaware limited liability company or any
replacement agreement with any Person (other than an Affiliate of the Borrower)
containing substantially the same economic terms and otherwise reasonably
satisfactory to the Administrative Agent.

 

“Change of Control” means the occurrence of any of the following:

 

(a) any person or group of persons (within the meaning of the Exchange Act)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Exchange Act) of 50% or more of
the issued and outstanding Voting Stock of Borrower;

 

(b) during any period of twelve consecutive calendar months, individuals who, at
the beginning of such period, constituted the board of directors of Borrower
(together with any new directors whose election by the board of directors of
Borrower or whose nomination for election by the stockholders of Borrower was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose elections or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office; or

 

(c) any “Change of Control” (or equivalent term) as defined in any Constituent
Document relating to the New Preferred Stock of the Borrower or any additional
preferred stock of the Borrower.

 

“Closing Date” means the first date on which any Loan is made or any Letter of
Credit is Issued.

 

“Code” means the U.S. Internal Revenue Code of 1986, as currently amended.

 

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.

 

“Collateral Agent” has the meaning specified in the preamble to the Agreement.

 

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Deposit Account Control Agreements, the Securities Account Control
Agreements and any other document executed and delivered by a Loan Party
granting a Lien on any of its property to secure payment of the Secured
Obligations.

 

7



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment, if any, and such Lender’s Term Loan Commitment, if any, and
“Commitments” means the aggregate Revolving Credit Commitments and Term Loan
Commitments of all Lenders.

 

“Commitment Termination Date” means June 29, 2010.

 

“Commodity Account” has the meaning given to such term in the UCC.

 

“Communications License” means any local telecommunications, long distance
telecommunications, or other license, permit, consent, certificate of
compliance, franchise, approval, waiver or authorization granted or issued by
the FCC or other applicable federal Governmental Authority pertaining to the
provision of Broadband Services, including any of the foregoing authorizing or
permitting the acquisition, construction or operation of any Interactive
Broadband Network.

 

“Compliance Certificate” has the meaning specified in Section 6.1(d) (Financial
Statements).

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum, dated as of May 2005, prepared by the Borrower in connection with
the syndication of the Facilities.

 

“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and its Subsidiaries in accordance with GAAP.

 

“Consolidated Current Assets” means, with respect to any Person at any date, the
total Consolidated current assets (other than cash and Cash Equivalents) of such
Person and its Subsidiaries at such date.

 

“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries at such date that
should be classified as current liabilities on a Consolidated balance sheet of
such Person and its Subsidiaries, but excluding, in the case of the Borrower the
sum of (a) the principal amount of any current portion of long-term Financial
Covenant Debt and (b) (without duplication of clause (a) above) the then
outstanding principal amount of the Loans.

 

“Consolidated Net Income” means, for any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that (a) the net income of any other Person in which
such Person or one of its Subsidiaries has a joint interest with a third party
(which interest does not cause the net income of such other Person to be
Consolidated into the net income of such Person) shall be included only to the
extent of the amount of dividends or distributions paid to such Person or
Subsidiary, (b) the net income of any Subsidiary of such Person that is subject
to any restriction or limitation on the payment of dividends or the making of
other distributions shall be excluded to the extent of such restriction or
limitation, (c) extraordinary and non-recurring gains and losses and any
one-time increase or decrease to net income that is required to be recorded
because of the adoption of new accounting policies, practices or standards
required by GAAP shall be excluded and (d) net income from or attributable to
discontinued operations of such Person and its Subsidiaries shall be excluded.

 

8



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation, constitution or certificate of
formation (or the equivalent organizational documents) of such Person, (b) the
by-laws, operating agreement (or the equivalent governing documents) of such
Person and (c) any document setting forth the manner of election or duties of
the directors or managing members of such Person (if any) and the designation,
amount or relative rights, limitations and preferences of any class or series of
such Person’s Stock.

 

“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum-derived substance or
waste, asbestos and polychlorinated biphenyls.

 

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Loan Document) to which such Person is a party or
by which it or any of its property is bound or to which any of its property is
subject.

 

“Control Account” means a Securities Account or Commodity Account that is the
subject of an effective Securities Account Control Agreement and that is
maintained by any Loan Party with an Approved Securities Intermediary. “Control
Account” includes all Financial Assets held in a Securities Account or a
Commodity Account and all certificates and instruments, if any, representing or
evidencing the Financial Assets contained therein.

 

“Corporate Chart” means a corporate organizational chart, list or other similar
document in each case in form reasonably acceptable to the Administrative Agent
and setting forth, for each Person that is a Loan Party, that is subject to
Section 7.11 (Additional Collateral and Guaranties) or that is a Subsidiary of
any of them, (a) the full legal name of such Person (and any trade name,
fictitious name or other name such Person may have had or operated under), (b)
the jurisdiction of organization, the organizational number (if any) and the tax
identification number (if any) of such Person, (c) the location of such Person’s
chief executive office (or sole place of business) and (d) the number of shares
of each class of such Person’s Stock authorized (if applicable), the number
outstanding as of the date of delivery and the number and percentage of such
outstanding shares for each such class owned (directly or indirectly) by any
Loan Party or any Subsidiary of any of them.

 

“CSFB” means Credit Suisse, acting through one or more of its branches and any
Affiliate thereof.

 

“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

 

(a) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;

 

(b) Liens of landlords arising by statute and liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens, in each
case

 

9



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(i) imposed by law or arising in the ordinary course of business, (ii) for
amounts not yet due or that are being contested in good faith by appropriate
proceedings and (iii) with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by GAAP;

 

(c) deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other types of social security benefits
or to secure the performance of bids, tenders, sales, contracts (other than for
the repayment of borrowed money) and surety, appeal, customs or performance
bonds-entered into in the ordinary course of business;

 

(d) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property not materially
detracting from the value of such real property or not materially interfering
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property;

 

(e) encumbrances arising under leases or subleases of real property that do not,
in the aggregate, materially detract from the value of such real property or
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such real property;

 

(f) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business
other than through a Capital Lease;

 

(g) Liens created in the ordinary course of business on assets subject to
rights-of-way, pole attachment, use of conduit, use of trenches or similar
agreements securing any Loan Party’s obligations under such agreements;
provided, however, that such Liens apply only to the assets subject to any of
the foregoing agreements;

 

(h) judgment Liens in existence for less than 45 days after the entry thereof or
with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
nationally recognized insurance companies and which do not otherwise result in a
Default or Event of Default; and

 

(i) Liens consisting of rights of set-off of a customary nature or bankers’
liens on an amount of deposit, whether arising by contract or operation of law,
incurred in the ordinary course of business so long as such deposits are not
intended as collateral for any obligation.

 

“Debt Issuance” means the incurrence of Indebtedness of the type specified in
clause (a) or (b) of the definition of “Indebtedness” by the Borrower or any of
its Subsidiaries.

 

“Declining Lender” has the meaning specified in Section 2.9(e) (Mandatory
Prepayments).

 

“Default” means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.

 

10



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“Deposit Account” has the meaning given to such term in the UCC.

 

“Deposit Account Bank” means a financial institution selected or approved by the
Administrative Agent.

 

“Deposit Account Control Agreement” has the meaning specified in the Pledge and
Security Agreement.

 

“Disclosure Documents” means, collectively, the Form 10-K, Form 10-Q and Form
8-K filed by the Borrower with the Securities and Exchange Commission, as
amended from time to time.

 

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in a currency other than Dollars, the equivalent of such amount in
Dollars determined by using the rate of exchange quoted by CSFB in New York, New
York at 10:00 a.m. (New York time) on the date of determination (or, if such
date is not a Business Day, the last Business Day prior thereto) to prime banks
in New York for the spot purchase in the New York foreign exchange market of
such amount of Dollars with such other currency and (c) if such amount is
denominated in any currency not quoted by CSFB in New York, the equivalent of
such amount in Dollars as determined by the Administrative Agent using any
method of determination it deems appropriate.

 

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
II (Applicable Lending Offices and Addresses for Notices) or on the Assignment
and Acceptance by which it became a Lender or such other office of such Lender
as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

 

“Domestic Person” means any “United States person” under and as defined in
Section 770 l(a)(30) of the Code.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any state of the United States of America or the District of Columbia.

 

“EBITDA” means, with respect to any Person for any period, (a) Consolidated Net
Income of such Person for such period plus (b) the sum of, in each case to the
extent included in the calculation of such Consolidated Net Income but without
duplication, (i) any provision for income taxes, (ii) Interest Expense, (iii)
loss from extraordinary items, litigation expenses not exceeding $1,000,000 in
the aggregate over the term of this Agreement, cash charges resulting from
hurricanes, floods, tornadoes, earthquakes or other natural disasters, (iv)
depreciation, depletion and amortization expenses, (v) all other non-cash
charges and non-cash losses for such period, including the amount of any
compensation deduction as the result of any grant of Stock or Stock Equivalents
to employees, officers, directors or consultants; provided, that to the extent
any amount of non-cash charges for any period are subsequently paid in cash,
EBITDA shall be reduced by such cash payment for that period, (vi) with respect
to the first Fiscal Quarter of 2005, a one-time severance benefit charge of
$198,027, (vii) all cash expenses incurred in connection with (A) the
Facilities, the Second Lien Credit Agreement, the issuance of New Preferred
Stock

 

11



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

and the refinancing of the Existing Indebtedness (B) any capital markets
transaction (including any merger or acquisition transaction) for the issuance
of any debt, equity or convertible security, whether or not such transaction is
completed and (C) any Asset Sale whether or not such Asset Sale is completed;
provided, that, with respect to transactions specified in clauses (B) and (C)
above that are not completed, the aggregate amount of such cash expenses shall
not exceed $500,000 during any Fiscal Year, (viii) fees and costs associated
with the early extinguishment of Indebtedness and (ix) non-cash losses from
Asset Sales minus (c) the sum of, in each case to the extent included in the
calculation of such Consolidated Net Income but without duplication, (i) any
credit for income taxes, (ii) interest income, (iii) gains from extraordinary
items for such period, (iv) any aggregate net gain from the sale, exchange or
other disposition of capital assets by such Person and (v) any other non-cash
gains or other items which have been added in determining Consolidated Net
Income, including any reversal of a change referred to in clause (b)(v) above by
reason of a decrease in the value of any Stock or Stock Equivalent.

 

“Eligible Assignee” means (a) a Lender or an Affiliate or Approved Fund of any
Lender, (b) a commercial bank having total assets whose Dollar Equivalent
exceeds $5,000,000,000, (c) a finance company, insurance company or any other
financial institution or Fund, in each case reasonably acceptable to the
Administrative Agent and regularly engaged in making, purchasing or investing in
loans or (d) a savings and loan association or savings bank organized under the
laws of the United States or any state thereof having a net worth, determined in
accordance with GAAP, whose Dollar Equivalent exceeds $250,000,000.

 

“Entitlement Holder” has the meaning given to such term in the UCC.

 

“Entitlement Order” has the meaning given to such term in the UCC.

 

“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human or animal health, safety,
the environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C. §
5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents and any transfer of
ownership notification or approval statute, including the Industrial Site
Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.).

 

“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and whether arising under any
Environmental Law, Permit, order or agreement with any Governmental Authority or
other Person, in each case relating to any environmental, health or safety
condition or to any Release or threatened Release and resulting from the past,
present or future operations of, or ownership of property by, such Person or any
of its Subsidiaries.

 

12



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“Equipment” has the meaning given to such term in the UCC.

 

“Equity Issuance” means the issue or sale of any Stock of the Borrower or any
Subsidiary of the Borrower by the Borrower or any Subsidiary of the Borrower to
any Person other than the Borrower or any Subsidiary of the Borrower.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Borrower or any of
its Subsidiaries within the meaning of Section 414(b), (c), (m) or (o) of the
Code.

 

“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c)(1), (2), (3), (5), (6), (8) or (9) of ERISA with respect to a Title IV
Plan or a Multiemployer Plan, (b) the withdrawal of the Borrower, any of its
Subsidiaries or any ERISA Affiliate from a Title IV Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 4001(a)(2) of ERISA, (c) the complete or partial withdrawal of the
Borrower, any of its Subsidiaries or any ERISA Affiliate from any Multiemployer
Plan, (d) notice of reorganization or insolvency of a Multiemployer Plan, (e)
the filing of a notice of intent to terminate a Title IV Plan or the treatment
of a plan amendment as a termination under Section 4041 of ERISA, (f) the
institution of proceedings to terminate a Title IV Plan or Multiemployer Plan by
the PBGC, (g) the failure to make any required contribution to a Title IV Plan
or Multiemployer Plan, (h) the imposition of a lien under Section 412 of the
Code or Section 302 of ERISA on the Borrower or any of its Subsidiaries or any
ERISA Affiliate or (i) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA.

 

“Escrow Agreement” means the escrow agreement, dated the date hereof, among the
Borrower, the Administrative Agent and CSFB, as escrow agent.

 

“Eurocurrency Reserve Requirements” means, for any period, the aggregate
(without duplication) of the maximum rates (expressed as a decimal fraction) of
reserve requirements in effect on such day (including, without limitation,
basic, supplemental, marginal and emergency reserves) under any regulations of
the Federal Reserve Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

 

“Eurodollar Base Rate” means, with respect to each day during each Interest
Period, the rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in Dollars (as set forth by the Bloomberg
Information Service or any successor thereto or any other service selected by
the

 

13



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Administrative Agent which has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates) as of 11:00 A.M., London time, two Business Days prior to the
beginning of such Interest Period. In the event that such rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Base Rate” for purposes of this definition shall be determined by
reference to such other comparable publicly available service for displaying
Eurodollar rates as may be selected by the Administrative Agent.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule II (Applicable Lending Offices and Addresses for Notices) or on the
Assignment and Acceptance by which it became a Lender (or, if no such office is
specified, its Domestic Lending Office) or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Administrative
Agent.

 

“Eurodollar Rate” means, with respect to any Interest Period for any Eurodollar
Rate Loan, an interest rate per annum determined for such day in accordance with
the following formula:

 

        Eurodollar Base Rate         1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Rate Loan” means any Loan that, for an Interest Period, bears
interest based on the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 9.1 (Events of Default).

 

“Excess Cash Flow” means, for the Borrower for any period, (a) EBITDA of the
Borrower for such period plus (b) the excess, if any, of the Working Capital of
the Borrower at the beginning of such period over the Working Capital of the
Borrower at the end of such period minus (c) the sum of (without duplication)
(i) Cash Interest Expense (including fees and costs associated with the early
extinguishment of Indebtedness and amounts under Capital Lease Obligations
allocable as an interest component), (ii) scheduled cash principal payments on
the Loans and the Second Lien Term Loans during such period and optional cash
principal payments on the Loans and the Second Lien Term Loans during such
period (but only, in the case of any payment in respect of Revolving Loans, to
the extent that the Revolving Credit Commitments are permanently reduced by the
amount of such payments), (iii) scheduled cash principal payments made by the
Borrower or any of its Subsidiaries during such period on other Indebtedness to
the extent such other Indebtedness and payments are permitted by this Agreement,
(iv) scheduled payments made by the Borrower or any of its Subsidiaries on
Capital Lease Obligations to the extent such Capital Lease Obligations and
payments are permitted by this Agreement, (v) Capital Expenditures made by the
Borrower or any of its Subsidiaries during such period to the extent permitted
by this Agreement, (vi) the excess, if any, of the Working Capital of the
Borrower at the end of such period over the Working Capital of the Borrower at
the beginning of such period, (vii) cash income taxes paid during such period
and (viii) cash payments (other than from proceeds of Equity Issuances) with
respect to Investments made during such period and permitted under Section 8.3
(Investments) (other than investments pursuant to clause (b) thereof).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

14



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“Excluded Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary in respect of which either (a) the pledge of all of the Stock of such
Subsidiary as Collateral to secure payment of the Obligations of the Borrower,
(b) the grant of a Lien on any of its property as Collateral to secure payment
of the Obligations of the Borrower or (c) the guaranteeing by such Subsidiary of
the Obligations of the Borrower, would, in the good faith judgment of the
Borrower based on an analysis reasonably satisfactory to the Administrative
Agent, result in materially adverse tax consequences to the Loan Parties and
their Subsidiaries, taken as a whole.

 

“Existing CoBank Credit Agreement” means the Master Loan Agreement, dated as of
June 6, 2002, as amended and supplemented, among Interstate Telephone Company,
Inc. and Valley Telephone Company LLC, as borrowers, and CoBank, ACB, as lender.

 

“Existing Credit Agreements” means, collectively, the Existing CoBank Credit
Agreement and Existing Wachovia Credit Agreement.

 

“Existing Indebtedness” means all amounts outstanding or owed, including
principal, accrued and unpaid interest, fees and expenses, under or in
connection with the Existing Notes and the Existing Credit Agreements.

 

“Existing Indenture” means the Indenture, dated November 6, 2002, as amended and
supplemented, between the Borrower, as issuer, and Wilmington Trust Company, as
trustee.

 

“Existing Notes” means the 12% senior notes due 2009 issued pursuant to the
Existing Indenture.

 

“Existing Wachovia Credit Agreement” means the Amended and Restated Credit
Agreement, dated as of October 22, 2002, as amended, among Knology Broadband, as
guarantor, certain subsidiaries of Knology Broadband named therein, as
borrowers, the institutions party thereto as lenders and issuing banks and the
administrative agent named therein.

 

“Facilities” means (a) the Term Loan Facility and (b) the Revolving Credit
Facility.

 

“Fair Market Value” means (a) with respect to any asset or group of assets
(other than a marketable Security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset, as reasonably determined by the board of
directors of the Borrower or, if such asset shall have been the subject of a
relatively contemporaneous appraisal by an independent third party appraiser,
the basic assumptions underlying which have not materially changed since its
date, the value set forth in such appraisal and (b) with respect to any
marketable Security at any date, the closing sale price of such Security on the
Business Day next preceding such date, as appearing in any published list of any
national securities exchange or the NASDAQ Stock Market or, if there is no such
closing sale price of such Security, the final price for the purchase of such
Security at face value quoted on such Business Day by a financial institution of
recognized standing regularly dealing in Securities of such type and selected by
the Administrative Agent.

 

15



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“FCC” means the Federal Communications Commission or any successor Governmental
Authority.

 

“Federal Funds Rate” means, for any period, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

 

“Fee Letter” shall mean the letter, dated as of May 4, 2005, addressed to the
Borrower from the Arranger and accepted by the Borrower on May 4, 2005, with
respect to certain fees to be paid from time to time to CSFB.

 

“Financial Asset” has the meaning given to such term in the UCC.

 

“Financial Covenant Debt” means, as of any date of determination, the aggregate
amount of the Indebtedness of the Borrower and its Subsidiaries of the type
specified, without duplication, in (i) clauses (a), (b), (d), (e), (f), (g) and
(h) of the definition of “Indebtedness”, (ii) non-contingent obligations of the
type specified in clause (c) of such definition and (iii) obligations of the
type specified in clauses (i) and (j) of such definition to the extent such
obligations constitute balance sheet indebtedness under GAAP (but excluding (x)
Indebtedness under any notes permitted pursuant to clause (j) of the Section
8.1(Indebtedness) and (y) Indebtedness in respect of the Existing Notes to the
extent an amount equal to such Indebtedness is deposited by the Borrower with
CSFB pursuant to the Escrow Agreement).

 

“Financial Statements” means the financial statements of the Borrower and its
Subsidiaries delivered in accordance with Section 4.4 (Financial Statements) and
Section 6.1 (Financial Statements).

 

“First Lien Covenant Debt” means, as of any date of determination, the aggregate
amount of Consolidated Financial Covenant Debt outstanding on such date minus
the aggregate amount of Indebtedness outstanding under the Second Lien Credit
Agreement on such date.

 

“First Lien Leverage Ratio” means, with respect to the Borrower and its
Subsidiaries on a Consolidated basis, as of any date of determination, the ratio
of (a) First Lien Covenant Debt outstanding as of such date to (b) EBITDA for
the last full four Fiscal Quarter period ending on or before such date;
provided, however, that if on such date the number of Fiscal Quarters which have
ended subsequent to the Closing Date is less than four, EBITDA used for
determining such ratio shall be Annualized based on the number of Fiscal
Quarters which have then ended subsequent to the Closing Date.

 

“Fiscal Quarter” means each of the three-month fiscal periods of the Borrower
ending on March 31, June 30, September 30 and December 31.

 

“Fiscal Year” means the twelve-month fiscal period of the Borrower ending on
December 31.

 

16



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its operations.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.

 

“General Intangible” has the meaning given to such term in the UCC.

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity or authority exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank or stock exchange and
including the FCC and each PUC.

 

“Guarantor” means each Subsidiary of the Borrower party to or that becomes party
to the Guaranty.

 

“Guaranty” means the guaranty, in substantially the form of Exhibit G (Form of
Guaranty), executed by the Guarantors.

 

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor or to
provide funds for the payment or discharge of such Indebtedness (whether in the
form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, if required, regardless of non-performance by any other party or
parties to an agreement, (iv) to purchase, sell or lease (as lessor or lessee)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss or (v) to supply funds to, or in any other manner
invest in, such other Person (including to pay for property or services
irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof. The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported.

 

17



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

 

“Indebtedness” of any Person means without duplication (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments or that bear interest, (c) all
reimbursement and all obligations with respect to letters of credit, bankers’
acceptances, surety bonds and performance bonds, whether or not matured, (d) all
indebtedness for the deferred purchase price of property or services, other than
trade payables incurred in the ordinary course of business that are not more
than 60 days overdue, (e) all indebtedness of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (f) all Capital Lease Obligations of
such Person and the present value of future rental payments under all synthetic
leases, (g) all Guaranty Obligations of such Person, (h) all obligations of such
Person to purchase, redeem, retire, defease or otherwise acquire for value any
Stock or Stock Equivalents of such Person, valued, in the case of redeemable
preferred stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid dividends, in each
case, if such obligation is (or may be) required to be paid prior to the first
anniversary of Term Loan Maturity Date (except for the New Preferred Stock or
preferred stock of the Borrower having substantially the same redemption terms
as such New Preferred Stock), (i) all payments that such Person would have to
make in the event of an early termination on the date Indebtedness of such
Person is being determined in respect of Hedging Contracts of such Person and
(j) all Indebtedness of the type referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property (including Accounts and General
Intangibles) owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness.

 

“Indemnified Matter” has the meaning specified in Section 11.4 (Indemnities).

 

“Indemnitee” has the meaning specified in Section 11.4 (Indemnities).

 

“Interactive Broadband Network” means any two-way, interactive, high-capacity
hybrid fiber-coaxial networks (including networks being constructed or to be
converted or upgraded to meet such criteria) owned or leased or operated by any
Person which provides Broadband Services.

 

“Intercreditor Agreement” means the Intercreditor Agreement in substantially the
form of Exhibit I (Form of Intercreditor Agreement), to be executed and
delivered by the Borrower, the Administrative Agent, the Collateral Agent and
the administrative agent and collateral agent under the Second Lien Credit
Agreement.

 

“Interest Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries on a Consolidated basis, for any period of determination, the ratio
of (a) EBITDA to (b) Cash Interest Expense for such period (excluding any
Interest Expense in respect of Indebtedness outstanding under the Existing Notes
to the extent such Indebtedness is deposited by the Borrower with CSFB pursuant
to the Escrow Agreement).

 

18



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“Interest Expense” means, for any Person for any period, (a) Consolidated total
interest expense of such Person and its Subsidiaries for such period and
including, in any event, interest capitalized during such period and net costs
under Interest Rate Contracts for such period (excluding fees and costs
associated with the early extinguishment of Indebtedness) minus (b) Consolidated
net gains of such Person and its Subsidiaries under Interest Rate Contracts for
such period and minus (c) any Consolidated interest income of such Person and
its Subsidiaries for such period.

 

“Interest Period” means, in the case of any Eurodollar Rate Loan, (a) initially,
the period commencing on the date such Eurodollar Rate Loan is made, on the date
of conversion of a Base Rate Loan to such Eurodollar Rate Loan, or on the date
of the continuation of a Eurodollar Rate Loan as a Eurodollar Rate Loan and
ending one, two, three or six months thereafter, as selected by the Borrower in
its Notice of Borrowing or Notice of Conversion or Continuation given to the
Administrative Agent pursuant to Section 2.2 (Borrowing Procedures) or Section
2.11 (Conversion/Continuation Option); provided, however, that (notwithstanding
the foregoing) prior to the Syndication Completion Date, no such period shall
exceed one month unless the Administrative Agent otherwise consents and
provided, further that all of the foregoing provisions relating to Interest
Periods in respect of Eurodollar Rate Loans are subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to extend such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

 

(iii) the Borrower may not select any Interest Period that ends after the date
of a scheduled principal payment on the Loans as set forth in Article II (The
Facilities) unless, after giving effect to such selection, the aggregate unpaid
principal amount of the Loans for which Interest Periods end after such
scheduled principal payment shall be equal to or less than the principal amount
to which the Loans are required to be reduced after such scheduled principal
payment is made;

 

(iv) the Borrower may not select any Interest Period in respect of Loans having
an aggregate principal amount of less than $1,000,000; and

 

(v) there shall be outstanding at any one time no more than six Interest Periods
in the aggregate.

 

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

 

“Interstate Account” means the money market account #3404717501 maintained by
Interstate Telephone Co. at Capital City Bank.

 

“Inventory” has the meaning given to such term in the UCC.

 

19



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Security issued by, (ii) a beneficial
interest in any Security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by such Person of all or a significant
part of the assets of a business conducted by any other Person, or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any other Person, (c) any loan, advance (other than
deposits with financial institutions available for withdrawal on demand, prepaid
expenses, accounts receivable and similar items made or incurred in the ordinary
course of business as presently conducted) or capital contribution by such
Person to any other Person, including all Indebtedness of any other Person to
such Person arising from a sale of property by such Person other than in the
ordinary course of its business, and (d) any Guaranty Obligation incurred by
such Person in respect of Indebtedness of any other Person.

 

“IRS” means the Internal Revenue Service of the United States or any successor
thereto.

 

“Issue” means, with respect to any Letter of Credit, to issue, extend the expiry
of, renew or increase the maximum face amount (including by deleting or reducing
any scheduled decrease in such maximum face amount) of, such Letter of Credit.
The terms “Issued” and “Issuance” shall have a corresponding meaning.

 

“Issuer” means one or more Lenders or Affiliates of Lenders that in each case
(a) is listed on the signature pages hereof as an “Issuer” or (b) hereafter
become an Issuer with the approval of the Administrative Agent and the Borrower
by agreeing pursuant to an agreement with and in form and substance satisfactory
to the Administrative Agent and the Borrower to be bound by the terms hereof
applicable to Issuers.

 

“Knology Broadband” means Knology Broadband, Inc., a Delaware corporation.

 

“Knology Georgia” means Knology of Georgia Inc., a Delaware corporation.

 

“Land” of any Person means all of those plots, pieces or parcels of land now
owned, leased or hereafter acquired or leased or purported to be owned, leased
or hereafter acquired or leased (including, in respect of the Loan Parties, as
reflected in the most recent Financial Statements) by such Person.

 

“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

 

“Lender” means the Swing Loan Lender and each other financial institution or
other entity that (a) is listed on the signature pages hereof as a “Lender” or
(b) from time to time becomes a party hereto by execution of an Assignment and
Acceptance.

 

“Letter of Credit” means any standby letter of credit Issued pursuant to Section
2.4 (Letters of Credit).

 

“Letter of Credit Obligations” means, at any time, the aggregate of all
liabilities at such time of the Borrower to all Issuers with respect to Letters
of Credit, whether or not any such liability is contingent, including, without
duplication, the sum of (a) the Reimbursement Obligations at such time and (b)
the Letter of Credit Undrawn Amounts at such time.

 

20



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“Letter of Credit Reimbursement Agreement” has the meaning specified in Section
2.4(a) (Letters of Credit).

 

“Letter of Credit Request” has the meaning specified in Section 2.4(c) (Letters
of Credit).

 

“Letter of Credit Sublimit” means $5,000,000.

 

“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time.

 

“Leverage Ratio” means, with respect to the Borrower and its Subsidiaries on a
Consolidated basis, as of any date of determination, the ratio of (a)
Consolidated Financial Covenant Debt outstanding as of such date to (b) EBITDA
for the last full four Fiscal Quarter period ending on or before such date;
provided, however, that (i) if on such date the number of Fiscal Quarters which
have ended subsequent to the Closing Date is less than four, EBITDA used for
determining such ratio shall be Annualized based on the number of Fiscal
Quarters which have then ended subsequent to the Closing Date and (ii) on any
date of calculation, the amount of Financial Covenant Debt consisting of
principal under the Second Lien Term Loan shall be deemed to equal (A) (x) the
original face amount of the Second Lien Term Loan (i.e. $98,958,333) minus any
principal repayments of the Second Lien Term Loan from the Closing Date to the
date of calculation multiplied by (y) a percentage equal to (1) 96% plus (2)
0.1667% for each successive Fiscal Quarter following the Closing Date elapsed as
of the date of such calculation plus (B) any interest on the Second Lien Term
Loan which has been paid-in-kind (to the extent outstanding).

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease and any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the UCC or comparable law of any jurisdiction naming the owner
of the asset to which such Lien relates as debtor.

 

“Loan” means any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents” means, collectively, this Agreement, the Notes (if any), the
Guaranty, the Fee Letter, each Letter of Credit Reimbursement Agreement, each
Hedging Contract between any Loan Party and any Person that is a Lender, an
Agent or an Affiliate of an Agent at the time it enters into such Hedging
Contract, the Collateral Documents, the Intercreditor Agreement, the Escrow
Agreement, and each certificate, agreement or document executed by a Loan Party
and delivered to any Agent or any Lender in connection with or pursuant to any
of the foregoing.

 

“Loan Party” means each of the Borrower, each Guarantor and each other
Subsidiary of the Borrower that executes and delivers a Loan Document.

 

21



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“Material Adverse Change” means a material adverse change in any of (a) the
business, assets, liabilities, operations, condition (financial or otherwise),
operations, results or Projections of the Borrower or the Borrower and its
Subsidiaries taken as a whole, (b) the legality, validity or enforceability of
any Loan Document or any Second Lien Loan Document, (c) the perfection or
priority of the Liens granted pursuant to the Collateral Documents, (d) the
ability of the Borrower to repay the Obligations or of the other Loan Parties to
perform their respective obligations under the Loan Documents or (e) the rights
and remedies of the Agents, the Lenders or the Issuers under the Loan Documents.

 

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a Material Adverse Change.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage Supporting Documents” means, with respect to each Mortgage for a
parcel of Real Property: (a) a mortgagee’s title insurance policy or marked-up
and signed unconditional binder for such insurance which shall: (i) be in an
amount satisfactory to the Administrative Agent; (ii) insure that the Mortgage
insured thereby creates a valid lien on such Real Property free and clear of all
defects and encumbrances except as disclosed therein, which defects and
encumbrances shall be reasonably acceptable to the Administrative Agent; (iii)
name the Administrative Agent for the benefit of the Secured Parties as the
insured thereunder; (iv) be in the form of ALTA Loan Policy – 1992 (or
equivalent policies); (v) contain such endorsements and affirmative coverage as
the Administrative Agent may reasonably request; and (vi) be issued by a title
company satisfactory to the Administrative Agent; (b) copies of all recorded
document referred to, or listed as exceptions to title in, the title policy
refereed to in clause (a) above and a copy of all other material documents
affecting the Real Property; (c) a current ALTA survey of the Real Property (in
form that is sufficiently acceptable to the title insurer issuing title
insurance to the Administrative Agent for such title insurer to deliver
endorsements to such title insurance as reasonably requested by the
Administrative Agent), together with a surveyor’s certificate reasonably
acceptable to the Administrative Agent; (d) any consents or estoppels reasonably
deemed necessary or advisable by the Administrate Agent in connection with such
Mortgage in form and substance reasonably satisfactory to the Administrative
Agent; (e) legal opinions delivered to the Administrative Agent relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent; and (f) evidence
satisfactory to the Administrative Agent that all premiums in respect of the
title policy, all charges for mortgage recording tax, and all related expenses,
if any, have been paid.

 

“Mortgages” means the mortgages, deeds of trust or other real estate security
documents made or required herein to be made by the Borrower or any other Loan
Party, each in form and substance satisfactory to the Administrative Agent.

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
400l(a)(3) of ERISA, to which the Borrower, any of its Subsidiaries or any ERISA
Affiliate has any obligation or liability, contingent or otherwise.

 

“Net Cash Proceeds” means proceeds received by the Borrower or any of its
Subsidiaries after the Closing Date in cash or Cash Equivalents from any (a)
Asset Sale made pursuant to Section 8.4 (Sale of Assets) (other than clauses (a)
through (e) thereof) net of (i) the reasonable cash costs of sale, assignment or
other disposition, (ii) taxes paid or reasonably

 

22



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

estimated to be payable as a result thereof, (iii) any amount required to be
paid or prepaid on Indebtedness (other than the Obligations) secured by the
assets subject to such Asset Sale and (iv) amounts provided as a reserve, in
accordance with GAAP, against any liabilities under any indemnification
obligations or purchase price adjustments associated with any disposition or any
liabilities retained by the Borrower or any of its Subsidiaries associated with
assets sold in such disposition (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds); provided, however, that evidence of each of clauses (i),
(ii) and (iii) above is provided to the Administrative Agent in form and
substance reasonably satisfactory to it, (b) Property Loss Event or (c)(i)
Equity Issuance (other than any such issuance of common Stock of Borrower
occurring in the ordinary course of business to any director, member of the
management or employee of the Borrower or its Subsidiaries) or (ii) any Debt
Issuance other than Debt Issuances permitted under Section 8.1(i)(Indebtedness),
in each case, net of brokers’ and advisors’ fees and other costs incurred in
connection with such transaction; provided, however, that in the case of this
clause (c), evidence of such costs is provided to the Administrative Agent in
form and substance satisfactory to it.

 

“Network Agreement” means any document or agreement entered into by any Loan
Party or any Subsidiary of a Loan Party regarding the use, operation or
maintenance of, or otherwise concerning, any Interactive Broadband Network.

 

“New Preferred Stock” means the preferred stock of the Borrower, to be issued
before the Closing Date, in an aggregate amount of at least $9,200,000.

 

“New Preferred Rights Offering” means any Rights Offering or Rights Offerings by
the Borrower after the Closing Date resulting in the first $10,800,000 in
proceeds to the Borrower from Rights Offerings.

 

“Non-Cash Interest Expense” means, with respect to any Person for any period,
the sum of the following amounts to the extent included in the definition of
Interest Expense (a) the amount of debt discount and debt issuance costs
amortized, (b) charges relating to write-ups or write-downs in the book or
carrying value of existing Financial Covenant Debt, (c) interest payable in
evidences of Indebtedness or by addition to the principal of the related
Indebtedness and (d) other non-cash interest.

 

“Non-Consenting Lender” has the meaning specified in Section 11.1(c)
(Amendments, Waivers, Etc.).

 

“Non-Declining Lender” has the meaning specified in Section 2.9(e) (Mandatory
Prepayments).

 

“Non-Funding Lender” has the meaning specified in Section 2.2(d) (Borrowing
Procedures).

 

“Non-U.S. Lender” means each Lender or Issuer (or the Administrative Agent) that
is a Non-U.S. Person.

 

“Non-U.S. Person” means any Person that is not a Domestic Person.

 

“Note” means any Revolving Credit Note or Term Loan Note.

 

23



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“Notice of Borrowing” has the meaning specified in Section 2.2(a) (Borrowing
Procedures).

 

“Notice of Conversion or Continuation” has the meaning specified in Section 2.11
(Conversion/Continuation Option).

 

“Obligations” means the Loans, the Letter of Credit Obligations and all other
amounts, obligations, covenants and duties owing by the Borrower to the
Administrative Agent, any Lender, any Issuer, any Affiliate of any of them or
any Indemnitee, of every type and description (whether by reason of an extension
of credit, issuance or amendment of a letter of credit or payment of any draft
drawn or other payment thereunder, loan, guaranty, indemnification, foreign
exchange or currency swap transaction, interest rate hedging transaction or
otherwise), present or future, arising under this Agreement, any other Loan
Document (including Hedging Contracts that are Loan Documents), whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising and however acquired and
whether or not evidenced by any note, guaranty or other instrument or for the
payment of money, including all letter of credit, cash management and other
fees, interest, charges, expenses, attorneys’ fees and disbursements and other
sums chargeable to the Borrower under this Agreement, any other Loan Document
(including Hedging Contracts that are Loan Documents) and all obligations of the
Borrower under any Loan Document to provide cash collateral for any Letter of
Credit Obligation.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

 

“Permitted Acquisition” means any Proposed Acquisition subject to the
satisfaction of each of the following conditions:

 

(a) the Administrative Agent shall receive at least 30 days’ prior written
notice of such Proposed Acquisition, which notice shall include a reasonably
detailed description of such Proposed Acquisition;

 

(b) such Proposed Acquisition shall only involve assets located in the United
States and comprising a business, or those assets of a business, of the type
engaged in by the Borrower and its Subsidiaries as of the Closing Date (or any
business reasonably related or ancillary thereto, as determined in good faith by
the board of directors);

 

(c) such Proposed Acquisition shall be consensual and shall have been approved
by the Proposed Acquisition Target’s board of directors;

 

(d) no additional Indebtedness or other liabilities shall be incurred, assumed
or otherwise be reflected on a Consolidated balance sheet of the Borrower and
Proposed Acquisition Target after giving effect to such Proposed Acquisition,
except (i) Loans made hereunder, (ii) ordinary course trade payables and accrued
expenses and (iii) Indebtedness of the Proposed Acquisition Target; provided,
that, after giving effect to such Permitted Acquisition, (A) such Indebtedness
(together with all other Indebtedness of the Borrower and its Subsidiaries) is
permitted under Section 8.1 (Indebtedness) and (B) the Leverage Ratio and the
First Lien Leverage Ratio are, respectively, on a pro forma basis no greater
than prior to such Proposed Acquisition.

 

24



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(e) the Dollar Equivalent of the sum of all amounts payable in connection with
such Proposed Acquisition and all other Permitted Acquisitions consummated on or
prior to the date of the consummation of such Proposed Acquisition (including
all transaction costs and all Indebtedness, liabilities and Guaranty Obligations
incurred or assumed in connection therewith or otherwise reflected in a
Consolidated balance sheet of the Borrower and Target) shall not in aggregate
exceed $2,000,000 in any Fiscal Year and $5,000,000 during the term of this
Agreement; provided, however, that neither of the foregoing limits shall apply
to the extent the purchase consideration for such Proposed Acquisition (i) is in
the form of an Equity Issuance or is funded with the Net Cash Proceeds of any
Equity Issuance not used to prepay Loans under Section 2.9 (Mandatory
Prepayments) or (ii) is funded with the Net Cash Proceeds of an Asset Sale
permitted by Section 8.4 (Sale of Assets) and subject to a Reinvestment Event;
provided, that such Proposed Acquisition is consummated by the corresponding
Reinvestment Prepayment Date;

 

(f) within 30 days of the closing of such Proposed Acquisition, the Borrower (or
the Subsidiary making such Proposed Acquisition) and the Proposed Acquisition
Target shall have executed such documents and taken such actions as may be
required under Section 7.11 (Additional Collateral and Guaranties) and Section
7.14 (Real Property);

 

(g) the Borrower shall have delivered to the Administrative Agent, in form and
substance satisfactory to the Administrative Agent and sufficiently in advance
and in any case no later than 21 days prior to such Proposed Acquisition, such
other financial information, financial analysis, documentation or other
information relating to such Proposed Acquisition and the pro forma
certifications required by clause (h) below, in each case, as the Administrative
Agent or any Lender shall reasonably request;

 

(h) (i) such Proposed Acquisition Target’s EBITDA for the most recent four
fiscal quarter period is greater than zero and (ii) on or prior to the date of
such Proposed Acquisition, the Administrative Agent shall have received, in form
and substance reasonably satisfactory to the Administrative Agent, a certificate
of the chief financial officer of the Borrower demonstrating pro forma (A) that
at the time of such Proposed Acquisition and after giving effect thereto, (1)
compliance with the financial covenants set forth in Article V (Financial
Covenants), (2) compliance with the other terms of the Loan Documents and (3)
the aggregate amount of the Borrower’s cash and Cash Equivalents (which in each
case are subject to a first-priority perfected Lien of the Collateral Agent) and
the Available Credit shall equal at least $10,000,000, (B) copies of the
acquisition agreement, related Contractual Obligations and instruments and (C)
all opinions, certificates, lien search results and other documents reasonably
requested by the Administrative Agent;

 

(i) at the time of such Proposed Acquisition and after giving effect thereto,
(A) no Default or Event of Default shall have occurred and be continuing and (B)
all representations and warranties contained in Article IV (Representations and
Warranties) and in the other Loan Documents shall be true and correct in all
material respects.

 

25



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“Permitted CIU Transactions” means any agreement for a fixed term entered into
by the Borrower or any of its Subsidiaries with a Person with respect to the
construction, operation and maintenance of communications networks to provide
telecommunications, cable, broadband or other communications services in
commercial buildings or developments which transaction or agreement is not
entered into for the purpose of raising financing.

 

“Permitted MDU Transaction” means any agreement for a fixed term entered into by
the Borrower or any of its Subsidiaries with a Person with respect to the
construction, operation and maintenance of communications networks to provide
telecommunications, cable, broadband or the communications services in
residential buildings or developments, or other sites containing multiple
dwelling units, which transaction or agreement is not entered into for the
purpose of raising financing.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity or a Governmental
Authority.

 

“Pledge and Security Agreement” means an agreement, in substantially the form of
Exhibit H (Form of Pledge and Security Agreement), executed by the Borrower and
each Guarantor.

 

“Pledged Stock” has the meaning specified in the Pledge and Security Agreement.

 

“Pole Agreement” means any pole attachment agreement or underground conduit use
agreement entered into in connection with the operation of any Interactive
Broadband Network.

 

“Proceeds” has the meaning given to such term in the UCC.

 

“Prohibited Person” shall mean any Person:

 

(a) listed in the Annex to, or otherwise subject to the provisions of, the
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism;

 

(b) that is owned or controlled by, or acting for or on behalf of, any person or
entity that is listed to the Annex to, or is otherwise subject to the provisions
of, such Executive Order;

 

(c) that is named as a “specially designated national and blocked person” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website, http://www.treas.gov.ofac/t11sdn.pdf or
at any replacement website or other replacement official publication of such
list; or

 

(d) who is an Affiliate of, or affiliated with, a Person listed above.

 

“Projections” means the detailed business plan or projections of the Borrower
and its Subsidiaries, dated May, 2005, for the Fiscal Years 2005 through 2009
and for the Fiscal Quarters beginning with the second Fiscal Quarter of 2005 and
through the fourth Fiscal Quarter of 2006.

 

26



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“Property Loss Event” means (a) any loss of or damage to property of the
Borrower or any of its Subsidiaries that results in the receipt by such Person
of proceeds of insurance which exceed $500,000 (individually or in the
aggregate) or (b) any taking of property of the Borrower or any of its
Subsidiaries that results in the receipt by such Person of proceeds in respect
thereof which exceed $500,000 (individually or in the aggregate).

 

“Proposed Acquisition” means the proposed acquisition by the Borrower or any of
its Subsidiaries of all or substantially all of the assets or Stock of any
Proposed Acquisition Target, or the merger of any Proposed Acquisition Target
with or into the Borrower or any Subsidiary of the Borrower (and, in the case of
a merger with the Borrower, with the Borrower being the surviving corporation).

 

“Proposed Acquisition Target” means any Person or any operating division thereof
subject to a Proposed Acquisition.

 

“PUC” means any state, provincial or other regulatory agency or body that
exercises jurisdiction over (a) the rates, services or provision of Broadband
Services or (b) the ownership, construction or operation of any Interactive
Broadband Network or long distance telecommunications system or (c) Persons who
own, construct or operate any Interactive Broadband Network or long distance
telecommunications systems, in each case, by reason of the nature or type of the
business subject to regulation and not pursuant to laws and regulations of
general applicability to Persons conducting business in any such jurisdiction.

 

“PUC Authorization” means any registration with, and any written validation,
exemption, franchise, waiver, approval, order or authorization, consent,
license, certificate and permit, regarding the provision of Broadband Services,
issued to any Person from any PUC.

 

“Purchasing Lender” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).

 

“Ratable Portion” or (other than in the expression “equally and ratably”)
“ratably” means, with respect to any Lender, (a) with respect to the Revolving
Credit Facility, the percentage obtained by dividing (i) the Revolving Credit
Commitment of such Lender by (ii) the aggregate Revolving Credit Commitments of
all Lenders (or, at any time after the Revolving Credit Termination Date, the
percentage obtained by dividing the aggregate outstanding principal balance of
the Revolving Credit Outstandings owing to such Lender (or in which such Lender
owns a participation) by the aggregate outstanding principal balance of the
Revolving Credit Outstandings owing to all Lenders) and (b) with respect to the
Term Loan Facility, the percentage obtained by dividing (i) the Term Loan
Commitment of such Lender by (ii) the aggregate Term Loan Commitments of all
Lenders (or, at any time after the Closing Date, the percentage obtained by
dividing the principal amount of such Lender’s Term Loans by the aggregate Term
Loans of all Lenders).

 

“Real Property” of any Person means the Land of such Person, together with the
right, title and interest of such Person, if any, in and to the streets, the
Land lying in the bed of any streets, roads or avenues, opened or proposed, in
front of, the air space and development rights pertaining to the Land and the
right to use such air space and development rights, all rights

 

27



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

of way, privileges, liberties, tenements, hereditaments and appurtenances
belonging or in any way appertaining thereto, all fixtures, all easements now or
hereafter benefiting the Land and all royalties and rights appertaining to the
use and enjoyment of the Land, including all alley, vault, drainage, mineral,
water, oil and gas rights, together with all of the buildings and other
improvements now or hereafter erected on the Land and any fixtures appurtenant
thereto.

 

“Register” has the meaning specified in Section 2.7(b) (Evidence of Debt).

 

“Reimbursement Date” has the meaning specified in Section 2.4(h) (Letters of
Credit).

 

“Reimbursement Obligations” means, as and when matured, the obligation of the
Borrower to pay, on the date payment is made or scheduled to be made to the
beneficiary under each such Letter of Credit (or at such other date as may be
specified in the applicable Letter of Credit Reimbursement Agreement) and in the
currency drawn (or in such other currency as may be specified in the applicable
Letter of Credit Reimbursement Agreement), all amounts of each draft and other
requests for payments drawn under Letters of Credit, and all other matured
reimbursement or repayment obligations of the Borrower to any Issuer with
respect to amounts drawn under Letters of Credit.

 

“Reinvestment Deferred Amount” means, with respect to any Net Cash Proceeds of
any Reinvestment Event, the portion of such Net Cash Proceeds subject to a
Reinvestment Notice.

 

“Reinvestment Event” means the receipt of Net Cash Proceeds with respect to any
Asset Sale or Property Loss Event in respect of which the Borrower has delivered
a Reinvestment Notice.

 

“Reinvestment Notice” means a written notice executed by a Responsible Officer
of the Borrower stating that no Default or Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through one of its
Subsidiaries) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Property Loss Event to acquire assets
(including a Permitted Acquisition of 100% of the equity interests of another
Person) useful in its or one of its Subsidiaries’ businesses or, in the case of
a Property Loss Event, to effect repairs.

 

“Reinvestment Prepayment Date” means, with respect to any Net Cash Proceeds of
any Reinvestment Event, the earlier of (a) the date occurring 360 days after
such Reinvestment Event and (b) the date that is five Business Days after the
date on which the Borrower shall have notified the Administrative Agent of the
Borrower’s determination not to acquire assets useful in the Borrower’s or a
Subsidiary’s business (or, in the case of a Property Loss Event, not to effect
repairs) with all or any portion of the relevant Reinvestment Deferred Amount
for such Net Cash Proceeds.

 

“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned, leased or operated by such
Person, including the movement of Contaminants through or in the air, soil,
surface water, ground water or property.

 

28



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Contaminant in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release so
that a Contaminant does not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment or (c) perform
pre-remedial studies and investigations and post-remedial monitoring and care.

 

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, treaties, rules and regulations, orders,
judgments, decrees and other determinations of, concessions, grants, franchises,
licenses and other Contractual Obligations with, any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

“Requisite Lenders” means, collectively, Lenders having (a) on and prior to the
Closing Date, more than fifty percent (50%) of the aggregate outstanding amount
of the Commitments, (b) after the Closing Date and on and prior to the Revolving
Credit Termination Date, more than fifty percent (50%) of the sum of the
aggregate outstanding amount of the Revolving Credit Commitments and the
principal amount of all Term Loans then outstanding and (c) after the Revolving
Credit Termination Date, more than fifty percent (50%) of the sum of the
aggregate Revolving Credit Outstandings and the principal amount of all Term
Loans then outstanding. A Non-Funding Lender shall not be included in the
calculation of “Requisite Lenders.”

 

“Requisite Revolving Credit Lenders” means, collectively, Revolving Credit
Lenders having more than fifty percent (50%) of the aggregate outstanding amount
of the Revolving Credit Commitments or, after the Revolving Credit Termination
Date, more than fifty percent (50%) of the aggregate Revolving Credit
Outstandings. A Non-Funding Lender shall not be included in the calculation of
“Requisite Revolving Credit Lenders.”

 

“Requisite Term Loan Lenders” means, collectively, Term Loan Lenders having more
than fifty percent (50%) of the aggregate outstanding amount of the Term Loan
Commitments or, after the Closing Date, more than fifty percent (50%) of the
principal amount of all Term Loans then outstanding.

 

“Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person but, in
any event, with respect to financial matters, the chief financial officer,
treasurer or controller of such Person.

 

“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalent of the
Borrower or any of its Subsidiaries now or hereafter outstanding and (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Stock or Stock Equivalent of
the Borrower or any of its Subsidiaries now or hereafter outstanding.

 

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Loans
made on the same day by the Revolving Credit Lenders ratably according to their
respective Revolving Credit Commitments.

 

“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Loans
and acquire

 

29



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

interests in other Revolving Credit Outstandings in the aggregate principal
amount outstanding not to exceed the amount set forth opposite such Revolving
Credit Lender’s name on Schedule I (Commitments) under the caption “Revolving
Credit Commitment,” as amended to reflect each Assignment and Acceptance
executed by such Revolving Credit Lender and as such amount may be reduced
pursuant to this Agreement.

 

“Revolving Credit Facility” means the Revolving Credit Commitments and the
provisions herein related to the Revolving Loans, Swing Loans and Letters of
Credit.

 

“Revolving Credit Lender” means each Lender that (a) has a Revolving Credit
Commitment, (b) holds a Revolving Loan or (c) participates in any Letter of
Credit.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender in a principal amount equal to the amount
of such Revolving Credit Lender’s Revolving Credit Commitment evidencing the
aggregate Indebtedness of the Borrower to such Revolving Credit Lender resulting
from the Revolving Loans owing to such Revolving Credit Lender.

 

“Revolving Credit Outstandings” means, at any particular time, the sum of (a)
the principal amount of the Revolving Loans outstanding at such time, (b) the
Letter of Credit Obligations outstanding at such time and (c) the principal
amount of the Swing Loans outstanding at such time.

 

“Revolving Credit Termination Date” shall mean the earliest of (a) the Scheduled
Termination Date, (b) the date of termination of all of the Revolving Credit
Commitments pursuant to Section 2.5 (Reduction and Termination of Commitments)
and (c) the date on which the Obligations become due and payable pursuant to
Section 9.2 (Remedies).

 

“Revolving Loan” has the meaning specified in Section 2.1 (The Commitments).

 

“Rights Offering” means any offer to the Borrower’s existing equity holders, by
or on behalf of the Borrower of any rights to purchase Stock or Stock
Equivalents in the Borrower, including any such Stock or Stock Equivalents
purchased or assumed by a financial intermediary in connection with a standby
commitment or similar arrangement.

 

“S&P” means Standard & Poor’s Rating Services.

 

“Sarbanes-Oxley Act” means the United States Sarbanes-Oxley Act of 2002.

 

“Scheduled Termination Date” means June 29, 2010.

 

“Second Lien Loan Documents” means the Second Lien Credit Agreement, the
“Guaranty” and the “Pledge and Security Agreement”, each as defined in the
Second Lien Credit Agreement, and any other agreements, mortgages or other
documents executed by the Borrower or any of its Subsidiaries in connection with
the Second Lien Credit Agreement.

 

“Second Lien Term Loan” means the term loan made to the Borrower pursuant to the
Second Lien Credit Agreement in a principal face amount not exceeding
$99,000,000.

 

30



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“Second Lien Credit Agreement” means the Second Lien Credit Agreement, dated as
of the date hereof, among the Borrower, CSFB, as administrative agent and
collateral agent, and the other agents and Lenders party thereto, as it may be,
subject to the terms of the Intercreditor Agreement, amended, restated,
supplemented or otherwise modified from time to time.

 

“Secured Obligations” means, in the case of the Borrower, the Obligations, and,
in the case of any other Loan Party, the obligations of such Loan Party under
the Guaranty and the other Loan Documents to which it is a party.

 

“Secured Parties” means the Lenders, the Issuers, the Administrative Agent and
any other holder of any Secured Obligation.

 

“Securities Account” has the meaning given to such term in the UCC.

 

“Securities Account Control Agreement” has the meaning specified in the Pledge
and Security Agreement.

 

“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

 

“Selling Lender” has the meaning specified in Section 11.7 (Sharing of Payments,
Etc.).

 

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to the Administrative Agent.

 

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of 50%
or more of the outstanding Voting Stock is, at the time, directly or indirectly,
owned or controlled by such Person or one or more Subsidiaries of such Person.

 

31



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“Subsidiary Guaranty Requirements” means, the entering by a Subsidiary of the
Borrower into a “Guaranty Supplement” (as such term is defined in the Guaranty),
a joinder agreement to the Pledge and Security Agreement and all other
Collateral Documents required by Sections 7.11 (Additional Collateral and
Guaranties) and 7.14 (Real Property) and the delivery to the Administrative
Agent of such legal opinions in connection therewith which are, in each case, in
form and substance and from counsel reasonably satisfactory to the
Administrative Agent.

 

“Substitute Institution” has the meaning specified in Section 2.17 (Substitution
of Lenders).

 

“Substitution Notice” has the meaning specified in Section 2.17 (Substitution of
Lenders).

 

“Swing Loan” has the meaning specified in Section 2.3 (Swing Loans).

 

“Swing Loan Lender” means CSFB or any other Revolving Credit Lender that becomes
the Administrative Agent or agrees, with the approval of the Administrative
Agent and the Borrower, to act as the Swing Loan Lender hereunder, in each case
in its capacity as the Swing Loan Lender hereunder.

 

“Swing Loan Request” has the meaning specified in Section 2.3(b) (Swing Loans).

 

“Swing Loan Sublimit” means $3,000,000.

 

“Syndication Completion Date” means the earlier to occur of (a) the 60th day
following the Closing Date and (b) the date upon which the Arranger determines
in its sole discretion that the primary syndication of the Loans and Revolving
Credit Commitments has been completed.

 

“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person and (b) any Affiliate of such Person with which such Person files or is
eligible to file consolidated, combined or unitary tax returns.

 

“Tax Return” has the meaning specified in Section 4.8(a) (Taxes).

 

“Taxes” has the meaning specified in Section 2.16(a) (Taxes).

 

“Term Loan” has the meaning specified in Section 2.1(b) (The Commitments).

 

“Term Loan Borrowing” means a borrowing consisting of Term Loans made on the
same day by the Term Loan Lenders ratably according to their respective Term
Loan Commitments.

 

“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Lender to make Term Loans to the Borrower in the aggregate
principal

 

32



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

amount outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule I (Commitments) under the caption “Term Loan Commitment” as
amended to reflect each Assignment and Acceptance executed by such Lender and as
such amount may be reduced pursuant to this Agreement.

 

“Term Loan Facility” means the Term Loan Commitments and the provisions herein
related to the Term Loans.

 

“Term Loan Lender” means each Lender that has a Term Loan Commitment or that
holds a Term Loan.

 

“Term Loan Maturity Date” means June 29, 2010.

 

“Term Loan Note” means a promissory note of the Borrower payable to the order of
any Term Loan Lender in a principal amount equal to the amount of the Term Loan
owing to such Lender.

 

“Title IV Plan” means a pension plan, other than a Multiemployer Plan, covered
by Title IV of ERISA and to which the Borrower, any of its Subsidiaries or any
ERISA Affiliate has any obligation or liability, contingent or otherwise.

 

“UCC” has the meaning specified in the Pledge and Security Agreement.

 

“Unfunded Pension Liability” means, with respect to the Borrower or any of its
Subsidiaries at any time, the sum of (a) the amount, if any, by which the
present value of all accrued benefits under each Title IV Plan (other than any
Title IV Plan subject to Section 4063 of ERISA) exceeds the fair market value of
all assets of such Title IV Plan allocable to such benefits in accordance with
Title IV of ERISA, as determined as of the most recent valuation date for such
Title IV Plan using the actuarial assumptions in effect under such Title IV
Plan, (b) the aggregate amount of withdrawal liability that could be assessed
under Section 4063 with respect to each Title IV Plan subject to such section,
separately calculated for each such Title IV Plan as of its most recent
valuation date and (c) for a period of five years following a transaction
reasonably likely to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by the Borrower, any of its
Subsidiaries or any ERISA Affiliate as a result of such transaction.

 

“Unused Commitment Fee” has the meaning specified in Section 2.12(a) (Fees).

 

“U.S. Lender” means each Lender or Issuer (or the Administrative Agent) that is
a Domestic Person.

 

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

 

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than director’s qualifying shares, as may be
required by law) is owned by such Person, either directly or indirectly through
one or more Wholly-Owned Subsidiaries of such Person.

 

33



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

“Withdrawal Liability” means, with respect to the Borrower or any of its
Subsidiaries at any time, the aggregate liability incurred (whether or not
assessed) with respect to all Multiemployer Plans pursuant to Section 4201 of
ERISA or for increases in contributions required to be made pursuant to Section
4243 of ERISA.

 

“Working Capital” means, for any Person at any date, the amount, if any, by
which the Consolidated Current Assets of such Person at such date exceeds the
Consolidated Current Liabilities of such Person at such date.

 

Section 1.2 Computation of Time Periods

 

In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding” and the word “through” means
“to and including.”

 

Section 1.3 Accounting Terms and Principles

 

(a) Except as set forth below, all accounting terms not specifically defined
herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Article V (Financial Covenants) shall, unless
expressly otherwise provided herein, be made in conformity with GAAP.

 

(b) If any change in the accounting principles used in the preparation of the
most recent Financial Statements referred to in Section 6.1 (Financial
Statements) is hereafter required or permitted by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successors thereto)
and such change is adopted by the Borrower with the agreement of the Borrower’s
Accountants and results in a change in any of the calculations required by
Article V (Financial Covenants) or VIII (Negative Covenants) that would not have
resulted had such accounting change not occurred, the parties hereto agree to
enter into negotiations in order to amend such provisions so as to equitably
reflect such change such that the criteria for evaluating compliance with such
covenants by the Borrower shall be the same after such change as if such change
had not been made; provided, however, that no change in GAAP that would affect a
calculation that measures compliance with any covenant contained in Article V
(Financial Covenants) or VIII (Negative Covenants) shall be given effect until
such provisions are amended to reflect such changes in GAAP.

 

(c) For purposes of making all financial calculations to determine compliance
with Article V (Financial Covenants), all components of such calculations shall
be adjusted to include or exclude, as the case may be, without duplication, such
components of such calculations attributable to any business or assets that have
been acquired by the Borrower or any of its Subsidiaries (including through
Permitted Acquisitions) after the first day of the applicable period of
determination and prior to the end of such period, as determined in good faith
by the Borrower on a pro forma basis.

 

34



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Section 1.4 Conversion of Foreign Currencies

 

(a) Financial Covenant Debt. Financial Covenant Debt denominated in any currency
other than Dollars shall be calculated using the Dollar Equivalent thereof as of
the date of the Financial Statements on which such Financial Covenant Debt is
reflected.

 

(b) Dollar Equivalents. The Administrative Agent shall determine the Dollar
Equivalent of any amount as required hereby, and a determination thereof by the
Administrative Agent shall be conclusive absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Loan Party in any document delivered to the
Administrative Agent. The Administrative Agent may determine or redetermine the
Dollar Equivalent of any amount on any date either in its own discretion or upon
the request of any Lender or Issuer.

 

(c) Rounding-Off. The Administrative Agent may set up appropriate rounding off
mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole Dollar or cent to ensure amounts owing by any party
hereunder or that otherwise need to be calculated or converted hereunder are
expressed in whole Dollars or in whole cents, as may be necessary or
appropriate.

 

Section 1.5 Certain Terms

 

(a) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in, this Agreement.

 

(b) Unless otherwise expressly indicated herein, (i) references in this
Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause refer
to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of any Loan Document, refer to
a clause or sub-clause within, respectively, the same Section or clause.

 

(c) Each agreement defined in this Article I shall include all appendices,
exhibits and schedules thereto. Unless the prior written consent of the
Requisite Lenders is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is not
obtained, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified.

 

(d) References in this Agreement to any statute shall be to such statute as
amended or modified from time to time and to any successor legislation thereto,
in each case as in effect at the time any such reference is operative.

 

(e) The term “including” when used in any Loan Document means “including without
limitation” except when used in the computation of time periods.

 

(f) The terms “Lender,” “Issuer” and “Administrative Agent” include their
respective successors.

 

(g) Upon the appointment of any successor Administrative Agent pursuant to
Section 10.7 (Successor Agent), references to CSFB in Section 10.4 (The Agents
Individually)

 

35



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

in the definitions of Base Rate, Dollar Equivalent, and Eurodollar Rate shall be
deemed to refer to the financial institution then acting as the Administrative
Agent or one of its Affiliates if it so designates.

 

ARTICLE II

 

THE FACILITIES

 

Section 2.1 The Commitments

 

(a) Revolving Credit Commitments. On the terms and subject to the conditions
contained in this Agreement, each Revolving Credit Lender severally agrees to
make loans in Dollars (each a “Revolving Loan”) to the Borrower from time to
time on any Business Day during the period from the date hereof until the
Revolving Credit Termination Date in an aggregate principal amount at any time
outstanding for all such loans by such Revolving Credit Lender not to exceed
such Revolving Credit Lender’s Revolving Credit Commitment; provided, however,
that at no time shall any Revolving Credit Lender be obligated to make a
Revolving Loan in excess of such Revolving Credit Lender’s Ratable Portion of
the Available Credit. Within the limits of the Revolving Credit Commitment of
each Revolving Credit Lender, amounts of Revolving Loans repaid may be
reborrowed under this Section 2.1.

 

(b) Term Loan Commitments. On the terms and subject to the conditions contained
in this Agreement, each Term Loan Lender severally agrees to make a loan (each a
“Term Loan”) in Dollars to the Borrower on the Closing Date, in an amount not to
exceed such Lender’s Term Loan Commitment. Amounts of Term Loans repaid or
prepaid may not be reborrowed.

 

Section 2.2 Borrowing Procedures

 

(a) Each Borrowing shall be made on notice given by the Borrower to the
Administrative Agent not later than 11:00 a.m. (New York time) (i) one Business
Day, in the case of a Borrowing of Base Rate Loans and (ii) three Business Days,
in the case of a Borrowing of Eurodollar Rate Loans, prior to the date of the
proposed Borrowing. Each such notice shall be in substantially the form of
Exhibit C (Form of Notice of Borrowing) (a “Notice of Borrowing”), specifying,
(A) the date of such proposed Borrowing (which, in the case of the Term Loan
Borrowing, shall be the Closing Date), (B) the aggregate amount of such proposed
Borrowing, (C) whether any portion of the proposed Borrowing will be of Base
Rate Loans or Eurodollar Rate Loans, (D) for each Eurodollar Rate Loan, the
initial Interest Period or Periods thereof. Loans shall be made as Base Rate
Loans unless, subject to Section 2.14 (Special Provisions Governing Eurodollar
Rate Loans), the Notice of Borrowing specifies that all or a portion thereof
shall be Eurodollar Rate Loans and (E) remittance instructions. Notwithstanding
anything to the contrary contained in Section 2.3(a) (Swing Loans), if any
Notice of Borrowing requests a Borrowing of Base Rate Loans, the Administrative
Agent may make a Swing Loan available to the Borrower in an aggregate amount not
to exceed such proposed Borrowing, and the aggregate amount of the corresponding
proposed Borrowing shall be reduced accordingly by the principal amount of such
Swing Loan. Each Borrowing (other than a Swing Loan) shall be in an aggregate
amount of not less than $5,000,000 or an integral multiple of $1,000,000 in
excess thereof.

 

36



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(b) The Administrative Agent shall give to each Lender prompt notice of the
Administrative Agent’s receipt of a Notice of Borrowing and, if Eurodollar Rate
Loans are properly requested in such Notice of Borrowing, the applicable
interest rate determined pursuant to Section 2.14(a) (Determination of Interest
Rate). Each Lender shall, before 1:00 p.m. (New York time) on the date of the
proposed Borrowing, make available to the Administrative Agent at its address
referred to in Section 11.8 (Notices, Etc.), in immediately available funds,
such Lender’s Ratable Portion of such proposed Borrowing. Upon fulfillment (or
due waiver in accordance with Section 11.1 (Amendments, Waivers, Etc.)) (i) on
the Closing Date, of the applicable conditions set forth in Section 3.1
(Conditions Precedent to Initial Loans and Letters of Credit) and (ii) at any
time (including the Closing Date), of the applicable conditions set forth in
Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit), and after
the Administrative Agent’s receipt of such funds, the Administrative Agent shall
make such funds available to the Borrower.

 

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any proposed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Ratable Portion of such
Borrowing (or any portion thereof), the Administrative Agent may assume that
such Lender has made such Ratable Portion available to the Administrative Agent
on the date of such Borrowing in accordance with this Section 2.2 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such Ratable Portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrower, the interest rate applicable at the
time to the Loans comprising such Borrowing and (ii) in the case of such Lender,
the Federal Funds Rate for the first Business Day and, thereafter, at the
interest rate applicable at the time to the Loans comprising such Borrowing. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such corresponding amount so repaid shall constitute such Lender’s Loan as part
of such Borrowing for purposes of this Agreement. If the Borrower shall repay to
the Administrative Agent such corresponding amount, such payment shall not
relieve such Lender of any obligation it may have hereunder to the Borrower.

 

(d) The failure of any Lender to make on the date specified any Loan or any
payment required by it (such Lender being a “Non-Funding Lender”), including any
payment in respect of its participation in Swing Loans and Letter of Credit
Obligations, shall not relieve any other Lender of its obligations to make such
Loan or payment on such date but no such other Lender shall be responsible for
the failure of any Non-Funding Lender to make a Loan or payment required under
this Agreement.

 

Section 2.3 Swing Loans

 

(a) On the terms and subject to the conditions contained in this Agreement, the
Swing Loan Lender may, in its sole discretion, make, in Dollars, loans (each a
“Swing Loan”) otherwise available to the Borrower under the Revolving Credit
Facility from time to time on any Business Day during the period from the date
hereof until the Revolving Credit Termination Date in an aggregate principal
amount at any time outstanding (together with the aggregate outstanding
principal amount of any other Loan made by the Swing Loan Lender hereunder in
its capacity as a Lender or the Swing Loan Lender) not to exceed the lesser of
the Available Credit and the

 

37



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Swing Loan Sublimit. Each Swing Loan shall be a Base Rate Loan and shall be
repaid no later than the Revolving Credit Termination Date. Within the limits
set forth in the first sentence of this clause (a), amounts of Swing Loans
repaid may be reborrowed under this clause (a).

 

(b) In order to request a Swing Loan, the Borrower shall provide to the Swing
Loan Lender a duly completed request in substantially the form of Exhibit D
(Form of Swing Loan Request), setting forth the requested amount and date of
such Swing Loan (a “Swing Loan Request”). Subject to the terms of this
Agreement, the Swing Loan Lender may make a Swing Loan available to the Borrower
on the date of the relevant Swing Loan Request. The Swing Loan Lender shall not
make any Swing Loan in the period commencing on the first Business Day after it
receives written notice from the Administrative Agent or any Revolving Credit
Lender that one or more of the conditions precedent contained in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) shall not on such date
be satisfied, and ending when such conditions are satisfied. The Swing Loan
Lender shall not otherwise be required to determine that, or take notice
whether, the conditions precedent set forth in Section 3.2 (Conditions Precedent
to Each Loan and Letter of Credit) have been satisfied in connection with the
making of any Swing Loan.

 

(c) The Swing Loan Lender may demand at any time that each Revolving Credit
Lender pay to the Administrative Agent, for the account of the Swing Loan
Lender, in the manner provided in clause (e) below, such Revolving Credit
Lender’s Ratable Portion of all or a portion of the outstanding Swing Loans,
which demand shall be made through the Administrative Agent, shall be in writing
and shall specify the outstanding principal amount of Swing Loans demanded to be
paid.

 

(d) The Administrative Agent shall forward each demand referred to in clause (c)
above to each Revolving Credit Lender on the day such demand is received by the
Administrative Agent (except that any such demand received by the Administrative
Agent after 2:00 p.m. (New York time) on any Business Day or any such demand
received on a day that is not a Business Day shall not be required to be
forwarded to the Revolving Credit Lenders by the Administrative Agent until the
next succeeding Business Day), together with a notice specifying the amount of
each Revolving Credit Lender’s Ratable Portion of the aggregate principal amount
of the Swing Loans demanded to be paid pursuant to such demand, and,
notwithstanding whether or not the conditions precedent set forth in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) and 2.1(a) (Revolving
Credit Commitments) shall have been satisfied (which conditions precedent the
Revolving Credit Lenders hereby irrevocably waive), each Revolving Credit Lender
shall, before 11:00 a.m. (New York time) on the Business Day next succeeding the
date of such Revolving Credit Lender’s receipt of such demand, make available to
the Administrative Agent, in immediately available funds, for the account of the
Swing Loan Lender, the amount specified in such statement. Upon such payment by
a Revolving Credit Lender, such Revolving Credit Lender shall, except as
provided in clause (f) below, be deemed to have made a Revolving Loan to the
Borrower. The Administrative Agent shall use such funds to repay the Swing Loans
to the Swing Loan Lender. To the extent that any Revolving Credit Lender fails
to make such payment available to the Administrative Agent for the account of
the Swing Loan Lender, the Borrower shall repay such Swing Loan on demand.

 

(e) Upon the occurrence of a Default under Section 9.1(f) (Events of Default),
each Revolving Credit Lender shall acquire, without recourse or warranty, an
undivided participation in each Swing Loan otherwise required to be repaid by
such Revolving Credit Lender pursuant to clause (c) above, which participation
shall be in a principal amount equal to

 

38



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

such Revolving Credit Lender’s Ratable Portion of such Swing Loan, by paying to
the Swing Loan Lender on the date on which such Revolving Credit Lender would
otherwise have been required to make a payment in respect of such Swing Loan
pursuant to clause (c) above, in immediately available funds, an amount equal to
such Revolving Credit Lender’s Ratable Portion of such Swing Loan. If all or
part of such amount is not in fact made available by such Revolving Credit
Lender to the Swing Loan Lender on such date, the Swing Loan Lender shall be
entitled to recover any such unpaid amount on demand from such Revolving Credit
Lender together with interest accrued from such date at the Federal Funds Rate
for the first Business Day after such payment was due and, thereafter, at the
rate of interest then applicable to Base Rate Loans.

 

(f) From and after the date on which any Revolving Credit Lender (i) is deemed
to have made a Revolving Loan pursuant to clause (e) above with respect to any
Swing Loan or (ii) purchases an undivided participation interest in a Swing Loan
pursuant to clause (f) above, the Swing Loan Lender shall promptly distribute to
such Revolving Credit Lender such Revolving Credit Lender’s Ratable Portion of
all payments of principal of and interest received by the Swing Loan Lender on
account of such Swing Loan other than those received from a Revolving Credit
Lender pursuant to clause (e) or (f) above.

 

Section 2.4 Letters of Credit

 

(a) On the terms and subject to the conditions contained in this Agreement, each
Issuer agrees to Issue at the request of the Borrower and for the account of the
Borrower one or more Letters of Credit from time to time on any Business Day
during the period commencing on the Closing Date and ending on the earlier of
the Revolving Credit Termination Date and 30 days prior to the Scheduled
Termination Date; provided, however, that no Issuer shall be under any
obligation to Issue (and, upon the occurrence of any of the events described in
clauses (ii), (iii), (iv) and (vi)(A) below, shall not Issue) any Letter of
Credit upon the occurrence of any of the following:

 

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuer from Issuing such
Letter of Credit or any Requirement of Law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the date of this Agreement or result in any unreimbursed loss, cost or
expense that was not applicable, in effect or known to such Issuer as of the
date of this Agreement and that such Issuer in good faith deems material to it;

 

(ii) such Issuer shall have received any written notice of the type described in
clause (d) below;

 

(iii) after giving effect to the Issuance of such Letter of Credit, the
aggregate Revolving Credit Outstandings would exceed the aggregate Revolving
Credit Commitments in effect at such time;

 

39



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(iv) after giving effect to the Issuance of such Letter of Credit, the sum of
(A) the Letter of Credit Undrawn Amounts at such time and (B) the Reimbursement
Obligations at such time exceeds the Letter of Credit Sublimit;

 

(v) such Letter of Credit is requested to be denominated in any currency other
than Dollars; or

 

(vi) (A) any fees due in connection with a requested Issuance have not been
paid, (B) such Letter of Credit is requested to be Issued in a form that is not
acceptable to such Issuer or (C) the Issuer for such Letter of Credit shall not
have received, in form and substance reasonably acceptable to it and, if
applicable, duly executed by such Borrower, applications, agreements and other
documentation (collectively, a “Letter of Credit Reimbursement Agreement”) such
Issuer generally employs in the ordinary course of its business for the Issuance
of letters of credit of the type of such Letter of Credit.

 

None of the Revolving Credit Lenders (other than the Issuers in their capacity
as such) shall have any obligation to Issue any Letter of Credit.

 

(b) In no event shall the expiration date of any Letter of Credit (other than
the Letter of Credit issued on the date hereof for the benefit of CoBank ACB)
(i) be more than one year after the date of issuance thereof or (ii) be less
than five Business Days prior to the Scheduled Termination Date; provided,
however, that any Letter of Credit with a term less than or equal to one year
may provide for the renewal thereof for additional periods less than or equal to
one year, as long as, (x) on or before the expiration of each such term and each
such period, the Borrower and the Issuer of such Letter or Credit shall have the
option to prevent such renewal and (y) neither the Issuer nor the Borrower shall
permit any such renewal to extend the expiration date of any Letter beyond the
date set forth in clause (ii) above.

 

(c) In connection with the Issuance of each Letter of Credit, the Borrower shall
give the relevant Issuer and the Administrative Agent at least two Business
Days’ prior written notice, in substantially the form of Exhibit E (Form of
Letter of Credit Request) (or in such other written or electronic form as is
acceptable to the Issuer), of the requested Issuance of such Letter of Credit (a
“Letter of Credit Request”). Such notice shall be irrevocable and shall specify
the Issuer of such Letter of Credit, face amount of the Letter of Credit
requested, the date of Issuance of such requested Letter of Credit, the date on
which such Letter of Credit is to expire (which date shall be a Business Day)
and, in the case of an issuance, the Person for whose benefit the requested
Letter of Credit is to be issued. Such notice, to be effective, must be received
by the relevant Issuer and the Administrative Agent not later than 11:00 a.m.
(New York time) on the second Business Day prior to the requested Issuance of
such Letter of Credit.

 

(d) Subject to the satisfaction of the conditions set forth in this Section 2.4,
the relevant Issuer shall, on the requested date, Issue a Letter of Credit on
behalf of the Borrower in accordance with such Issuer’s usual and customary
business practices. No Issuer shall Issue any Letter of Credit in the period
commencing on the first Business Day after it receives written notice from any
Revolving Credit Lender that one or more of the conditions precedent contained
in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) or
clause (a) above (other than those conditions set forth in clauses (a)(i),
(a)(vi)(B) and (C) above and, to the extent such clause relates to fees owing to
the Issuer of such Letter of Credit and its Affiliates, clause (a)(vi)(A) above)
are not on such date satisfied or duly waived and ending when such conditions

 

40



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

are satisfied or duly waived. No Issuer shall otherwise be required to determine
that, or take notice whether, the conditions precedent set forth in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) have been satisfied in
connection with the Issuance of any Letter of Credit.

 

(e) The Borrower agrees that, if requested by the Issuer of any Letter of
Credit, it shall execute a Letter of Credit Reimbursement Agreement in respect
to any Letter of Credit Issued hereunder. In the event of any conflict between
the terms of any Letter of Credit Reimbursement Agreement and this Agreement,
the terms of this Agreement shall govern.

 

(f) Each Issuer shall comply with the following:

 

(i) give the Administrative Agent written notice (or telephonic notice confirmed
promptly thereafter in writing), which writing may be a telecopy, of the
Issuance of any Letter of Credit Issued by it, of all drawings under any Letter
of Credit Issued by it and of the payment (or the failure to pay when due) by
the Borrower of any Reimbursement Obligation when due (which notice the
Administrative Agent shall promptly transmit by telecopy to each Revolving
Credit Lender);

 

(ii) upon the request of any Revolving Credit Lender, furnish to such Revolving
Credit Lender copies of any Letter of Credit Reimbursement Agreement to which
such Issuer is a party and such other documentation as may reasonably be
requested by such Revolving Credit Lender; and

 

(iii) on the first Business Day of each Fiscal Quarter, provide to the
Administrative Agent (and the Administrative Agent shall provide a copy to each
Revolving Credit Lender requesting the same) and the Borrower separate schedules
for Letters of Credit issued by it, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth the aggregate Letter of
Credit Obligations, in each case outstanding at the end of such Fiscal Quarter
and any information requested by the Borrower or the Administrative Agent
relating thereto.

 

(g) Immediately upon the issuance by an Issuer of a Letter of Credit in
accordance with the terms and conditions of this Agreement, such Issuer shall be
deemed to have sold and transferred to each Revolving Credit Lender, and each
Revolving Credit Lender shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuer, without recourse or warranty, an
undivided interest and participation, to the extent of such Revolving Credit
Lender’s Ratable Portion of the Revolving Credit Commitments, in such Letter of
Credit and the obligations of the Borrower with respect thereto (including all
Letter of Credit Obligations with respect thereto) and any security therefor and
guaranty pertaining thereto.

 

(h) The Borrower agrees to pay to the Issuer of any Letter of Credit the amount
of all Reimbursement Obligations owing to such Issuer under any Letter of Credit
issued for its account no later than the date that is the next succeeding
Business Day after the date that payment has been made under such Letter of
Credit (the “Reimbursement Date”) (as shall be notified in writing by such
Issuer to the Borrower), irrespective of any claim, set-off, defense or other
right that the Borrower may have at any time against such Issuer or any other
Person. In the event that any Issuer makes any payment under any Letter of
Credit and the Borrower shall not have repaid such amount to such Issuer
pursuant to this clause (h) or any such payment by the Borrower is rescinded or
set aside for any reason, such Reimbursement Obligation shall be

 

41



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

payable on demand with interest thereon computed (i) from the date on which such
Reimbursement Obligation arose to the Reimbursement Date, at the rate of
interest applicable during such period to Revolving Loans that are Base Rate
Loans and (ii) from the Reimbursement Date until the date of repayment in full,
at the rate of interest applicable during such period to past due Revolving
Loans that are Base Rate Loans, and such Issuer shall promptly notify the
Administrative Agent, which shall promptly notify each Revolving Credit Lender
of such failure, and each Revolving Credit Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuer
the amount of such Revolving Credit Lender’s Ratable Portion of such payment in
immediately available Dollars. If the Administrative Agent so notifies such
Revolving Credit Lender prior to 11:00 a.m. (New York time) on any Business Day,
such Revolving Credit Lender shall make available to the Administrative Agent
for the account of such Issuer its Ratable Portion of the amount of such payment
on such Business Day in immediately available funds. Upon such payment by a
Revolving Credit Lender, such Revolving Credit Lender shall, except during the
continuance of a Default or Event of Default under Section 9.1(f) (Events of
Default) and notwithstanding whether or not the conditions precedent set forth
in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) shall
have been satisfied (which conditions precedent the Revolving Credit Lenders
hereby irrevocably waive), be deemed to have made a Revolving Loan to the
Borrower in the principal amount of such payment. Whenever any Issuer receives
from the Borrower a payment of a Reimbursement Obligation as to which the
Administrative Agent has received for the account of such Issuer any payment
from a Revolving Credit Lender pursuant to this clause (h), such Issuer shall
pay over to the Administrative Agent any amount received in excess of such
Reimbursement Obligation and, upon receipt of such amount, the Administrative
Agent shall promptly pay over to each Revolving Credit Lender, in immediately
available funds, an amount equal to such Revolving Credit Lender’s Ratable
Portion of the amount of such payment adjusted, if necessary, to reflect the
respective amounts the Revolving Credit Lenders have paid in respect of such
Reimbursement Obligation.

 

(i) If and to the extent such Revolving Credit Lender shall not have so made its
Ratable Portion of the amount of the payment required by clause (h) above
available to the Administrative Agent for the account of such Issuer, such
Revolving Credit Lender agrees to pay to the Administrative Agent for the
account of such Issuer forthwith on demand any such unpaid amount together with
interest thereon, for the first Business Day after payment was first due at the
Federal Funds Rate and, thereafter, until such amount is repaid to the
Administrative Agent for the account of such Issuer, at a rate per annum equal
to the rate applicable to Base Rate Loans under the Facility.

 

(j) The Borrower’s obligation to pay each Reimbursement Obligation and the
obligations of the Revolving Credit Lenders to make payments to the
Administrative Agent for the account of the Issuers with respect to Letters of
Credit shall be absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement, under any and all
circumstances whatsoever, including the occurrence of any Default or Event of
Default, and irrespective of any of the following:

 

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

 

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

 

42



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(iii) the existence of any claim, set-off, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuer,
the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

 

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(v) payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; and

 

(vi) any other act or omission to act or delay of any kind of the Issuer, the
Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.4, constitute a legal or
equitable discharge of the Borrower’s obligations hereunder.

 

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Borrower or any Lender. In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer.

 

Section 2.5 Reduction and Termination of Commitments

 

The Borrower may, upon at least three Business Days’ prior notice to the
Administrative Agent, terminate in whole or reduce in part ratably the unused
portions of the respective Revolving Credit Commitments of the Revolving Credit
Lenders; provided, however, that (a) each partial reduction shall be in an
aggregate amount of not less than $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and (b) no such termination or reduction shall be
permitted unless the Borrower shall at the same time pay any Applicable
Prepayment Premium which is payable with respect thereto pursuant to Section
2.12(c) (Fees). All outstanding Revolving Credit Commitments shall terminate on
the Revolving Credit Termination Date.

 

43



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Section 2.6 Repayment of Loans

 

(a) The Borrower promises to repay the entire unpaid principal amount of the
Revolving Loans and the Swing Loans on the Scheduled Termination Date or
earlier, if otherwise required by the terms hereof.

 

(b) The Borrower promises to repay the Term Loans at the dates and in the
amounts set forth below:

 

Date

--------------------------------------------------------------------------------

  Amount


--------------------------------------------------------------------------------

September 30, 2005

  $ 462,500

December 31, 2005

  $ 462,500

March 31, 2006

  $ 462,500

June 30, 2006

  $ 462,500

September 30, 2006

  $ 462,500

December 31, 2006

  $ 462,500

March 31, 2007

  $ 462,500

June 30, 2007

  $ 462,500

September 30, 2007

  $ 462,500

December 31, 2007

  $ 462,500

March 31, 2008

  $ 462,500

June 30, 2008

  $ 462,500

September 30, 2008

  $ 462,500

December 31, 2008

  $ 462,500

March 31, 2009

  $ 462,500

June 30, 2009

  $ 462,500

September 30, 2009

  $ 462,500

December 31, 2009

  $ 462,500

March 31, 2010

  $ 462,500

Term Loan Maturity Date

  $ 176,212,500

 

provided, however, that the Borrower shall repay the entire unpaid principal
amount of the Term Loans on the Term Loan Maturity Date.

 

Section 2.7 Evidence of Debt

 

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(b) (i) The Administrative Agent, acting as agent of the Borrower solely for
this purpose and for tax purposes, shall establish and maintain at its address
referred to in Section 11.8 (Notices, Etc.) a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
the Administrative Agent’s, each Lender’s and each Issuer’s interest in each
Loan, each Letter of Credit and each Reimbursement Obligation, and in the right
to receive any payments hereunder and any assignment of any such interest or
rights. In addition, the Administrative Agent, acting as agent of the Borrower
solely for this purpose and for tax purposes, shall establish and maintain
accounts in the Register in accordance with its usual practice in which it shall

 

44



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

record (A) the names and addresses of the Lenders and the Issuers, (B) the
Commitments of each Lender from time to time, (C) the amount of each Loan made
and, if a Eurodollar Rate Loan, the Interest Period applicable thereto (except
with respect to Swing Loans which shall be recorded by the Swing Loan Lender),
(D) the amount of any principal or interest due and payable, and paid, by the
Borrower to, or for the account of, each Lender hereunder, (E) the amount that
is due and payable, and paid, by the Borrower to, or for the account of, each
Issuer, including the amount of Letter Credit Obligations (specifying the amount
of any Reimbursement Obligations) due and payable to an Issuer, and (F) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower, whether such sum constitutes principal or interest (and the type of
Loan to which it applies), fees, expenses or other amounts due under the Loan
Documents and each Lender’s and Issuer’s, as the case may be, share thereof, if
applicable.

 

(ii) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including the Notes evidencing such Loans) and the Reimbursement
Obligations are registered obligations and the right, title, and interest of the
Lenders and the Issuers and their assignees in and to such Loans or
Reimbursement Obligations, as the case may be, shall be transferable only upon
notation of such transfer in the Register. A Note shall only evidence the
Lender’s or a registered assignee’s right, title and interest in and to the
related Loan, and in no event is any such Revolving Credit Note to be considered
a bearer instrument or obligation. This Section 2.7(b) and Section
11.2(Assignments and Participations) shall be construed so that the Loans and
Reimbursement Obligations are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related regulations (or any successor provisions of the Code or such
regulations).

 

(c) The entries made in the Register and in the accounts therein maintained
pursuant to clauses (a) and (b) above shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms. In addition, the Loan Parties, the Administrative
Agent, the Lenders and the Issuers shall treat each Person whose name is
recorded in the Register as a Lender or as an Issuer, as applicable, for all
purposes of this Agreement. Information contained in the Register with respect
to any Lender or Issuer shall be available for inspection by the Borrower, the
Administrative Agent, such Lender or such Issuer at any reasonable time and from
time to time upon reasonable prior notice.

 

(d) Notwithstanding any other provision of the Agreement, in the event that any
Lender requests that the Borrower execute and deliver a promissory note or notes
payable to such Lender in order to evidence the Indebtedness owing to such
Lender by the Borrower hereunder, the Borrower shall promptly execute and
deliver a Note or Notes to such Lender evidencing any Term Loans and Revolving
Loans, as the case may be, of such Lender, substantially in the forms of Exhibit
B-1 (Form of Revolving Credit Note) or Exhibit B-2 (Form of Term Note),
respectively.

 

Section 2.8 Optional Prepayments

 

(a) Revolving Loans. The Borrower may prepay the outstanding principal amount of
the Revolving Loans and the Swing Loans in whole or in part at any time;
provided,

 

45



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

however, that (i) each partial prepayment of a Revolving Loan shall be in an
aggregate amount not less than $5,000,000 or integral multiples of $1,000,000 in
excess thereof and (ii) if any prepayment of any Eurodollar Rate Loan is made by
the Borrower other than on the last day of an Interest Period for such Loan, the
Borrower shall also pay any amount owing pursuant to Section 2.14(e) (Breakage
Costs).

 

(b) Term Loans. The Borrower may prepay the outstanding principal amount of the
Term Loans, in whole or in part, together with accrued interest to the date of
such prepayment on the principal amount prepaid; provided, however, (i) the
Borrower shall provide the Administrative Agent with notice stating the proposed
date and aggregate principal amount of such prepayment not later than 11:00 a.m.
(New York time) (a) one Business Day, in the case of a Borrowing of Base Rate
Loans and (b) three Business Days, in the case of a Borrowing of Eurodollar Rate
Loans, prior to the date of the proposed prepayment; (ii) if any prepayment of
any Eurodollar Rate Loan is made by the Borrower other than on the last day of
an Interest Period for such Loan, the Borrower shall also pay any amounts owing
pursuant to Section 2.14(e) (Breakage Costs); (iii) each partial prepayment
shall be in an aggregate amount not less than $5,000,000 or integral multiples
of $1,000,000 in excess thereof and that any such partial prepayment shall be
applied to reduce the remaining installments of such outstanding principal
amount of the Term Loans pro rata to such installments; and (iv) no such
prepayment shall be permitted unless paid together with any Applicable
Prepayment Premium which is payable pursuant to Section 2.12(c) (Fees). Upon the
giving of such notice of prepayment, the principal amount of the Term Loans
specified to be prepaid shall become due and payable on the date specified for
such prepayment.

 

(c) The Borrower shall have no right to prepay the principal amount of any
Revolving Loan or any Term Loan other than as provided in this Section 2.8.

 

Section 2.9 Mandatory Prepayments

 

(a) Upon receipt by the Borrower or any of its Subsidiaries of Net Cash Proceeds
arising (i) from an Asset Sale (excluding, unless a Default or Event of Default
has occurred which is continuing on the date of receipt, the Net Cash Proceeds
received pursuant to the Cerritos Sale; provided, that such Net Cash Proceeds
are used for working capital requirements and general corporate purposes of the
Borrower and its Subsidiaries), Property Loss Event, New Preferred Rights
Offering or Debt Issuance, the Borrower shall immediately prepay the Loans (or
provide cash collateral in respect of Letters of Credit, if applicable) in an
amount equal to 100% of such Net Cash Proceeds (except Net Cash Proceeds subject
to a Reinvestment Event as provided below) and (ii) from an Equity Issuance
(other than a New Preferred Rights Offering or an Equity Issuance to the extent
applied to the purchase consideration for a Permitted Acquisition within 180
days of such Equity Issuance), the Borrower shall immediately prepay the Loans
(or provide cash collateral in respect of Letters of Credit) in an amount equal
to 50% of such Net Cash Proceeds; provided, however, that if the Leverage Ratio
as of the last day of the most recently ended Fiscal Quarter is (A) less than
5.5 to 1.0, then the foregoing percentage with respect to Equity Issuances shall
be reduced to 25% or (B) less than 4.5 to 1.0, then such percentage shall be
reduced to 0%. Any such mandatory prepayment shall be applied as provided in
clause (c) below; provided, however, that, in the case of any Net Cash Proceeds
subject to a Reinvestment Event, the Borrower shall, pending application of such
Net Cash Proceeds, (x) immediately upon receipt of such Net Cash Proceeds
deposit an amount equal to 100% of such Net Cash Proceeds in a Cash Collateral
Account or (y) at the Borrower’s option, to the extent that there are Revolving
Credit Outstandings at such time, prepay the Revolving Loans

 

46



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

or provide cash collateral in respect of Letters of Credit (but which shall not
result in any permanent reduction in the Revolving Credit Commitments). On any
Reinvestment Prepayment Date, the Borrower shall prepay the Loans in an amount
equal to the remaining Reinvestment Deferred Amount which has not been
reinvested as of such date in accordance with the applicable Reinvestment
Notice, which prepayment shall be applied as provided in clause (c) below.
Notwithstanding the foregoing, for any Fiscal Year, the amount of Net Cash
Proceeds from Asset Sales subject to a Reinvestment Event shall not exceed
$1,000,000.

 

(b) The Borrower shall prepay the Loans within 95 days after the last day of
each Fiscal Year, in an amount equal to 75% of Excess Cash Flow for such Fiscal
Year; provided, however, that if the Leverage Ratio as of the last day of such
Fiscal Year is less than 5.5 to 1.0, then such percentage shall be reduced to
50% for such Fiscal Year; provided, further that no such prepayment shall be
required prior to calendar year 2006. Any such mandatory prepayment shall be
applied in accordance with clause (c) below.

 

(c) Subject to the provisions of Section 2.13(g) (Payments and Computations),
any mandatory prepayments made by the Borrower required to be applied in
accordance with this clause (c) shall be applied (subject, with respect to
mandatory prepayments pursuant to clause (a) above, to clause (e) below) as
follows: first, to the prepayment of the Term Loans to repay the outstanding
principal balance of the Term Loans, until such Term Loans shall have been
prepaid in full; second, to repay the outstanding principal balance of the Swing
Loans until such Swing Loans shall have been repaid in full; third, to repay the
outstanding principal balance of the Revolving Loans until such Revolving Loans
shall have been paid in full; and then, to provide cash collateral for any
Letter of Credit Obligations in an amount equal to 105% of such Letter of Credit
Obligations in the manner set forth in Section 9.3 (Action in respect of Letters
of Credit) until all such Letter of Credit Obligations have been fully cash
collateralized in the manner set forth therein. All repayments of the Term Loans
made pursuant to this clause (c) shall be applied to reduce the remaining
installments of such outstanding principal amounts of the Term Loans pro rata to
such installments.

 

(d) If at any time, the aggregate principal amount of Revolving Credit
Outstandings exceeds the aggregate Revolving Credit Commitments at such time,
the Borrower shall forthwith prepay the Swing Loans first and then the Revolving
Loans then outstanding in an amount equal to such excess. If any such excess
remains after repayment in full of the aggregate outstanding Swing Loans and
Revolving Loans, the Borrower shall provide cash collateral for the Letter of
Credit Obligations in the manner set forth in Section 9.3 (Action in Respect of
Letters of Credit) in an amount equal to 105% of such excess.

 

(e) In connection with any mandatory prepayment pursuant to clause (a) above
which is to be made in accordance with clause (c) above, the Borrower shall give
the Administrative Agent 10 Business Days prior notice of any such mandatory
prepayment, whereupon the Administrative Agent shall promptly notify each Term
Loan Lender thereof. Any Term Loan Lender may, at its option, elect not to
accept such prepayment of its Term Loan (any Term Loan Lender making such
election being a “Declining Lender”); provided that each Declining Lender shall
give written notice thereof to the Administrative Agent not later than 11:00
a.m. New York City time on the eighth Business Day preceding the date of the
applicable mandatory prepayment. The Administrative Agent shall offer the
aggregate amount of the mandatory prepayments declined by the Declining Lenders
to the Term Loan Lenders who are not Declining Lenders (each, a “Non-Declining
Lender”) no later than the fifth Business Day preceding the date of the
applicable mandatory prepayment each Non-Declining Lender shall be

 

47



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

permitted to elect to receive such Non-Declining Lender’s pro rata share of such
remaining amount, among those Non-Declining Lenders who have accepted such
payment of such amount, by giving written notice no later than 11:00 a.m. New
York City time on the third Business Day preceding the date of the applicable
mandatory prepayment. The aggregate amount of the mandatory prepayments declined
by the Non-Declining Lenders shall be applied in accordance with the mandatory
prepayment provisions of the Second Lien Credit Agreement. On such date of
prepayment, (i) an amount equal to that portion of the Term Loans then to be
prepaid to the Term Loan Lenders (less the amount thereof that would otherwise
be payable to Declining Lenders) shall be paid to the Term Loan Lenders that are
not Declining Lenders and (ii) an amount equal to that portion of the Term Loans
that would otherwise be payable to Declining Lenders shall be applied first in
prepayment of the Second Lien Term Loans in accordance with the provisions of
the Second Lien Credit Agreement (to the extent that the lenders under the
Second Lien Credit Agreement have not declined such prepayment), second to the
prepayment of the Revolving Credit Obligations and Swing Loans and the cash
collateralization of Letters of Credit, in each case on the basis provided in
Section 2.9(c) above, and third, to the extent there are proceeds remaining, to
the Borrower for application for any purpose permitted by this Agreement. In the
event that the Administrative Agent has not, with respect to any prepayment,
received a notice from a Term Loan Lender in accordance with this clause (e),
such Term Loan Lender shall be deemed to have waived its rights under this
clause (e) to decline receipt thereof. The provisions of this clause (e) shall
not apply to mandatory prepayments pursuant to clause (b) above and no Lender
shall not have the right to decline such mandatory prepayments.

 

Section 2.10 Interest

 

(a) Rate of Interest. All Loans and the outstanding amount of all other
Obligations (other than pursuant to Hedging Contracts that are Loan Documents,
to the extent such Hedging Contracts provide for the accrual of interest on
unpaid obligations) shall bear interest, in the case of Loans, on the unpaid
principal amount thereof from the date such Loans are made and, in the case of
such other Obligations, from the date such other Obligations are due and payable
until, in all cases, paid in full, except as otherwise provided in clause (c)
below, as follows:

 

(i) if a Base Rate Loan or such other Obligation, at a rate per annum equal to
the sum of (A) the Base Rate as in effect from time to time and (B) the
Applicable Margin; and

 

(ii) if a Eurodollar Rate Loan, at a rate per annum equal to the sum of (A) the
Eurodollar Rate determined for the applicable Interest Period and (B) the
Applicable Margin in effect from time to time during such Eurodollar Interest
Period.

 

(b) Interest Payments. (i) Interest accrued on each Base Rate Loan shall be
payable in arrears (A) on the first Business Day of each Fiscal Quarter,
commencing on September 30, 2005 and, thereafter, on the first such day
following the making of such Base Rate Loan, (B) in the case of Base Rate Loans
that are Term Loans, upon the payment or prepayment thereof in full or in part
and (C) if not previously paid in full, at maturity (whether by acceleration or
otherwise) of such Base Rate Loan, (ii) interest accrued on each Eurodollar Rate
Loan shall be payable in arrears (A) on the last day of each Interest Period
applicable to such Loan and, if such Interest Period has a duration of more than
three months, on each date during such Interest Period occurring every three
months from the first day of such Interest Period, (B) upon the payment or
prepayment thereof in full or in part and (C) if not previously paid in full, at
maturity (whether by

 

48



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

acceleration or otherwise) of such Eurodollar Rate Loan and (iii) interest
accrued on the amount of all other Obligations shall be payable on demand from
and after the time such Obligation becomes due and payable (whether by
acceleration or otherwise).

 

(c) Default Interest. Notwithstanding the rates of interest specified in clause
(a) above or elsewhere herein, effective immediately upon the occurrence of an
Event of Default and for as long thereafter as such Event of Default shall be
continuing, the principal balance of all Loans and the amount of all other
Obligations then due and payable shall bear interest at a rate that is two
percent per annum in excess of the rate of interest applicable to such Loans or
other Obligations from time to time. Such interest shall be payable on the date
that would otherwise be applicable to such interest pursuant to clause (b) above
or otherwise on demand.

 

Section 2.11 Conversion/Continuation Option

 

(a) The Borrower may elect (i) at any time on any Business Day to convert Base
Rate Loans (other than Swing Loans) or any portion thereof to Eurodollar Rate
Loans and (ii) at the end of any applicable Interest Period, to convert
Eurodollar Rate Loans or any portion thereof into Base Rate Loans or to continue
such Eurodollar Rate Loans or any portion thereof for an additional Interest
Period; provided, however, that the aggregate amount of the Eurodollar Loans for
each Interest Period must be in the amount of at least $5,000,000 or an integral
multiple of $1,000,000 in excess thereof. Each conversion or continuation shall
be allocated among the Loans of each Lender in accordance with such Lender’s
Ratable Portion. Each such election shall be in substantially the form of
Exhibit F (Form of Notice of Conversion or Continuation) (a “Notice of
Conversion or Continuation”) and shall be made by giving the Administrative
Agent at least (x) three Business Days’ prior written notice in the case of a
conversion to, or continuation of, Eurodollar Rate Loans or (y) one Business
Day’s prior written notice in the case of a conversion to Base Rate Loans, each
such notice specifying, as applicable, (A) the amount and type of Loan being
converted or continued, (B) in the case of a conversion to, or a continuation
of, Eurodollar Rate Loans, the applicable Interest Period and (C) in the case of
a conversion, the date of such conversion.

 

(b) The Administrative Agent shall promptly notify each Lender of its receipt of
a Notice of Conversion or Continuation and of the options selected therein.
Notwithstanding the foregoing, no conversion in whole or in part of Base Rate
Loans to Eurodollar Rate Loans and no continuation in whole or in part of
Eurodollar Rate Loans upon the expiration of any applicable Interest Period
shall be permitted at any time at which (i) a Default or an Event of Default
shall have occurred and be continuing or (ii) the continuation of, or conversion
into, a Eurodollar Rate Loan would violate any provision of Section 2.14
(Special Provisions Governing Eurodollar Rate Loans). If, within the time period
required under the terms of this Section 2.11, the Administrative Agent does not
receive a Notice of Conversion or Continuation from the Borrower containing a
permitted election to continue any Eurodollar Rate Loans for an additional
Interest Period or to convert any such Loans, then, upon the expiration of the
applicable Interest Period, such Loans shall be automatically converted to Base
Rate Loans; provided, further that if any Notice of Conversion or Continuation
(i) fails to specify whether the applicable Loans shall be converted to or
continued as Base Rate Loans or as Eurodollar Rate Loans, such Loans shall be
converted to or continued as Base Rate Loans and (ii) in the case of a
conversion to or a continuation of Eurodollar Rate Loans, fails to indicate the
term of the applicable Interest Period, such Interest Period shall be deemed to
be for a one-month period. Each Notice of Conversion or Continuation shall be
irrevocable.

 

49



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Section 2.12 Fees

 

(a) Unused Commitment Fee. The Borrower agrees to pay on October 1, 2005 and,
thereafter, quarterly in arrears (on the first Business Day of such Fiscal
Quarter) to each Revolving Credit Lender a commitment fee (the “Unused
Commitment Fee”) on the actual daily amount by which the Revolving Credit
Commitment of such Revolving Credit Lender exceeds such Lender’s Ratable Portion
of (i) the average daily excess of the amount then effective Revolving Loan
Commitments over the Revolving Credit Outstandings (exclusive of any outstanding
Swing Loans) multiplied by (ii) the Applicable Unused Commitment Fee Rate. The
Unused Commitment Fee shall be payable in arrears (x) on the first Business Day
of each Fiscal Quarter, commencing on the first such Business Day following the
Closing Date and (y) on the Revolving Credit Termination Date. The Unused
Commitment Fee shall be calculated on the basis of a year of 360 days, in each
case, for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such Unused Commitment Fee is
payable.

 

(b) Letter of Credit Fees. The Borrower agrees to pay the following amounts with
respect to Letters of Credit issued by any Issuer:

 

(i) to the Administrative Agent for the account of each Issuer of a Letter of
Credit, with respect to each Letter of Credit issued by such Issuer, an issuance
fee equal to 0.25% per annum of the maximum undrawn face amount of such Letter
of Credit, payable in arrears (A) on the first Business Day of each Fiscal
Quarter, commencing on the first such Business Day following the issuance of
such Letter of Credit and (B) on the Revolving Credit Termination Date;

 

(ii) to the Administrative Agent for the ratable benefit of the Revolving Credit
Lenders, with respect to each Letter of Credit, a fee accruing in Dollars at a
rate per annum equal to the Applicable Margin for Revolving Loans that are
Eurodollar Rate Loans on the maximum undrawn face amount of such Letter of
Credit, payable in arrears (A) on the first Business Day of each Fiscal Quarter,
commencing on the first such Business Day following the issuance of such Letter
of Credit and (B) on the Revolving Credit Termination Date; provided, however,
that during the continuance of an Event of Default, such fee shall be increased
by two percent per annum (instead of, and not in addition to, any increase
pursuant to Section 2.10(c) (Interest)) and shall be payable on demand; and

 

(iii) to the Issuer of any Letter of Credit, with respect to the issuance,
amendment or transfer of each Letter of Credit and each drawing made thereunder,
documentary and processing charges in accordance with such Issuer’s standard
schedule for such charges in effect at the time of issuance, amendment, transfer
or drawing, as the case may be.

 

(c) Prepayment Premium. In connection with, and as a condition to, any
termination or reduction of the Revolving Credit Commitments pursuant to Section
2.5(a) (Reduction and Termination of Commitments) or any prepayment of all or a
portion of the Term Loans pursuant to Section 2.8(b) (Optional Prepayments), the
Borrower shall pay to the Revolving Credit Lenders or the Term Loan Lenders, as
applicable, in addition to any other amounts then due on the date of any such
termination, reduction or prepayment, the Applicable Prepayment Premium
calculated with respect to the Revolving Credit Commitments so terminated or
reduced or the Term Loans so prepaid as of the date thereof.

 

50



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(d) Additional Fees. The Borrower has agreed to pay to the Administrative Agent
and the Arranger additional fees, the amount and dates of payment of which are
embodied in the Fee Letter.

 

Section 2.13 Payments and Computations

 

(a) The Borrower shall make each payment hereunder (including fees and expenses)
not later than 1:00 p.m. (New York time) on the day when due, in Dollars to the
Administrative Agent or the Swing Loan Lender, as applicable, at its address
referred to in Section 11.8 (Notices, Etc.) in immediately available funds
without set-off or counterclaim. The Administrative Agent shall promptly
thereafter cause to be distributed immediately available funds relating to the
payment of principal, interest or fees to the Lenders, in accordance with the
application of payments set forth in clause (f) or (g) below, as applicable, for
the account of their respective Applicable Lending Offices; provided, however,
that amounts payable pursuant to Section 2.15 (Capital Adequacy), Section 2.16
(Taxes) or Section 2.14(c) or (d) (Special Provisions Governing Eurodollar Rate
Loans) shall be paid only to the affected Lender or Lenders and amounts payable
with respect to Swing Loans shall be paid only to the Swing Loan Lender.
Payments received by the Administrative Agent after 1:00 p.m. (New York time)
shall be deemed to be received on the next Business Day (in the Administrative
Agent’s sole discretion).

 

(b) All computations of interest and of fees shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest and fees are payable except for interest in
connection with Base Rate Loans which shall be calculated on the basis of the
actual number of calendar days in the applicable year. Each determination by the
Administrative Agent of a rate of interest hereunder shall be conclusive and
binding for all purposes, absent manifest error.

 

(c) Each payment by the Borrower of any Loan, Reimbursement Obligation
(including interest or fees in respect thereof) and each reimbursement of
various costs, expenses or other Obligation shall be made in the currency in
which such Loan was made, such Letter of Credit issued or such cost, expense or
other Obligation was incurred; provided, however, that (i) the Letter of Credit
Reimbursement Agreement for a Letter of Credit may specify another currency for
the Reimbursement Obligation in respect of such Letter of Credit and (ii) other
than for payments in respect of a Loan or Reimbursement Obligation, Loan
Documents duly executed by the Administrative Agent or any Hedging Contract may
specify other currencies of payment for Obligations created by or directly
related to such Loan Document or Hedging Contract.

 

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of any Eurodollar Rate Loan to be made in the next calendar month,
such payment shall be made on the immediately preceding Business Day. All
repayments of (i) any Revolving Loans shall be applied as follows: first, to
repay such Loans outstanding as Base Rate Loans and then, to repay such Loans
outstanding as

 

51



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Eurodollar Rate Loans, with those Eurodollar Rate Loans having earlier expiring
Eurodollar Interest Periods being repaid prior to those having later expiring
Eurodollar Interest Periods, and (ii) any Term Loans shall be applied pro rata
to repay such Loans outstanding as Base Rate Loans and Eurodollar Rate Loans.

 

(e) Unless the Administrative Agent shall have received notice from the Borrower
to the Lenders prior to the date on which any payment is due hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrower shall not
have made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon (at the Federal Funds Rate for the
first Business Day and, thereafter, at the rate applicable to Base Rate Loans)
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent.

 

(f) Except for payments and other amounts received by the Administrative Agent
and applied in accordance with the provisions of clause (g) below (or required
to be applied in accordance with Section 2.9(c) (Mandatory Prepayments)), all
payments and any other amounts received by the Administrative Agent from or for
the benefit of the Borrower shall be applied as follows: first, to pay principal
of, and interest on, any portion of the Loans the Administrative Agent may have
advanced pursuant to the express provisions of this Agreement on behalf of any
Lender, for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower, second, to pay all other Obligations then due and
payable and third, as the Borrower so designates. Payments in respect of Swing
Loans received by the Administrative Agent shall be distributed to the Swing
Loan Lender; payments in respect of Revolving Loans received by the
Administrative Agent shall be distributed to each Revolving Credit Lender in
accordance with such Lender’s Ratable Portion of the Revolving Credit
Commitments; payments in respect of the Term Loans received by the
Administrative Agent shall be distributed to each Term Loan Lender in accordance
with such Lender’s Ratable Portion of the Term Loans; and all payments of fees
and all other payments in respect of any other Obligation shall be allocated
among such of the Lenders and Issuers as are entitled thereto and, for such
payments allocated to the Lenders, in proportion to their respective Ratable
Portions.

 

(g) The Borrower hereby irrevocably waives the right to direct the application
of any and all payments in respect of the Obligations and any proceeds of
Collateral after the occurrence and during the continuance of an Event of
Default and agrees that, notwithstanding the provisions of Section 2.9(c)
(Mandatory Prepayments) and clause (f) above, each Agent may, and, upon either
(A) the written direction of the Requisite Lenders or (B) the acceleration of
the Obligations pursuant to Section 9.2 (Remedies) shall, deliver a blockage
notice to each Deposit Account Bank for each Approved Deposit Account and apply,
subject to the terms of the Intercreditor Agreement, all payments in respect of
any Obligations and all funds on deposit in any Cash Collateral Account
(including all proceeds arising from a Reinvestment Event that are held in the
Cash Collateral Account pending application of such proceeds as specified in a
Reinvestment Notice) and all other proceeds of Collateral in the following
order:

 

(i) first, to pay interest on and then principal of any portion of the Revolving
Loans that the Administrative Agent may have advanced on behalf of any Lender
for which the Administrative Agent has not then been reimbursed by such Lender
or the Borrower;

 

52



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(ii) second, to pay Secured Obligations in respect of any expense reimbursements
or indemnities then due to the Agents;

 

(iii) third, to pay Secured Obligations in respect of any expense reimbursements
or indemnities then due to the Lenders and the Issuers;

 

(iv) fourth, to pay Secured Obligations in respect of any fees then due to the
Administrative Agent, the Collateral Agent, the Lenders and the Issuers;

 

(v) fifth, to pay interest then due and payable in respect of the Loans and
Reimbursement Obligations;

 

(vi) sixth, to pay or prepay principal amounts on the Loans and Reimbursement
Obligations and to provide cash collateral for outstanding Letter of Credit
Undrawn Amounts in the manner described in Section 9.3 (Action in respect of
Letters of Credit) and amounts owing with respect to Hedging Contracts which are
Loan Documents, ratably to the aggregate principal amount of such Loans,
Reimbursement Obligations and Letter of Credit Undrawn Amounts, and Obligations
owing with respect to Hedging Contracts; and

 

(vii) seventh, to the ratable payment of all other Secured Obligations;

 

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses (i), (ii), (iii), (iv), (v), (vi) and (vii) above, the available funds
being applied with respect to any such Secured Obligation (unless otherwise
specified in such clause) shall be allocated to the payment of such Secured
Obligation ratably, based on the proportion of the Administrative Agent’s and
each Lender’s or Issuer’s interest in the aggregate outstanding Secured
Obligations described in such clauses; provided, however, that payments that
would otherwise be allocated to the Revolving Credit Lenders shall be allocated
first to repay Swing Loans until such Loans are repaid in full and then to repay
the Revolving Loans The order of priority set forth in clauses (i), (ii), (iii),
(iv), (v), (vi) and (vii) above may at any time and from time to time be changed
by the agreement of the Requisite Lenders without necessity of notice to or
consent of or approval by the Borrower, any Secured Party that is not a Lender
or Issuer or by any other Person that is not a Lender or Issuer; provided,
however, that the order of priority set forth in clauses (v), (vi) and (vii)
shall not be changed without the prior consent of each Lender adversely affected
thereby. The order of priority set forth in clauses (i), (ii), (iii) and (iv)
above may be changed only with the prior written consent of the Administrative
Agent in addition to that of the Requisite Lenders.

 

Section 2.14 Special Provisions Governing Eurodollar Rate Loans

 

(a) Determination of Interest Rate

 

The Eurodollar Rate for each Interest Period for Eurodollar Rate Loans shall be
determined by the Administrative Agent pursuant to the procedures set forth in
the definition of “Eurodollar Rate.” The Administrative Agent’s determination
shall be presumed to be correct absent manifest error and shall be binding on
the Borrower.

 

53



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(b) Interest Rate Unascertainable, Inadequate or Unfair

 

In the event that (i) the Administrative Agent determines that adequate and fair
means do not exist for ascertaining the applicable interest rates by reference
to which the Eurodollar Rate then being determined is to be fixed or (ii) the
Requisite Lenders notify the Administrative Agent that the Eurodollar Rate for
any Interest Period will not adequately reflect the cost to the Lenders of
making or maintaining such Loans for such Interest Period, the Administrative
Agent shall forthwith so notify the Borrower and the Lenders, whereupon each
Eurodollar Loan shall automatically, on the last day of the current Interest
Period for such Loan, convert into a Base Rate Loan and the obligations of the
Lenders to make Eurodollar Rate Loans or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended until the Administrative Agent shall
notify the Borrower that the Requisite Lenders have determined that the
circumstances causing such suspension no longer exist.

 

(c) Increased Costs

 

If at any time any Lender determines that the introduction of, or any change in
or in the interpretation of, any law, treaty or governmental rule, regulation or
order (other than any change by way of imposition or increase of reserve
requirements included in determining the Eurodollar Rate) or the compliance by
such Lender with any guideline, request or directive from any central bank or
other Governmental Authority (whether or not having the force of law), shall
have the effect of increasing the cost to such Lender of agreeing to make or
making, funding or maintaining any Eurodollar Rate Loans, then the Borrower
shall from time to time, upon demand by such Lender (with a copy of such demand
to the Administrative Agent), pay to the Administrative Agent for the account of
such Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to the Borrower and the Administrative Agent by such Lender, shall be conclusive
and binding for all purposes, absent manifest error.

 

(d) Illegality

 

Notwithstanding any other provision of this Agreement, if any Lender determines
that the introduction of, or any change in or in the interpretation of, any law,
treaty or governmental rule, regulation or order after the date of this
Agreement shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to make Eurodollar Rate Loans or to continue to fund or maintain
Eurodollar Rate Loans, then, on notice thereof and demand therefor by such
Lender to the Borrower through the Administrative Agent, (i) the obligation of
such Lender to make or to continue Eurodollar Rate Loans and to convert Base
Rate Loans into Eurodollar Rate Loans shall be suspended, and each such Lender
shall make a Base Rate Loan as part of any requested Borrowing of Eurodollar
Rate Loans and (ii) if the affected Eurodollar Rate Loans are then outstanding,
the Borrower shall immediately convert each such Loan into a Base Rate Loan. If,
at any time after a Lender gives notice under this clause (d), such Lender
determines that it may lawfully make Eurodollar Rate Loans, such Lender shall
promptly give notice of that determination to the Borrower and the
Administrative Agent, and the Administrative Agent shall promptly transmit the
notice to each other Lender. The Borrower’s right to request, and such Lender’s
obligation, if any, to make Eurodollar Rate Loans shall thereupon be restored.

 

54



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(e) Breakage Costs

 

In addition to all amounts required to be paid by the Borrower pursuant to
Section 2.10 (Interest), the Borrower shall compensate each Lender, upon demand,
for all actual losses, expenses and liabilities (including any actual loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Lender’s Eurodollar
Rate Loans to the Borrower but excluding any loss of the Applicable Margin on
the relevant Loans) that such Lender may sustain (i) if for any reason (other
than solely by reason of such Lender being a Non-Funding Lender) a proposed
Borrowing, conversion into or continuation of Eurodollar Rate Loans does not
occur on a date specified therefor in a Notice of Borrowing or a Notice of
Conversion or Continuation given by the Borrower or in a telephonic request by
it for borrowing or conversion or continuation or a successive Interest Period
does not commence after notice therefor is given pursuant to Section 2.11
(Conversion/Continuation Option), (ii) if for any reason any Eurodollar Rate
Loan is prepaid (including mandatorily pursuant to Section 2.9 (Mandatory
Prepayments)) on a date that is not the last day of the applicable Interest
Period, (iii) as a consequence of a required conversion of a Eurodollar Rate
Loan to a Base Rate Loan as a result of any of the events indicated in clause
(d) above or (iv) as a consequence of any failure by the Borrower to repay
Eurodollar Rate Loans when required by the terms hereof. The Lender making
demand for such compensation shall deliver to the Borrower concurrently with
such demand a written statement as to such losses, expenses and liabilities, and
this statement shall be conclusive as to the amount of compensation due to such
Lender, absent manifest error.

 

Section 2.15 Capital Adequacy

 

If at any time any Lender determines that (a) the adoption of, or any change in
or in the interpretation of, any law, treaty or governmental rule, regulation or
order after the date of this Agreement regarding capital adequacy, (b)
compliance with any such law, treaty, rule, regulation or order or (c)
compliance with any guideline or request or directive from any central bank or
other Governmental Authority (whether or not having the force of law) shall have
the effect of reducing the rate of return on such Lender’s (or any corporation
controlling such Lender’s) capital as a consequence of its obligations hereunder
or under or in respect of any Letter of Credit to a level below that which such
Lender or such corporation could have achieved but for such adoption, change,
compliance or interpretation, then, upon demand from time to time by such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to the Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender for such reduction. A certificate as to such amounts submitted to the
Borrower and the Administrative Agent by such Lender shall be conclusive and
binding for all purposes absent manifest error.

 

Section 2.16 Taxes

 

(a) Except as otherwise provided in this Section 2.16, any and all payments by
any Loan Party under each Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) in the case of each Lender, each Issuer and the Administrative
Agent (A) taxes measured by its net income, and franchise taxes imposed on it,
and similar taxes imposed by the jurisdiction (or any political subdivision
thereof) under the laws of which such Lender, such Issuer or the Administrative
Agent (as the case may be) is organized and (B) any U.S. withholding taxes
payable with respect to payments under the Loan Documents under laws (including
any statute, treaty or regulation) in effect on the Closing Date (or, in the
case of (x) an Eligible Assignee, the date of the Assignment and Acceptance, (y)
a

 

55



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

successor Administrative Agent, the date of the appointment of such
Administrative Agent, and (z) a successor Issuer, the date such Issuer becomes
an Issuer) applicable to such Lender, such Issuer or the Administrative Agent,
as the case may be, but not excluding any U.S. withholding taxes payable as a
result of any change in such laws occurring after the Closing Date (or the date
of such Assignment and Acceptance or the date of such appointment of such
Administrative Agent or the date such Issuer becomes an Issuer) and (ii) in the
case of each Lender or each Issuer, taxes measured by its net income, and
franchise taxes imposed on it as a result of a present or former connection
between such Lender or such Issuer (as the case may be) and the jurisdiction of
the Governmental Authority imposing such tax or any taxing authority thereof or
therein (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If any
Taxes shall be required by law to be deducted from or in respect of any sum
payable under any Loan Document to any Lender, any Issuer or the Administrative
Agent (w) the sum payable shall be increased as may be necessary so that, after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.16, such Lender, such Issuer or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (x) the relevant Loan
Party shall make such deductions, (y) the relevant Loan Party shall pay the full
amount deducted to the relevant taxing authority or other authority in
accordance with applicable law and (z) the relevant Loan Party shall deliver to
the Administrative Agent evidence of such payment.

 

(b) In addition, each Loan Party agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made under any Loan Document or from the
execution, delivery or registration of, or otherwise with respect to, any Loan
Document (collectively, “Other Taxes”).

 

(c) Each Loan Party shall, jointly and severally, indemnify each Lender, each
Issuer and the Administrative Agent for the full amount of Taxes and Other Taxes
(including any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.16) paid by such Lender, such Issuer or the
Administrative Agent (as the case may be) and any liability (including for
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date such Lender,
such Issuer or the Administrative Agent (as the case may be) makes written
demand therefor.

 

(d) Within 30 days after the date of any payment of Taxes or Other Taxes by any
Loan Party, the Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 11.8 (Notices, Etc.), the original or a certified
copy of a receipt evidencing payment thereof.

 

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under the Guaranty, the agreements and obligations of such Loan
Party contained in this Section 2.16 shall survive the payment in full of the
Obligations.

 

(f) (i) Each Non-U.S. Lender that is entitled to an exemption from U.S.
withholding tax, or that is subject to such tax at a reduced rate under an
applicable tax treaty, shall (v) on or prior to the Closing Date in the case of
each Non-U.S. Lender that is a signatory hereto, (w) on or prior to the date of
the Assignment and Acceptance

 

56



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

pursuant to which such Non-U.S. Lender becomes a Lender, the date a successor
Issuer becomes an Issuer, or the date a successor Administrative Agent becomes
the Administrative Agent hereunder, (x) on or prior to the date on which any
such form or certification expires or becomes obsolete, (y) after the occurrence
of any event requiring a change in the most recent form or certification
previously delivered by it to the Borrower and the Administrative Agent, and (z)
from time to time if requested by the Borrower or the Administrative Agent,
provide the Administrative Agent and the Borrower with two completed originals
of each of the following, as applicable:

 

(A) Form W-8ECI (claiming exemption from U.S. withholding tax because the income
is effectively connected with a U.S. trade or business) or any successor form;

 

(B) Form W-8BEN (claiming exemption from, or a reduction of, U.S. withholding
tax under an income tax treaty) or any successor form;

 

(C) in the case of a Non-U.S. Lender claiming exemption under Sections 871(h) or
881(c) of the Code, a Form W-8BEN (claiming exemption from U.S. withholding tax
under the portfolio interest exemption) or any successor form; or

 

(D) any other applicable form, certificate or document prescribed by the IRS
certifying as to such Non-U.S. Lender’s entitlement to such exemption from U.S.
withholding tax or reduced rate with respect to all payments to be made to such
Non-U.S. Lender under the Loan Documents.

 

Unless the Borrower and the Administrative Agent have received forms or other
documents satisfactory to them indicating that payments under any Loan Document
to or for a Non-U.S. Lender are not subject to U.S. withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the Loan
Parties and the Administrative Agent shall withhold amounts required to be
withheld by applicable Requirements of Law from such payments at the applicable
statutory rate.

 

(ii) Each U.S. Lender shall (v) on or prior to the Closing Date in the case of
each U.S. Lender that is a signatory hereto, (w) on or prior to the date of the
Assignment and Acceptance pursuant to which such U.S. Lender becomes a Lender,
the date a successor Issuer becomes an Issuer or the date a successor
Administrative Agent becomes the Administrative Agent hereunder, (x) on or prior
to the date on which any such form or certification expires or becomes obsolete,
(y) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it to the Borrower and the
Administrative Agent, and (z) from time to time if requested by the Borrower or
the Administrative Agent, provide the Administrative Agent and the Borrower with
two completed originals of Form W-9 (certifying that such U.S. Lender is
entitled to an exemption from U.S. backup withholding tax) or any successor
form. Solely for purposes of this Section 2.16(f), a U.S. Lender shall not
include a Lender, an Issuer or an Administrative Agent that may be treated as an
exempt recipient based on the indicators described in Treasury Regulation
section 1.6049-4(c)(1)(ii).

 

57



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(g) Any Lender claiming any additional amounts payable pursuant to this Section
2.16 shall use its reasonable efforts (consistent with its internal policies and
Requirements of Law) to change the jurisdiction of its Applicable Lending Office
if the making of such a change would avoid the need for, or reduce the amount
of, any such additional amounts that would be payable or may thereafter accrue
and would not, in the sole determination of such Lender, be otherwise
disadvantageous to such Lender.

 

Section 2.17 Substitution of Lenders

 

(a) In the event that (i)(A) any Lender makes a claim under Section 2.14(c)
(Increased Costs) or Section 2.15 (Capital Adequacy), (B) it becomes illegal for
any Lender to continue to fund or make any Eurodollar Rate Loan and such Lender
notifies the Borrower pursuant to Section 2.14(d) (Illegality), (C) any Loan
Party is required to make any payment pursuant to Section 2.16 (Taxes) that is
attributable to a particular Lender or (D) any Lender becomes a Non-Funding
Lender, (ii) in the case of clause (i)(A) above, as a consequence of increased
costs in respect of which such claim is made, the effective rate of interest
payable to such Lender under this Agreement with respect to its Loans materially
exceeds the effective average annual rate of interest payable to the Requisite
Lenders under this Agreement and (iii) in the case of clause (i)(A),(B) and (C)
above, Lenders holding at least 75% of the Commitments are not subject to such
increased costs or illegality, payment or proceedings (any such Lender, an
“Affected Lender”), the Borrower may substitute any Lender and, if reasonably
acceptable to the Administrative Agent, any other Eligible Assignee (a
“Substitute Institution”) for such Affected Lender hereunder, after delivery of
a written notice (a “Substitution Notice”) by the Borrower to the Administrative
Agent and the Affected Lender within a reasonable time (in any case not to
exceed 90 days) following the occurrence of any of the events described in
clause (i) above that the Borrower intends to make such substitution; provided,
however, that, if more than one Lender claims increased costs, illegality or
right to payment arising from the same act or condition and such claims are
received by the Borrower within 30 days of each other, then the Borrower may
substitute all, but not (except to the extent the Borrower has already
substituted one of such Affected Lenders before the Borrower’s receipt of the
other Affected Lenders’ claim) less than all, Lenders making such claims.

 

(b) If the Substitution Notice was properly issued under this Section 2.17, the
Affected Lender shall sell, and the Substitute Institution shall purchase, all
rights and claims of such Affected Lender under the Loan Documents and the
Substitute Institution shall assume, and the Affected Lender shall be relieved
of, the Affected Lender’s Revolving Credit Commitments and all other prior
unperformed obligations of the Affected Lender under the Loan Documents (other
than in respect of any damages (which pursuant to Section 11.5 (Limitations of
Liability), do not include exemplary or punitive damages, to the extent
permitted by applicable law) in respect of any such unperformed obligations).
Such purchase and sale (and the corresponding assignment of all rights and
claims hereunder) shall be recorded in the Register maintained by the
Administrative Agent and shall be effective on (and not earlier than) the later
of (i) the receipt by the Affected Lender of its Ratable Portion of the
Revolving Credit Outstandings, the Term Loans, together with any other
Obligations owing to it, (ii) the receipt by the Administrative Agent of an
agreement in form and substance satisfactory to it and the Borrower whereby the
Substitute Institution shall agree to be bound by the terms hereof and (ii) the
payment in full to the Affected Lender in cash of all fees, unreimbursed costs
and expenses and indemnities accrued and unpaid through such effective date.
Upon the effectiveness of such sale, purchase and assumption, the Substitute
Institution shall become a “Lender” hereunder for

 

58



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

all purposes of this Agreement having a Commitment in the amount of such
Affected Lender’s Commitment assumed by it and such Commitment of the Affected
Lender shall be terminated; provided, however, that all indemnities under the
Loan Documents shall continue in favor of such Affected Lender.

 

(c) Each Lender agrees that, if it becomes an Affected Lender and its rights and
claims are assigned hereunder to a Substitute Institution pursuant to this
Section 2.17, it shall execute and deliver to the Administrative Agent an
Assignment and Acceptance to evidence such assignment, together with any Note
(if such Loans are evidenced by a Note) evidencing the Loans subject to such
Assignment and Acceptance; provided, however, that the failure of any Affected
Lender to execute an Assignment and Acceptance shall not render such assignment
invalid.

 

ARTICLE III

 

CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

Section 3.1 Conditions Precedent to Initial Loans and Letters of Credit

 

The obligation of each Lender to make the Loans requested to be made by it on
the Closing Date and the obligation of each Issuer to Issue Letters of Credit on
the Closing Date is subject to the satisfaction or due waiver in accordance with
Section 11.1 (Amendments, Waivers, Etc.) of each of the following conditions
precedent:

 

(a) Certain Documents. The Administrative Agent shall have received on or prior
to the Closing Date (and, to the extent any Borrowing of any Eurodollar Rate
Loans is requested to be made on the Closing Date, in respect of the Notice of
Borrowing for such Eurodollar Rate Loans, at least three Business Days prior to
the Closing Date) each of the following, each dated the Closing Date unless
otherwise indicated or agreed to by the Administrative Agent, in form and
substance satisfactory to the Administrative Agent and in sufficient copies for
each Lender:

 

(i) this Agreement, duly executed and delivered by the Borrower and, for the
account of each Lender requesting the same, a Note of the Borrower conforming to
the requirements set forth herein;

 

(ii) the Guaranty, duly executed by each Guarantor;

 

(iii) the Pledge and Security Agreement, duly executed by the Borrower and each
Guarantor, together with each of the following:

 

(A) evidence satisfactory to the Administrative Agent that, upon the filing and
recording of instruments delivered at the Closing, the Collateral Agent (for the
benefit of the Secured Parties) shall have a valid and perfected first-priority
security interest in the Collateral, including (x) such documents duly executed
by each Loan Party as the Administrative Agent may request with respect to the
perfection of its security interests in the Collateral (including financing
statements under the UCC, patent, trademark and copyright security agreements
suitable for filing with the Patent and Trademark Office or the Copyright
Office, as the case may be, and other applicable documents under the laws of any
jurisdiction with respect to the perfection of Liens created by the

 

59



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Pledge and Security Agreement) and (y) copies of UCC search reports as of a
recent date listing all effective financing statements that name any Loan Party
as debtor, together with copies of such financing statements, none of which
shall cover the Collateral except for those that shall be terminated on the
Closing Date or are otherwise permitted hereunder (including financing
statements with respect to the Second Lien Credit Agreement);

 

(B) all certificates, instruments and other documents representing all Pledged
Stock being pledged pursuant to such Pledge and Security Agreement and stock
powers for such certificates, instruments and other documents executed in blank;

 

(C) all Deposit Account Control Agreements (other than any Deposit Account
Control Agreements subject to Section 7.17 (Post-Closing Obligations), duly
executed by the corresponding Deposit Account Bank and Loan Party, that, in the
reasonable judgment of the Administrative Agent, shall be required for the Loan
Parties to comply with Section 7.13 (Control Accounts, Approved Deposit
Accounts); and

 

(D) Securities Account Control Agreements duly executed by the appropriate Loan
Party and (1) all “securities intermediaries” (as defined in the UCC) with
respect to all Securities Accounts and securities entitlements of the Borrower
and each Guarantor and (2) all “commodities intermediaries” (as defined in the
UCC) with respect to all commodities contracts and commodities accounts held by
the Borrower and each Guarantor;

 

(iv) the Intercreditor Agreement, duly executed by the Borrower, the
Administrative Agent, the Collateral Agent, and the administrative agent and
collateral agent under the Second Lien Credit Agreement;

 

(v) Mortgages for all of the Real Properties of the Loan Parties identified on
Schedule 4.19 (Real Property) together with all Mortgage Supporting Documents
relating thereto (except as may be agreed to by the Administrative Agent);

 

(vi) a favorable opinion of (A) Alston & Bird, LLP, counsel to the Loan Parties,
addressed to the Administrative Agent, the Collateral Agent and the Lenders and
in form satisfactory to the Administrative Agent, (B) Kelley Drye & Warren LLP,
special counsel to the Loan Parties as to FCC matters, addressed to the
Administrative Agent, the Collateral Agent and the Lenders and in form
satisfactory to the Administrative Agent, and (C) counsel to the Loan Parties in
the States of Alabama, Florida, Georgia, South Carolina, and Tennessee, in each
case, addressed to the Administrative Agent, the Collateral Agent and the
Lenders and addressing such other matters as any Lender through the
Administrative Agent may reasonably request;

 

(vii) a copy of each Second Lien Loan Document, the documents governing the New
Preferred Stock and each redemption notice and each other document executed by
the Borrower, or its Subsidiaries, in connection with the redemption or
repayment of the Existing Indebtedness, in each case, certified as being
complete and correct by a Responsible Officer of the Borrower;

 

60



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(viii) a copy of the articles or certificate of incorporation (or equivalent
Constituent Document) of each Loan Party, certified as of a recent date by the
Secretary of State of the state of organization of such Loan Party, together
with certificates of such official attesting to the good standing of each such
Loan Party;

 

(ix) a certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (A) the names and true signatures of each officer of such Loan Party
that has been authorized to execute and deliver any Loan Document or other
document required hereunder to be executed and delivered by or on behalf of such
Loan Party, (B) the by-laws (or equivalent Constituent Document) of such Loan
Party as in effect on the date of such certification, (C) the resolutions of
such Loan Party’s board of directors (or equivalent governing body) approving
and authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party and (D) that there have been no
changes in the certificate of incorporation (or equivalent Constituent Document)
of such Loan Party from the certificate of incorporation (or equivalent
Constituent Document) delivered pursuant to clause (viii) above;

 

(x) a certificate of the chief financial officer of the Borrower, stating that
the Borrower is Solvent after giving effect to the incurrence of Indebtedness
hereunder, the application of the proceeds thereof in accordance with the terms
of this Agreement and the Second Lien Credit Agreement and the payment of all
estimated legal, accounting and other fees related thereto;

 

(xi) a certificate of a Responsible Officer to the effect that (A) the
representations and warranties set forth in Article IV (Representations and
Warranties) and in the other Loan Documents shall be true and correct on and as
of the Closing Date, (B) no Default or Event of Default shall exist or be
continuing on the Closing Date after giving effect to the borrowings hereunder
and under the First Lien Credit Agreement, (C) the making of the Term Loans or
the loans under the First Lien Facilities on such date does not violate any
Requirement of Law on the date of or immediately following such date and is not
enjoined, temporarily, preliminarily or permanently, (D) each condition set
forth in Section 3.2(b) (Conditions Precedent to Each Loan and Letter of Credit)
has been satisfied, and (E) no litigation not listed on Schedule 4.7
(Litigation) has been commenced against any Loan Party or any of its
Subsidiaries that would have a Material Adverse Effect;

 

(xii) evidence satisfactory to the Administrative Agent that the insurance
policies required by Section 7.5 (Maintenance of Insurance) and any Collateral
Document are in full force and effect, together with, unless otherwise agreed by
the Administrative Agent, endorsements naming the Collateral Agent, on behalf of
the Secured Parties, as an additional insured or loss payee under all insurance
policies to be maintained with respect to the properties of the Borrower and
each other Loan Party;

 

(xiii) each of the representations and warranties set forth in Article IV
(Representations and Warranties) and in the other Loan Documents shall be true
and correct on and as of the Closing Date;

 

(xiv) Borrower shall have delivered to the Administrative Agent a Notice of
Borrowing substantially in the form of Exhibit C (Notice of Borrowing); and

 

61



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(xv) such other certificates, documents, agreements and information respecting
any Loan Party as any Lender through the Administrative Agent may reasonably
request.

 

(b) Fees and Expenses Paid. There shall have been paid to the Administrative
Agent, for the account of the Administrative Agent and the Lenders, as
applicable, all fees and expenses (including reasonable fees and expenses of
counsel) due and payable on or before the Closing Date (including all such fees
described in the Fee Letter).

 

(c) Refinancing of Existing Indebtedness. Concurrently with the initial
Borrowings hereunder, (i) the Existing Indebtedness under the Existing Wachovia
Credit Agreement shall be paid-in-full and terminated on terms satisfactory to
the Administrative Agent, (ii) the Existing CoBank Credit Agreement shall be
purchased at par by, and assigned to, the Borrower and pledged to the
Administrative Agent for the benefit of Lenders to secure the Obligations, in
each case, on terms satisfactory to the Administrative Agent, (iii) the
Administrative Agent shall have received a payoff letter duly executed and
delivered by the Borrower and the applicable lenders or their agent under each
Existing Credit Agreement and evidence of the release, or arrangements therefor,
of all related Liens and guarantees, in each case, in form and substance
satisfactory to the Administrative Agent and (iv) Borrower shall have deposited
with CSFB an amount sufficient to redeem the Existing Notes in full and such
deposit shall be subject to the terms of the Escrow Agreement.

 

(d) Debt Rating Condition. The Facilities shall have been rated by S&P and by
Moody’s.

 

(e) Second Lien Loan Documents. Concurrently with the initial Borrowings
hereunder, the Borrower shall have satisfied each of the conditions under
Section 3.1 (Condition Precedent to Initial Loans and Letters of Credit) of the
Second Lien Credit Agreement and shall have received at least $95,000,000 in
proceeds from the Second Lien Term Loan.

 

(f) Consents, Etc. The Administrative Agent shall have received copies of all
CATV Franchises (and resolutions relating thereto), Pole Agreements,
Communications Licenses, Programming Agreements, Network Agreements in existence
as of the date hereof. each of the Borrower and its Subsidiaries shall have
received all consents and authorizations required pursuant to any material
Contractual Obligation with any other Person and shall have obtained all
consents and Permits of, and effected all notices to and filings with, any
Governmental Authority, including, in each case, in connection with all
Communications Licenses, CATV Franchises and PUC Authorizations, in each case,
as may be necessary to allow each of the Borrower and its Subsidiaries lawfully
(i) to execute, deliver and perform, in all material respects, their respective
obligations hereunder and under the Loan Documents to which each of them,
respectively, is, or shall be, a party and each other agreement or instrument to
be executed and delivered by each of them, respectively, pursuant thereto or in
connection therewith and (ii) other than those required consents identified in
Schedule 7.12 hereof, to create and perfect the Liens on the Collateral to be
owned by each of them in the manner and for the purpose contemplated by the Loan
Documents.

 

(g) New Preferred Stock Issuance. The Borrower shall have completed its issuance
of the New Preferred Stock prior to the Closing Date on terms and conditions
acceptable to the Administrative Agent and shall have received gross cash
proceeds of not less than $9,200,000 from such issuance.

 

62



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(h) Capitalization. The Administrative Agent shall be reasonably satisfied with
any changes to the capitalization, structure or equity ownership of the Borrower
and its Subsidiaries from, in each case, that described in the Borrower’s annual
report filed on Form 10-K with the Securities and Exchange Commission for the
year ended December 31, 2004; and, after giving effect to the transactions
contemplated to occur on the Closing Date by this Agreement and the Second Lien
Credit Agreement, the Borrower and its Subsidiaries shall have no outstanding
Indebtedness or preferred stock other than (i) Indebtedness under this Agreement
and the Second Lien Credit Agreement, (ii) the New Preferred Stock and (iii)
other Indebtedness existing on the Closing Date (after giving effect to the
transactions contemplated by this Agreement) as set forth on Schedule 8.1
(Existing Indebtedness).

 

(i) Financial Statements. The Administrative Agent shall have received (i) GAAP
audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for the
2002, 2003 and 2004 Fiscal Years, (ii) GAAP unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Borrower and its Subsidiaries for (x) the Fiscal Quarter ended March 31,
2005 and each subsequent Fiscal Quarter ended 30 days before the Closing Date
and (y) each fiscal month after the most recent Fiscal Quarter for which
financial statements were received by the Administrative Agent and ended 30 days
before the Closing Date, which financial statements, in each case, shall not be
materially inconsistent with the financial statements or forecasts previously
provided to the Administrative Agent and (iii) a certificate of the chief
financial officer of the Borrower stating that the financial statements
delivered pursuant to this clause (i) are accurate and complete in all respects.

 

(j) EBITDA Certification. The Administrative Agent shall have received (i) a
certificate of the chief financial officer of the Borrower, satisfactory to the
Administrative Agent, certifying (x) that the Borrower and its Subsidiaries, on
a Consolidated basis, have achieved EBITDA equal to at least $9,815,643 for the
Fiscal Quarter ending March 31, 2005 and that EBITDA for the four Fiscal
Quarters ending March 31, 2005 equals at least $33,829,892, and (y) the ratio of
(1) First Lien Financial Covenant Debt outstanding on the Closing Date, after
giving effect to the making of the Loans and the application of the proceeds
thereof, to (2) an amount equal to (A) four multiplied by (B) the EBITDA of the
Borrower and its Subsidiaries for the three-month period ending May 31, 2005
does not exceed 4.5 to 1.0 and (ii) the Projections, showing EBITDA equal to at
least $45,000,000 for the Fiscal Year of 2005.

 

(k) Regulatory Compliance. The Administrative Agent shall have received, at
least five Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

 

Section 3.2 Conditions Precedent to Each Loan and Letter of Credit

 

The obligation of each Lender on any date (including the Closing Date) to make
any Loan and of each Issuer on any date (including the Closing Date) to Issue
any Letter of Credit is subject to the satisfaction of each of the following
conditions precedent:

 

(a) Request for Borrowing or Issuance of Letter of Credit. With respect to any
Loan, the Administrative Agent shall have received a duly executed Notice of
Borrowing (or, in the case of Swing Loans, a duly executed Swing Loan Request),
and, with respect to any Letter of Credit, the Administrative Agent and the
Issuer shall have received a duly executed Letter of Credit Request.

 

63



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(b) Representations and Warranties; No Defaults. The following statements shall
be true on the date of such Loan or Issuance, both before and after giving
effect thereto and, in the case of any Loan, to the application of the proceeds
thereof:

 

(i) the representations and warranties set forth in Article IV (Representations
and Warranties) and in the other Loan Documents shall be true and correct on and
as of the Closing Date and shall be true and correct in all material respects on
and as of any such date after the Closing Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; and

 

(ii) no Default or Event of Default shall have occurred and be continuing.

 

(c) No Legal Impediments. The making of the Loans or the Issuance of such Letter
of Credit on such date does not violate any Requirement of Law on the date of or
immediately following such Loan or Issuance of such Letter of Credit and is not
enjoined, temporarily, preliminarily or permanently.

 

(d) Additional Matters. The Administrative Agent shall have received such
additional documents, information and materials as any Lender, through the
Administrative Agent, may reasonably request.

 

Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing or a Swing Loan Request and the acceptance by the Borrower of the
proceeds of each Loan requested therein, and each submission by the Borrower to
an Issuer of a Letter of Credit Request, and the Issuance of each Letter of
Credit requested therein, shall be deemed to constitute a representation and
warranty by the Borrower as to the matters specified in clause (b) above on the
date of the making of such Loan or the Issuance of such Letter of Credit.

 

Section 3.3 Determinations of Initial Borrowing Conditions

 

For purposes of determining compliance with the conditions specified in Section
3.1 (Conditions Precedent to Initial Loans and Letters of Credit), each Lender
shall be deemed to have consented to, approved, accepted or be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender prior to the initial
Borrowing, borrowing of Swing Loans or Issuance or deemed Issuance hereunder
specifying its objection thereto and such Lender shall not have made available
to the Administrative Agent such Lender’s Ratable Portion of such Borrowing or
Swing Loans.

 

64



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders, the Issuers and the Administrative Agent to enter into
this Agreement, the Borrower represents and warrants each of the following to
the Lenders, the Issuers and the Administrative Agent, on and as of the Closing
Date and after giving effect to the making of the Loans and the other financial
accommodations on the Closing Date and on and as of each date as required by
Section 3.2(b)(i) (Conditions Precedent to Each Loan and Letter of Credit):

 

Section 4.1 Corporate Existence; Compliance with Law

 

The Borrower and each of the Borrower’s Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) is duly qualified to do business as a foreign entity and in
good standing under the laws of each jurisdiction where such qualification is
necessary, except where the failure to be so qualified or in good standing would
not, in the aggregate, have a Material Adverse Effect, (c) has all requisite
power and authority and the legal right to own, pledge, mortgage and operate its
properties, to lease the property it operates under lease and to conduct its
business as now or currently proposed to be conducted, (d) is in compliance with
its Constituent Documents, (e) is in compliance with all applicable Requirements
of Law except where the failure to be in compliance would not, in the aggregate,
have a Material Adverse Effect and (f) has all necessary Permits from or by, has
made all necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, operation and conduct, except for Permits or filings that can be
obtained or made by the taking of ministerial action to secure the grant or
transfer thereof or the failure to obtain or make would not, in the aggregate,
have a Material Adverse Effect.

 

Section 4.2 Corporate Power; Authorization; Enforceable Obligations

 

(a) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby:

 

(i) are within such Loan Party’s corporate, limited liability company,
partnership or other powers;

 

(ii) have been or, at the time of delivery thereof pursuant to Article III
(Conditions To Loans And Letters Of Credit) will have been duly authorized by
all necessary action, including the consent of shareholders, partners and
members where required;

 

(iii) do not and will not (A) contravene or violate such Loan Party’s or any of
its Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to such Loan Party (including Regulations T, U and
X of the Federal Reserve Board), or any order or decree of any Governmental
Authority or arbitrator applicable to such Loan Party, (C) conflict with or
result in the breach of, or constitute a default under, or result in or permit
the termination or acceleration of, any material Contractual Obligation of such
Loan Party or any of its Subsidiaries or (D) result in the creation or
imposition of any Lien upon any property of such Loan Party or any of its
Subsidiaries, other than those in favor of the Secured Parties pursuant to the
Collateral Documents; and

 

65



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority or any other Person,
other than those listed on Schedule 4.2 (Consents) and that have been or will
be, prior to the Closing Date, obtained or made, copies of which have been or
will be delivered to the Administrative Agent pursuant to Section 3.1
(Conditions Precedent to Initial Loans and Letters of Credit), and each of which
on the Closing Date will be in full force and effect and, with respect to the
Collateral, filings required to perfect the Liens created by the Collateral
Documents.

 

(b) This Agreement has been, and each of the other Loan Documents will have been
upon delivery thereof pursuant to the terms of this Agreement, duly executed and
delivered by each Loan Party party thereto. This Agreement is, and the other
Loan Documents will be, when delivered hereunder, the legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
in accordance with its terms.

 

Section 4.3 Ownership of Borrower; Subsidiaries

 

(a) As of the Closing Date, the authorized capital stock of the Borrower
consists of 200,000,000 shares of common stock, $0.01 par value per share, of
which 23,697,787 shares are issued and outstanding. All of the outstanding
capital stock of the Borrower has been validly issued, is fully paid and
non-assessable. As of the Closing Date, no Stock of the Borrower is subject to
any option, warrant, right of conversion or purchase or any similar right except
as disclosed in the Disclosure Documents. As of the Closing Date, there are no
agreements or understandings to which the Borrower is a party with respect to
the voting, sale or transfer of any shares of Stock of the Borrower or any
agreement restricting the transfer or hypothecation of any such shares.

 

(b) Set forth on Schedule 4.3 (Ownership of Subsidiaries) is a complete and
accurate list showing, as of the Closing Date, all Subsidiaries of the Borrower
and, as to each such Subsidiary, the jurisdiction of its organization, the
number of shares of each class of Stock authorized (if applicable), the number
outstanding on the Closing Date and the number and percentage of the outstanding
shares of each such class owned (directly or indirectly) by the Borrower. No
Stock or any Subsidiary of the Borrower is subject to any outstanding option,
warrant, right of conversion or purchase of any similar right. All of the
outstanding Stock of each Subsidiary of the Borrower owned (directly or
indirectly) by the Borrower has been validly issued, is fully paid and
non-assessable (to the extent applicable) and is owned by the Borrower or a
Subsidiary of the Borrower, free and clear of all Liens (other than the Lien in
favor of the Secured Parties created pursuant to the Pledge and Security
Agreement), options, warrants, rights of conversion or purchase or any similar
rights. Neither the Borrower nor any such Subsidiary is a party to, or has
knowledge of, any agreement restricting the transfer or hypothecation of any
Stock of any such Subsidiary, other than the Loan Documents. Borrower does not
own or hold, directly or indirectly, any Stock of any Person other than such
Subsidiaries and Investments permitted by Section 8.3 (Investments).

 

66



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Section 4.4 Financial Statements

 

(a) The audited Consolidated balance sheets of the Borrower and its Subsidiaries
and related audited Consolidated statements of income, retained earnings and
cash flows of the Borrower and its Subsidiaries delivered to the Administrative
Agent pursuant to Section 3.1(k) (Conditions Precedent to Initial Loans and
Letters of Credit) fairly present the Consolidated financial condition of the
Borrower and its Subsidiaries as at such dates and the Consolidated results of
the operations of the Borrower and its Subsidiaries for the period ended on such
dates, as applicable, all in conformity with GAAP.

 

(b) Neither the Borrower nor any of the Borrower’s Subsidiaries has any material
obligation, contingent liability or liability for taxes, long-term leases or
unusual forward or long-term commitment that is not reflected in the Financial
Statements referred to in clause (a) above or in the notes thereto and not
otherwise permitted by this Agreement.

 

(c) The Projections have been prepared by the Borrower in light of the past
operations of its business and are based upon estimates and assumptions stated
therein, all of which the Borrower believes to be reasonable and fair in light
of current conditions and current facts known to the Borrower and, as of the
Closing Date, reflect the Borrower’s good faith and reasonable estimates of the
future financial performance of the Borrower and its Subsidiaries and of the
other information projected therein for the periods set forth therein.

 

(d) The unaudited Consolidated balance sheets of the Borrower and its
Subsidiaries and related statements of income, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries delivered to the Administrative Agent
pursuant to Section 3.1(k) (Conditions Precedent to Initial Loans and Letters of
Credit) have been prepared and reflect, as of the respective dates indicated,
the Consolidated financial condition of the Borrower and its Subsidiaries.

 

Section 4.5 Material Adverse Change

 

Since December 31, 2004, there has been no Material Adverse Change and there
have been no events or developments that, in the aggregate, have had a Material
Adverse Effect.

 

Section 4.6 Solvency

 

Both before and after giving effect to (a) the extensions of credit under this
Agreement and the Second Lien Credit Agreement, in each case, to be made on the
Closing Date or such other date as requested hereunder, (b) the disbursement by
the Borrower of the proceeds thereof as contemplated by this Agreement and the
Second Lien Credit Agreement and (c) the payment and accrual of all transaction
costs in connection with the foregoing, each Loan Party is Solvent.

 

Section 4.7 Litigation

 

Except as set forth on Schedule 4.7 (Litigation), there are no pending or, to
the knowledge of the Borrower, threatened actions, investigations or proceedings
affecting the Borrower or any of its Subsidiaries before any court, Governmental
Authority or arbitrator other than those that, in the aggregate, would not have
a Material Adverse Effect. The performance of any action by any Loan Party
required or contemplated by any Loan Document or Second Lien Loan Document is
not restrained or enjoined (either temporarily, preliminarily or permanently).

 

67



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Section 4.8 Taxes

 

(a) All federal, state, local and foreign income and franchise and other
material tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by the Borrower or any of its Tax Affiliates have been
filed with the appropriate Governmental Authorities in all jurisdictions in
which such Tax Returns are required to be filed, all such Tax Returns are true
and correct in all material respects, and all taxes, charges and other
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any fine, penalty, interest, late charge or loss may be
added thereto for non-payment thereof except where contested in good faith and
by appropriate proceedings if adequate reserves therefor have been established
on the books of the Borrower or such Tax Affiliate in conformity with GAAP. No
Tax Return is under audit or examination by any Governmental Authority and no
notice of such an audit or examination or any assertion of any claim for Taxes
has been given or made by any Governmental Authority. Proper and accurate
amounts have been withheld by the Borrower and each of its Tax Affiliates from
their respective employees for all periods in full and complete compliance with
the tax, social security and unemployment withholding provisions of applicable
Requirements of Law and such withholdings have been timely paid to the
respective Governmental Authorities.

 

(b) None of the Borrower or any of its Tax Affiliates has (i) executed or filed
with the IRS or any other Governmental Authority any agreement or other document
extending, or having the effect of extending, the period for the filing of any
Tax Return or the assessment or collection of any charges, (ii) incurred any
obligation under any tax sharing agreement or arrangement other than those of
which the Administrative Agent has received a copy prior to the date hereof or
(iii) been a member of an affiliated, combined or unitary group other than the
group of which the Borrower (or its Tax Affiliate) is the common parent.

 

Section 4.9 Full Disclosure

 

(a) All information prepared or furnished by or on behalf of the Borrower in
connection with this Agreement or the Second Lien Loan Documents or the
consummation of the transactions contemplated hereunder and thereunder taken as
a whole, including the information contained in the Confidential Information
Memorandum and in the Disclosure Documents, does not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein or herein not misleading. All facts known to
the Borrower and material to an understanding of the financial condition,
business, properties or prospects of the Borrower and its Subsidiaries taken as
one enterprise have been disclosed to the Lenders.

 

(b) The Borrower has delivered to each Lender a true, complete and correct copy
of each Disclosure Document. The Disclosure Documents comply as to form in all
material respects with all applicable requirements of all applicable state and
Federal securities laws.

 

68



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Section 4.10 Margin Regulations

 

The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Federal Reserve Board), and no proceeds of any Loan will be used to purchase
or carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock in contravention of Regulation T, U
or X of the Federal Reserve Board.

 

Section 4.11 No Burdensome Restrictions; No Defaults

 

(a) Neither the Borrower nor any Subsidiary of the Borrower (i) is a party to
any Contractual Obligation the compliance with one or more of which would have,
in the aggregate, a Material Adverse Effect or the performance of which by any
thereof, either unconditionally or upon the happening of an event, would result
in the creation of a Lien (other than a Lien permitted under Section 8.2 (Liens,
Etc.)) on the assets of any thereof or (ii) is subject to one or more charter or
corporate restrictions that would, in the aggregate, have a Material Adverse
Effect.

 

(b) Neither the Borrower nor any Subsidiary of the Borrower is in default under
or with respect to any Contractual Obligation owed by it and, to the knowledge
of the Borrower, no other party is in default under or with respect to any
Contractual Obligation owed to any Loan Party or to any Subsidiary of any Loan
Party, other than, in either case, those defaults that, in the aggregate, would
not have a Material Adverse Effect.

 

(c) No Default or Event of Default has occurred and is continuing.

 

(d) To the best knowledge of the Borrower, there are no Requirements of Law
applicable to any Loan Party or any Subsidiary of any Loan Party the compliance
with which by such Loan Party or such Subsidiary, as the case may be, would, in
the aggregate, have a Material Adverse Effect.

 

(e) Except as set forth on Schedule 4.11 (Build-Out Obligations), neither the
Borrower nor any Subsidiary of the Borrower has any outstanding Contractual
Obligation to make capital expenditures (as defined in accordance with GAAP) in
excess of $2,000,000 in aggregate at any time.

 

Section 4.12 Investment Company Act; Public Utility Holding Company Act

 

None of the Borrower or any Subsidiary of the Borrower is (a) an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended or (b) a “holding company” or an “affiliate” of
a “holding company” or a “subsidiary company” of a “holding company,” as each
such term is defined and used in the Public Utility Holding Company Act of 1935,
as amended.

 

Section 4.13 Use of Proceeds

 

The proceeds of the Term Loan are being used by the Borrower (and, to the extent
distributed to them by the Borrower, each other Loan Party) solely (a) together
with the proceeds of the Second Lien Term Loan and the New Preferred Stock, to
refinance all Existing

 

69



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Indebtedness and related transaction costs, fees and expenses and for the
payment of transaction costs, fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby and (b) to provide for
working capital and for general corporate purposes. The proceeds of the
Revolving Loans and Letters of Credit will be used by the Borrower (and, to the
extent distributed to them by the Borrower, each other Loan Party) solely to
provide for working capital and for general corporate purposes. Letters of
Credit will be used solely to support payment obligations incurred in the
ordinary course of business by the Borrower and its Subsidiaries.

 

Section 4.14 Insurance

 

All policies of insurance of any kind or nature of the Borrower or any of its
Subsidiaries, including policies of life, fire, theft, product liability, public
liability, property damage, other casualty, employee fidelity, workers’
compensation and employee health and welfare insurance, are in full force and
effect and are of a nature and provide such coverage as is sufficient and as is
customarily carried by businesses of the size and character of such Person. None
of the Borrower or any of its Subsidiaries has been refused insurance for any
material coverage for which it had applied or had any policy of insurance
terminated (other than at its request).

 

Section 4.15 Labor Matters

 

(a) There are no strikes, work stoppages, slowdowns or lockouts pending or
threatened against or involving the Borrower or any of its Subsidiaries, other
than those that, in the aggregate, would not have a Material Adverse Effect.

 

(b) There are no unfair labor practices, grievances, complaints or arbitrations
pending, or, to the Borrower’s knowledge, threatened, against or involving the
Borrower or any of its Subsidiaries, nor are there any arbitrations or
grievances threatened involving the Borrower or any of its Subsidiaries, other
than those that, in the aggregate, would not have a Material Adverse Effect.

 

(c) Except as set forth on Schedule 4.15 (Labor Matters), as of the Closing
Date, there is no collective bargaining agreement covering any employee of the
Borrower or its Subsidiaries.

 

(d) Schedule 4.15 (Labor Matters) sets forth, as of the date hereof, all
material consulting agreements, executive employment agreements, executive
compensation plans, deferred compensation agreements, employee stock purchase
and stock option plans and severance plans of the Borrower and any of its
Subsidiaries.

 

Section 4.16 ERISA

 

(a) Schedule 4.16 (List of Plans) separately identifies as of the date hereof
all Title IV Plans, all Multiemployer Plans and all of the employee benefit
plans within the meaning of Section 3(3) of ERISA to which the Borrower or any
of its Subsidiaries has any obligation or liability, contingent or otherwise.

 

(b) Each employee benefit plan of the Borrower or any of the Borrower’s
Subsidiaries intended to qualify under Section 401 of the Code does so qualify,
and any trust created thereunder is exempt from tax under the provisions of
Section 501 of the Code, except where such failures, in the aggregate, would not
have a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(c) Each Title IV Plan is in compliance in all material respects with applicable
provisions of ERISA, the Code and other Requirements of Law except for
non-compliances that, in the aggregate, would not have a Material Adverse
Effect.

 

(d) There has been no, nor is there reasonably expected to occur, any ERISA
Event other than those that, in the aggregate, would not have a Material Adverse
Effect.

 

(e) Except to the extent set forth on Schedule 4.16 (List of Plans), none of the
Borrower nor any of the Borrower’s Subsidiaries or any ERISA Affiliate would
have any Withdrawal Liability as a result of a complete withdrawal as of the
date hereof from any Multiemployer Plan.

 

Section 4.17 Environmental Matters

 

(a) The operations of the Borrower and each of its Subsidiaries have been and
are in compliance with all Environmental Laws, including obtaining and complying
with all required environmental, health and safety Permits, other than
non-compliances that, in the aggregate, would not have a reasonable likelihood
of the Borrower and its Subsidiaries incurring Environmental Liabilities and
Costs after the date hereof which would exceed $1,000,000.

 

(b) None of the Borrower or any of its Subsidiaries or any Real Property
currently or, to the knowledge of the Borrower, previously owned, operated or
leased by or for the Borrower or any of its Subsidiaries is subject to any
pending or, to the knowledge of the Borrower, threatened, claim, order,
agreement, notice of violation, notice of potential liability or is the subject
of any pending or threatened proceeding or governmental investigation under or
pursuant to Environmental Laws other than those that, in the aggregate, are not
reasonably likely to result in the Borrower and its Subsidiaries incurring
Environmental Liabilities and Costs which would exceed $1,000,000.

 

(c) Except as disclosed on Schedule 4.17 (Environmental Matters), none of the
Borrower or any of its Subsidiaries is a treatment, storage or disposal facility
requiring a Permit under the Resource Conservation and Recovery Act, 42 U.S.C. §
6901 et seq., the regulations thereunder or any state analog.

 

(d) There are no facts, circumstances or conditions arising out of or relating
to the operations or ownership of the Borrower or of Real Property owned,
operated or leased by the Borrower or any of its Subsidiaries that are not
specifically included in the financial information furnished to the Lenders
other than those that, in the aggregate, would not have a reasonable likelihood
of the Borrower and its Subsidiaries incurring Environmental Liabilities and
Costs in excess of $1,000,000.

 

(e) As of the date hereof, no Environmental Lien has attached to any property of
the Borrower or any of its Subsidiaries and, to the knowledge of the Borrower,
no facts, circumstances or conditions exist that could reasonably be expected to
result in any such Lien attaching to any such property.

 

71



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(f) The Borrower and each of its Subsidiaries has provided the Lenders with
copies of all environmental, health or safety audits, studies, assessments,
inspections, investigations or other environmental health and safety reports
relating to the operations of the Borrower or any of its Subsidiaries or any
Real Property of any of them that are in the possession, custody or control of
the Borrower or any of its Subsidiaries.

 

Section 4.18 Intellectual Property

 

The Borrower and its Subsidiaries own or license or otherwise have the right to
use all licenses, permits, patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, copyright applications,
Internet domain names, franchises, authorizations and other intellectual
property rights (including all Intellectual Property as defined in the Pledge
and Security Agreement) that are necessary for the operations of their
respective businesses, without infringement upon or conflict with the rights of
any other Person with respect thereto, including all trade names associated with
any private label brands of the Borrower or any of its Subsidiaries, except
those that would not have a Material Adverse Effect. To the Borrower’s
knowledge, no license, permit, patent, patent application, trademark, trademark
application, service mark, trade name, copyright, copyright application,
Internet domain name, franchise, authorization, other intellectual property
right (including all “Intellectual Property” as defined in the Pledge and
Security Agreement), slogan or other advertising device, product, process,
method, substance, part or component, or other material now employed, or now
contemplated to be employed, by the Borrower or any of its Subsidiaries
infringes upon or conflicts with any rights owned by any other Person, and no
claim or litigation regarding any of the foregoing is pending or threatened.

 

Section 4.19 Title; Real Property

 

(a) Each of the Borrower and its Subsidiaries has good and marketable title to,
or valid leasehold interests in, all Real Property and good title to all
personal property, in each case that is purported to be owned or leased by it,
including those reflected on the most recent Financial Statements delivered by
the Borrower, and none of such properties and assets is subject to any Lien,
except Liens permitted under Section 8.2 (Liens, Etc.). The Borrower and its
Subsidiaries have received all deeds, assignments, waivers, consents,
non-disturbance and recognition or similar agreements, bills of sale and other
documents in respect of, and have duly effected all recordings, filings and
other actions necessary to establish, protect and perfect, the Borrower’s and
its Subsidiaries’ right, title and interest in and to all such property.

 

(b) Set forth on Schedule 4.19 (Real Property) is a complete and accurate list
of all Real Property of each Loan Party and showing, as of the Closing Date, the
current street address (including, where applicable, county, state and other
relevant jurisdictions), record owner and, where applicable, lessee thereof.

 

(c) As of the Closing Date, no Loan Party nor any of its Subsidiaries owns or
holds, or is obligated under or a party to, any lease, option, right of first
refusal or other contractual right to purchase, acquire, sell, assign, dispose
of or lease any Real Property of such Loan Party or any of its Subsidiaries.

 

(d) As of the Closing Date, no portion of any Real Property of any Loan Party or
any of its Subsidiaries has suffered any material damage by fire or other
casualty loss that has not heretofore been completely repaired and restored to
its original condition. Except as

 

72



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

disclosed to the Administrative Agent, no portion of any Real Property of any
Loan Party or any of its Subsidiaries is located in a special flood hazard area
as designated by any federal Governmental Authority.

 

(e) All Permits required to have been issued or appropriate to enable all Real
Property of the Borrower or any of its Subsidiaries to be lawfully occupied and
used for all of the purposes for which they are currently occupied and used have
been lawfully issued and are in full force and effect, other than those that, in
the aggregate, would not have a Material Adverse Effect.

 

(f) None of the Borrower or any of its Subsidiaries has received any notice, or
has any knowledge, of any pending, threatened or contemplated condemnation
proceeding affecting any Real Property of the Borrower or any of its
Subsidiaries or any part thereof, except those that, in the aggregate, would not
have a Material Adverse Effect.

 

Section 4.20 Interactive Broadband Networks and Communications Law Matters.

 

(a) Interactive Broadband Networks. Schedule 4.20(a) hereto sets forth, as of
the Closing Date, a true and complete list of each Interactive Broadband Network
owned or operated by any Loan Party identified by the jurisdiction served by
such Interactive Broadband Network.

 

(b) CATV Franchises. Schedule 4.20(b) hereto sets forth, as of the Closing Date,
a true and complete list of the CATV Franchises (and expiration dates thereof)
of each Loan Party and the jurisdiction served thereby.

 

(c) Local Authorizations. Schedule 4.20(c) hereto sets forth, as of the Closing
Date, a true and complete list of all Communications Licenses and other PUC
Authorizations (and the expiration dates thereof) of each Loan Party pertaining
to the provision of local telecommunications services and high-speed internet
access and, if applicable, the jurisdiction served thereby.

 

(d) Long Distance Authorizations. Schedule 4.20(d) hereto sets forth, as of the
Closing Date, a true and complete list of all Communications Licenses and other
PUC Authorizations (and the expiration dates thereof) of each Loan Party
pertaining to the provision of long distance telecommunications services and
high-speed internet access and, if applicable, the jurisdiction served thereby.

 

(e) Other Authorizations. Schedule 4.20(e) hereto sets forth, as of the Closing
Date, a true and complete list of all Communications Licenses and other PUC
Authorizations (and the expiration dates thereof) not listed on any other
Schedule hereto of any Loan Party, and, if applicable, the jurisdiction served
thereby.

 

(f) Network Agreements. Schedule 4.20(f) hereto sets forth, as of the Closing
Date, a true and complete list of the Network Agreements of each Loan Party
which constitute material Contractual Obligations, each of which is in full
force and effect and neither any Loan Party nor, to the best knowledge of any
Loan Party, any of the other parties thereto, is in default of any of the
provisions thereof in any material respect.

 

73



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(g) Communications Law. No Loan Party is in violation of any duty or obligation
required by any Communications Law, the Cable Act or any other Requirement of
Law pertaining to or regulating the operation of any Interactive Broadband
Network or the provision of Broadband Services, except where such violation
could not reasonably be expected to result in a Material Adverse Effect.

 

(h) Broadband Approvals. Except as set forth on Schedule 7.12, each Loan Party
possess approvals from each Governmental Authority necessary (i) to enter into
and perform the respective obligations of each Loan Party under each Loan
Document to which it is a party (including the granting of guarantees and
security interests thereunder) and (ii) to own and operate any Interactive
Broadband Network or any other long distance telecommunications systems
presently operated by such Loan Party or otherwise for the operations of their
businesses and are not in violation thereof, except (in the case of clause (ii)
only) where the failure to so possess could not reasonably be expected to have a
Material Adverse Effect. All material approvals from each Governmental Authority
are in full force and effect and no event has occurred that permits, or after
notice or lapse of time could permit, the revocation, termination or material
and adverse modification of any such approval.

 

(i) Communications Licenses. There is not pending or, to the best knowledge of
any Loan Party, threatened, any action by the FCC or any other Governmental
Authority to revoke, cancel, suspend or refuse to renew any Communications
License, CATV Franchise or PUC Authorization held by any Loan Party or any of
its Subsidiaries. There is not pending or, to the best knowledge of any Loan
Party, threatened, any action by the FCC or any other Governmental Authority to
modify adversely, revoke, cancel, suspend or refuse to renew any other approvals
from any Governmental Authority. To the knowledge of the Loan Parties, no event
has occurred and is continuing which could reasonably be expected to (i) result
in the imposition of a material forfeiture or the revocation, termination or
adverse modification of any such Communications License or PUC Authorization or
(ii) materially and adversely affect any rights of any Loan Party thereunder.
Each Loan Party has no reason to believe and has no knowledge that any of its
Communications Licenses or PUC Authorizations will fail to be renewed in the
ordinary course.

 

(j) Rate Regulation. Except as set forth on Schedule 4.20(j), as of the Closing
Date, no franchising authority has notified any Loan Party of its application to
be certified to regulate rates as provided in Section 76.910 of the FCC rules
implementing the rate regulation provisions of the Cable Act and no Governmental
Authority that has issued a CATV Franchise to any Loan Party has notified any
Loan Party that it has been certified and has adopted regulations required to
commence regulation as provided in Section 76.910(c)(2) of such rate regulation
rules.

 

(k) Proceedings. There is not issued or outstanding or, to the best knowledge of
any Loan Party, threatened, any notice of any hearing, violation or complaint
against any Loan Party with respect to the provision of Broadband Services by
any Loan Party or with respect to the operation of any portion of any
Interactive Broadband Network, except for any such hearing, violation or
complaint which could not reasonably be expected to have a Material Adverse
Effect and, as of the Closing Date, no Loan Party has any knowledge that any
Person intends to contest renewal of any Communication License, PUC
Authorization, CATV Franchise or other approval from any Governmental Authority
or Pole Agreement.

 

74



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(l) Copyrights. All notices, statements of account, supplements and other
documents required under Section 111 of the Copyright Act of 1976 and under the
rules of the Copyright Office with respect to the carriage of off-air signals by
the Interactive Broadband Networks have been duly filed, and the proper amount
of copyright fees have been paid on a timely basis, and each such Interactive
Broadband Network qualifies for the compulsory license under Section 111 of the
Copyright Act of 1976, except where failure to so file, pay or qualify could not
reasonably be expected to result in a Material Adverse Effect.

 

(m) Off-air Signals. The carriage of all off-air signals by the Interactive
Broadband Networks is permitted by valid retransmission consent agreements or by
must-carry elections by broadcasters, or is otherwise permitted under
Requirement of Law.

 

(n) Condition of Systems. All of the material properties, equipment and systems
of each Loan Party, including the Interactive Broadband Networks, are, and all
those to be added in connection with any contemplated system expansion or
construction will be, in good repair and condition, ordinary wear and tear
excepted, and in working order and condition which is in accordance with
applicable industry standards, and are and will be in compliance with all
standards or rules imposed by any Governmental Authority, except where failure
to be in such condition or to so comply could not reasonably be expected to
result in a Material Adverse Effect.

 

(o) Fees. Each Loan Party has paid all franchise, license or other fees and
charges material to the CATV Franchises, Communications Licenses, PUC
Authorizations, any Interactive Broadband Network and other matters respecting
the operation of its business which have become due pursuant to any approval
from any Governmental Authority or other permit in respect of its business,
except where the failure to so pay could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 4.21 Prohibited Persons; Trade Restrictions

 

No Loan Party nor any of their respective Affiliates is a Prohibited Person.
None of the funds or other assets of any Loan Party constitute property of, or
are beneficially owned, directly or indirectly, by any person, entity or
government subject to trade restrictions under U.S. law, including the
International Emergency Economic Powers Act, The Trading with the Enemy Act, and
any Executive Orders or regulations promulgated thereunder with the result that
any transaction contemplated by this Agreement (whether directly or indirectly),
is prohibited by law or the Loans or any extensions of credit hereunder are in
violation of law. None of the funds of any Loan Party have been derived from any
unlawful activity with the result that any transaction contemplated by this
Agreement (whether directly or indirectly), is prohibited by law or the Loans or
any extensions of credit hereunder are in violation of law.

 

75



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

ARTICLE V

 

FINANCIAL COVENANTS

 

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following as long as any Obligation or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

 

Section 5.1 Maximum Leverage Ratio

 

The Borrower shall maintain, on each day of each Fiscal Quarter set forth below,
a Leverage Ratio of not more than the maximum ratio set forth below opposite
such Fiscal Quarter:

 

FISCAL QUARTER ENDING

--------------------------------------------------------------------------------

  MAXIMUM LEVERAGE RATIO


--------------------------------------------------------------------------------

June 30, 2005

  6.75 to 1

September 30, 2005

  6.75 to 1

December 31, 2005

  6.75 to 1

March 31, 2006

  6.75 to 1

June 30, 2006

  6.75 to 1

September 30, 2006

  6.75 to 1

December 31, 2006

  6.75 to 1

March 31, 2007

  6.75 to 1

June 30, 2007

  6.60 to 1

September 30, 2007

  6.50 to 1

December 31, 2007

  6.35 to 1

March 31, 2008

  6.20 to 1

June 30, 2008

  5.85 to 1

September 30, 2008

  5.75 to 1

December 31, 2008

  5.70 to 1

March 31, 2009

  5.65 to 1

June 30, 2009

  5.65 to 1

September 30, 2009

  5.65 to 1

December 31, 2009

  5.60 to 1

March 31, 2010

  5.60 to 1

 

Section 5.2 First Lien Leverage Ratio

 

The Borrower shall maintain, on each day of each Fiscal Quarter set forth below,
a First Lien Leverage Ratio of not more than the maximum ratio set forth below
opposite such Fiscal Quarter:

 

FISCAL QUARTER ENDING

--------------------------------------------------------------------------------

  FIRST LIEN LEVERAGE RATIO


--------------------------------------------------------------------------------

June 30, 2005

  4.50 to 1

September 30, 2005

  4.50 to 1

December 31, 2005

  4.50 to 1

March 31, 2006

  4.50 to 1

June 30, 2006

  4.50 to 1

September 30, 2006

  4.45 to 1

December 31, 2006

  4.45 to 1

March 31, 2007

  4.40 to 1

June 30, 2007

  4.30 to 1

September 30, 2007

  4.20 to 1

December 31, 2007

  4.10 to 1

March 31, 2008

  4.00 to 1

June 30, 2008

  3.75 to 1

September 30, 2008

  3.65 to 1

December 31, 2008

  3.60 to 1

March 31, 2009

  3.55 to 1

 

76



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

FISCAL QUARTER ENDING

--------------------------------------------------------------------------------

  FIRST LIEN LEVERAGE RATIO


--------------------------------------------------------------------------------

June 30, 2009

  3.50 to 1

September 30, 2009

  3.50 to 1

December 31, 2009

  3.50 to 1

March 31, 2010

  3.50 to 1

 

Section 5.3 Minimum Interest Coverage Ratio

 

The Borrower shall maintain an Interest Coverage Ratio, as determined as of the
last day of each Fiscal Quarter set forth below, for the four Fiscal Quarters
ending on such day, of at least the minimum ratio set forth below opposite such
Fiscal Quarter:

 

FISCAL QUARTER ENDING

--------------------------------------------------------------------------------

 

MINIMUM INTEREST

COVERAGE RATIO

--------------------------------------------------------------------------------

June 30, 2005

  1.35 to 1

September 30, 2005

  1.35 to 1

December 31, 2005

  1.35 to 1

March 31, 2006

  1.35 to 1

June 30, 2006

  1.35 to 1

September 30, 2006

  1.35 to 1

December 31, 2006

  1.35 to 1

March 31, 2007

  1.35 to 1

June 30, 2007

  1.35 to 1

September 30, 2007

  1.35 to 1

December 31, 2007

  1.40 to 1

March 31, 2008

  1.40 to 1

June 30, 2008

  1.45 to 1

September 30, 2008

  1.45 to 1

December 31, 2008

  1.50 to 1

March 31, 2009

  1.50 to 1

June 30, 2009

  1.60 to 1

September 30, 2009

  1.60 to 1

December 31, 2009

  1.70 to 1

March 31, 2010

  1.70 to 1

 

Section 5.4 Capital Expenditures

 

The Borrower, together with its Subsidiaries, shall not make or incur, or permit
to be made or incurred, Capital Expenditures during each of the Fiscal Years set
forth below to be, in the aggregate, in excess of the maximum amount set forth
below for such Fiscal Year:

 

FISCAL YEAR ENDING

--------------------------------------------------------------------------------

  

MAXIMUM CAPITAL

EXPENDITURES

(IN MILLIONS)

--------------------------------------------------------------------------------

December 31, 2005

   $36.0

December 31, 2006

   $25.0

December 31, 2007

   $25.0

December 31, 2008

   $25.0

December 31, 2009

   $25.0

 

77



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Notwithstanding the foregoing, (i) up to 100% of the amount of Capital
Expenditures permitted above for any Fiscal Year, if not expended in the Fiscal
Year for which it is permitted, may be carried over for expenditure in the next
succeeding Fiscal Year and, (ii) Capital Expenditures made in any Fiscal Year
shall be deemed to be made, first, in respect of the amounts permitted for such
Fiscal Year as provided above and, second, in respect of amounts carried over
from the prior Fiscal Year pursuant to clause (i) above, (iii) the maximum
amount of Capital Expenditures for each Fiscal Year following the Fiscal Year
ending December 31, 2005 may be increased by an additional amount not exceeding
$3,000,000 to the extent such Capital Expenditures consist of expenditures by
the Borrower and its Subsidiaries for the construction, operation and
maintenance of communications networks to serve in residential buildings,
multiple dwelling units, commercial buildings or other developments and (iv)
Capital Expenditures shall not include any items contained in clauses (a), (b)
or (c) of the definition thereof.

 

ARTICLE VI

 

REPORTING COVENANTS

 

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

 

Section 6.1 Financial Statements

 

The Borrower shall furnish to the Administrative Agent (who will make such
information available to each of the Lenders) each of the following:

 

(a) Monthly Reports. Not later than 30 days after the end of each fiscal month
in each Fiscal Year, financial information regarding the Borrower and its
Subsidiaries consisting of Consolidated unaudited balance sheets as of the close
of such month and the related statements of income and cash flow for such month
and that portion of the current Fiscal Year ending as of the close of such
month, setting forth in comparative form the figures for the corresponding
period in the prior year and the figures contained in the Projections or, if
applicable, the latest business plan provided pursuant to clause (f) below for
the current Fiscal Year and a calculation showing the aggregate amount of EBITDA
for such Fiscal Month and number of access line accounts for the subsidiaries of
the Borrowers that are independent local exchange carriers, in each case
certified by a Responsible Officer of the Borrower as fairly presenting the
Consolidated financial position of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and cash flow for the
periods indicated in accordance with GAAP (subject to the absence of footnote
disclosure and normal year-end audit adjustments).

 

(b) Quarterly Reports. Not later than 45 days after the end of each of the first
three Fiscal Quarters of each Fiscal Year (or such earlier date on which the
Borrower is required to file a Form 10-Q under the Exchange Act), financial
information regarding the Borrower and its Subsidiaries consisting of
Consolidated unaudited balance sheets as of the close of such quarter and the
related statements of income and cash flow for such quarter and that portion of
the Fiscal Year ending as of the close of such quarter, setting forth in
comparative form the figures for the corresponding period in the prior year and
the figures contained in the Projections or, if applicable, the latest business
plan provided pursuant to clause (f) below for the

 

78



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

current Fiscal Year, in each case certified by a Responsible Officer of the
Borrower as fairly presenting the Consolidated financial position of the
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in accordance with GAAP
(subject to the absence of footnote disclosure and normal year-end audit
adjustments).

 

(c) Annual Reports. Not later than 90 days after the end of each Fiscal Year (or
such earlier date on which the Borrower is required to file a Form 10-K under
the Exchange Act), financial information regarding the Borrower and its
Subsidiaries consisting of Consolidated and consolidating balance sheets of the
Borrower and its Subsidiaries as of the end of such year and related statements
of income and cash flows of the Borrower and its Subsidiaries for such Fiscal
Year, all prepared in conformity with GAAP and certified, in the case of such
Consolidated Financial Statements, without qualification as to the scope of the
audit or as to the Borrower being a going concern by the Borrower’s Accountants,
together with the report of such accounting firm stating that (i) such Financial
Statements fairly present the Consolidated financial position of the Borrower
and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except for changes with which
the Borrower’s Accountants shall concur and that shall have been disclosed in
the notes to the Financial Statements) and (ii) the examination by the
Borrower’s Accountants in connection with such Consolidated Financial Statements
has been made in accordance with generally accepted auditing standards, and
accompanied by a certificate stating that in the course of the regular audit of
the business of the Borrower and its Subsidiaries such accounting firm has
obtained no knowledge that a Default or Event of Default in respect of the
financial covenants contained in Article V (Financial Covenants) has occurred
and is continuing, or, if in the opinion of such accounting firm, a Default or
Event of Default has occurred and is continuing in respect of such financial
covenants, a statement as to the nature thereof.

 

(d) Compliance Certificate. Together with each delivery of any Financial
Statement pursuant to clause (b) or (c) above, a certificate of a Responsible
Officer of the Borrower (each, a “Compliance Certificate”) (i) demonstrating
compliance with each of the financial covenants contained in Article V
(Financial Covenants) that is tested on a quarterly basis and (ii) stating that
no Default or Event of Default has occurred and is continuing or, if a Default
or an Event of Default has occurred and is continuing, stating the nature
thereof and the action that the Borrower proposes to take with respect thereto.

 

(e) Corporate Chart and Other Collateral Updates. Together with each delivery of
any Financial Statement pursuant to clause (b) or (c) above, (i) a certificate
of a Responsible Officer of the Borrower certifying that the Corporate Chart
attached thereto (or the last Corporate Chart delivered pursuant to this clause
(e) is true, correct, complete and current as of the date of such Financial
Statement and (ii) a certificate of a Responsible Officer of the Borrower in
form and substance satisfactory to the Administrative Agent that all
certificates, statements, updates and other documents (including updated
schedules) required to be delivered pursuant to the Pledge and Security
Agreement by any Loan Party in the preceding Fiscal Quarter have been delivered
thereunder (or such delivery requirement was otherwise duly waived or extended).
The reporting requirements set forth in this clause (e) are in addition to, and
are not intended to and shall not replace or otherwise modify, any obligation of
any Loan Party under any Loan Document (including other notice or reporting
requirements). Compliance with the reporting obligations in this clause (e)
shall only provide notice to the Administrative Agent and

 

79



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

shall not, by itself, modify any obligation of any Loan Party under any Loan
Document, update any Schedule to this Agreement or any schedule to any other
Loan Document or cure, or otherwise modify in any way, any failure to comply
with any covenant, or any breach of any representation or warranty, contained in
any Loan Document or any other Default or Event of Default.

 

(f) Business Plan. Not later than 30 days after the end of each Fiscal Year, and
containing substantially the types of financial information contained in the
Projections, (i) the annual business plan of the Borrower and its Subsidiaries
for the next succeeding Fiscal Year approved by the board of directors of the
Borrower, (ii) forecasts prepared by management of the Borrower for each fiscal
month in the next succeeding Fiscal Year and (iii) forecasts prepared by
management of the Borrower for each of the succeeding Fiscal Years through the
Fiscal Year ending December 31, 2010, including, in each instance described in
clauses (ii) and (iii) above, (x) a projected Fiscal Quarter-end and Fiscal
Year-end Consolidated balance sheet and income statement and statement of cash
flows and (y) a statement of all of the material assumptions on which such
forecasts are based.

 

(g) Management Letters, Etc. Within five Business Days after receipt thereof by
any Loan Party, copies of each management letter, exception report or similar
letter or report received by such Loan Party from its independent certified
public accountants (including the Borrower’s Accountants).

 

(h) Intercompany Loan Balances. Together with each delivery of any Financial
Statement pursuant to clause (a) above, a summary of the outstanding balance of
all intercompany Indebtedness as of the last day of the fiscal month covered by
such Financial Statement, certified by a Responsible Officer of the Borrower.

 

Section 6.2 Default Notices

 

As soon as practicable, and in any event within five Business Days after a
Responsible Officer of any Loan Party has actual knowledge of the existence of
any Default, Event of Default or other event having had a Material Adverse
Effect or having any reasonable likelihood of causing or resulting in a Material
Adverse Change, the Borrower shall give the Administrative Agent notice
specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given by telephone,
shall be promptly confirmed in writing on the next Business Day.

 

Section 6.3 Litigation and Regulatory Matters

 

The Borrower shall provide the Administrative Agent:

 

(a) promptly after the commencement thereof, written notice of the commencement
of all actions, suits and proceedings before any domestic or foreign
Governmental Authority or arbitrator affecting the Borrower or any Subsidiary of
the Borrower that (i) seeks injunctive or similar relief or (ii) in the
reasonable judgment of the Borrower or such Subsidiary expose the Borrower or
such Subsidiary to liability in an amount aggregating $1,000,000 or more or
that, if adversely determined, would have a Material Adverse Effect; and

 

(b) promptly, and in any event within 10 days, after filing, receipt or becoming
aware thereof, copies of any filings or communications sent to and notices or
other

 

80



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

communications received by any Borrower or any of its Subsidiaries from any
Governmental Authority, including the Securities and Exchange Commission, the
FCC, any PUC, or any other state utility commission, relating to (i) any
material non-compliance by any Borrower or any of its Subsidiaries with any laws
or regulations or with respect to any matter or proceeding the effect of which,
if adversely determined, would have a Material Adverse Effect or (ii) any
violation by any Borrower or any of its Subsidiaries of any Communication
License, CATV Franchise, PUC Authorization or similar license, franchise or
authorization.

 

Section 6.4 Asset Sales

 

Prior to any Asset Sale, the Borrower shall send the Administrative Agent a
notice (a) describing such Asset Sale or the nature and material terms and
conditions of such transaction and (b) stating the estimated Net Cash Proceeds
anticipated to be received by the Borrower or any of its Subsidiaries.

 

Section 6.5 Notices under Second Lien Loan Documents

 

Promptly after the sending or filing thereof, the Borrower shall send the
Administrative Agent copies of all material notices, certificates or reports
delivered pursuant to, or in connection with, any Second Lien Loan Document.

 

Section 6.6 SEC Filings; Press Releases

 

Promptly after the sending or filing thereof, the Borrower shall send the
Administrative Agent copies of (a) all reports that Borrower sends to its
security holders generally, (b) all reports and registration statements that
Borrower or any of its Subsidiaries files with the Securities and Exchange
Commission or any national or foreign securities exchange or the National
Association of Securities Dealers, Inc., (c) all press releases and (d) all
other statements concerning material changes or developments in the business of
such Loan Party made available by any Loan Party to the public or any other
creditor.

 

Section 6.7 Labor Relations

 

Promptly after becoming aware of the same, the Borrower shall give the
Administrative Agent written notice of (a) any material labor dispute to which
the Borrower or any of its Subsidiaries is or may become a party, including any
strikes, lockouts or other disputes relating to any of such Person’s plants and
other facilities, and (b) any Worker Adjustment and Retraining Notification Act
or related liability incurred with respect to the closing of any plant or other
facility of any such Person.

 

Section 6.8 Tax Returns

 

Upon the request of any Lender, through the Administrative Agent, the Borrower
shall provide copies of all federal, state, local tax returns and reports filed
by the Borrower or any Subsidiary of the Borrower in respect of taxes measured
by income (excluding sales, use and like taxes).

 

81



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Section 6.9 Insurance

 

As soon as is practicable and in any event within 90 days after the end of each
Fiscal Year, the Borrower shall furnish the Administrative Agent with (a) a
report in form and substance reasonably satisfactory to the Administrative Agent
and the Lenders outlining all material insurance coverage maintained as of the
date of such report by the Borrower or any Subsidiary of the Borrower and the
duration of such coverage and (b) an insurance broker’s statement that all
premiums then due and payable with respect to such coverage have been paid and
confirming, with respect to any insurance maintained by the Borrower or any Loan
Party, that the Administrative Agent has been named as loss payee or additional
insured, as applicable.

 

Section 6.10 ERISA Matters

 

The Borrower shall furnish the Administrative Agent (with sufficient copies for
each of the Lenders) each of the following:

 

(a) promptly and in any event within 30 days after the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate knows or has reason to know that any
ERISA Event has occurred, written notice describing such event;

 

(b) promptly and in any event within 10 days after the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate knows or has reason to know that a
request for a minimum funding waiver under Section 412 of the Code has been
filed with respect to any Title IV Plan or Multiemployer Plan, a written
statement of a Responsible Officer of the Borrower describing such ERISA Event
or waiver request and the action, if any, the Borrower, its Subsidiaries and
ERISA Affiliates propose to take with respect thereto and a copy of any notice
filed with the PBGC or the IRS pertaining thereto; and

 

(c) simultaneously with the date that the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate files a notice of intent to terminate any Title
IV Plan, if such termination would require material additional contributions in
order to be considered a standard termination within the meaning of Section
4041(b) of ERISA, a copy of each notice.

 

Section 6.11 Environmental Matters

 

The Borrower shall provide the Administrative Agent promptly and in any event
within 10 days after the Borrower or any Subsidiary of the Borrower learning of
any of the following, written notice of each of the following:

 

(a) that any Loan Party is or may be liable to any Person as a result of a
Release or threatened Release that could reasonably be expected to subject such
Loan Party to Environmental Liabilities and Costs in excess of $1,000,000;

 

(b) the receipt by any Loan Party of notification that any Real Property or
personal property of such Loan Party is or is reasonably likely to be subject to
any Environmental Lien;

 

(c) the receipt by any Loan Party of any notice of violation of or potential
liability under, or knowledge by such Loan Party that there exists a condition
that could reasonably be expected to result in a violation of or liability
under, any Environmental Law,

 

82



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

except for violations and liabilities the consequence of which, in the
aggregate, would not be reasonably likely to subject the Loan Parties
collectively to Environmental Liabilities and Costs in excess of $1,000,000;

 

(d) the commencement of any judicial or administrative proceeding or
investigation alleging a violation of or liability under any Environmental Law,
that, in the aggregate, if adversely determined, would have a reasonable
likelihood of subjecting the Loan Parties collectively to Environmental
Liabilities and Costs in excess of $1,000,000;

 

(e) any proposed acquisition of stock, assets or real estate, any proposed
leasing of property or any other action by any Loan Party or any of its
Subsidiaries other than those the consequences of which, in the aggregate, have
reasonable likelihood of subjecting the Loan Parties collectively to
Environmental Liabilities and Costs in excess of $1,000,000;

 

(f) any proposed action by any Loan Party or any of its Subsidiaries or any
proposed change in Environmental Laws that, in the aggregate, have a reasonable
likelihood of requiring the Loan Parties to obtain additional environmental,
health or safety Permits or make additional capital improvements to obtain
compliance with Environmental Laws that, in the aggregate, would have cost
$1,000,000 or more or that shall subject the Loan Parties to additional
Environmental Liabilities and Costs in excess of $1,000,000; and

 

(g) upon written request by any Lender through the Administrative Agent, a
report providing an update of the status of any environmental, health or safety
compliance, hazard or liability issue identified in any notice or report
delivered pursuant to this Agreement.

 

Section 6.12 Customer Contracts

 

Promptly after any Loan Party becoming aware of the same, the Borrower shall
give the Administrative Agent written notice of any cancellation, termination or
loss of any material Contractual Obligation or other customer arrangement.

 

Section 6.13 New Markets

 

In advance of (a) the entrance into any new market by the Borrower or any of its
Subsidiaries, (b) any material change of prospective markets by the Borrower or
any of its Subsidiaries or (c) any deferral of any market, the Borrower shall
deliver to the Administrative Agent a revised business plan, in form and
substance reasonably satisfactory to the Administrative Agent, to include such
new market, change in prospective market or deferral of any market, as
applicable.

 

Section 6.14 Other Information

 

The Borrower shall provide the Administrative Agent or any Lender with such
other information respecting the business, properties, condition, financial or
otherwise, or operations of the Borrower or any Subsidiary of the Borrower as
the Administrative Agent or such Lender through the Administrative Agent may
from time to time reasonably request.

 

83



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

 

Section 7.1 Preservation of Corporate Existence, Etc.

 

The Borrower shall, and shall cause each Subsidiary of the Borrower to, preserve
and maintain its legal existence, rights (charter and statutory) and franchises,
except as permitted by Sections 8.4 (Sale of Assets) and 8.7 (Restriction on
Fundamental Changes; Permitted Acquisitions) and 8.11 (Modification of
Constituent Documents).

 

Section 7.2 Compliance with Laws, Etc.

 

The Borrower shall, and shall cause each Subsidiary of the Borrower to, comply
with all applicable Requirements of Law, Contractual Obligations and Permits,
except where the failure so to comply would not, in the aggregate, have a
Material Adverse Effect.

 

Section 7.3 Conduct of Business

 

The Borrower shall and the Borrower shall cause each Subsidiary of the Borrower
to, use its best efforts, in the ordinary course and consistent with past
practice, to preserve its business and the goodwill and business of the
customers, advertisers, suppliers and others having business relations with the
Borrower or any of its Subsidiaries, except in each case where the failure to
comply with this covenant would not, in the aggregate, have a Material Adverse
Effect.

 

Section 7.4 Payment of Taxes, Etc.

 

The Borrower shall, and shall cause each Subsidiary of the Borrower to, pay and
discharge before the same shall become delinquent, all lawful governmental
claims, taxes, assessments, charges and levies, except where contested in good
faith, by proper proceedings and adequate reserves therefor have been
established on the books of the Borrower or the appropriate Subsidiary in
conformity with GAAP.

 

Section 7.5 Maintenance of Insurance

 

The Borrower shall (a) maintain for itself, and the Borrower shall cause to be
maintained for each Subsidiary of the Borrower, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Borrower or
such Subsidiary operates, and, in any event, all insurance required by any
Collateral Documents and (b) cause all such insurance relating to any Loan Party
to name the Administrative Agent on behalf of the Secured Parties as additional
insured or loss payee (subject to the terms of the Intercreditor Agreement), as
appropriate, and to provide that no cancellation, material addition in amount or
material change in coverage shall be effective until after 30 days’ written
notice thereof to the Administrative Agent.

 

84



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Section 7.6 Access

 

The Borrower shall, and shall cause each Subsidiary of the Borrower to, from
time to time permit the Administrative Agent and the Lenders or any agents or
representatives thereof, within two Business Days after written notification of
the same (except that during the continuance of an Event of Default, no such
notice shall be required) to, (a) examine and make copies of and abstracts from
the records and books of account of the Borrower and each Subsidiary of the
Borrower, (b) visit the properties of the Borrower and each Subsidiary of the
Borrower, (c) discuss the affairs, finances and accounts of the Borrower and
each Subsidiary of the Borrower with any of their respective officers or
directors and (d) after prior written notice to the Borrower, communicate
directly with any of its certified public accountants (including the Borrower’s
Accountants); provided, however, that unless an Event of Default has occurred
and is continuing, the Borrower shall only be obligated to pay the costs and
expenses of the Administrative Agent incurred in connection with this Section
7.6. The Borrower shall authorize its certified public accountants (including
the Borrower’s Accountants), and shall cause the certified public accountants of
any Subsidiary of the Borrower, if any, to disclose to the Administrative Agent
or any Lender any and all financial statements and other information of any
kind, as the Administrative Agent or any Lender reasonably requests and that
such accountants may have with respect to the business, financial condition,
results of operations or other affairs of the Borrower or any Subsidiary of the
Borrower.

 

Section 7.7 Keeping of Books

 

The Borrower shall, and shall cause each Subsidiary of the Borrower to keep,
proper books of record and account, in which full and correct entries shall be
made in conformity with GAAP of all financial transactions and the assets and
business of the Borrower and each such Subsidiary.

 

Section 7.8 Maintenance of Properties, Etc.

 

The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and preserve (a) in good working order and condition all of its properties
necessary in the conduct of its business, (b) all rights, permits, licenses,
approvals and privileges (including all Permits) used or useful or necessary in
the conduct of its business and (c) all registered patents, trademarks, trade
names, copyrights and service marks with respect to its business, except where
failure to so maintain and preserve the items set forth in clauses (a), (b) and
(c) above would not, in the aggregate, have a Material Adverse Effect.

 

Section 7.9 Application of Proceeds

 

The Borrower (and, to the extent distributed to them by the Borrower, each Loan
Party) shall use the entire amount of the proceeds of the Loans and utilize the
Letters of Credit as provided in Section 4.13 (Use of Proceeds).

 

Section 7.10 Environmental

 

The Borrower shall, and shall cause each Subsidiary of the Borrower to, comply
in all material respects with Environmental Laws and, without limiting the
foregoing, the Borrower shall, at its sole cost and expense, upon receipt of any
notification or otherwise obtaining knowledge of any Release or other event that
has any reasonable likelihood of the

 

85



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Borrower or any Subsidiary of the Borrower incurring Environmental Liabilities
and Costs in excess of $1,000,000 in the aggregate, (a) conduct, or pay for
consultants to conduct, tests or assessments of environmental conditions at such
operations or properties, including the investigation and testing of subsurface
conditions and (b) take such Remedial Action and undertake such investigation or
other action as required by Environmental Laws or as any Governmental Authority
requires or as is appropriate and consistent with good business practice to
address the Release or event and otherwise ensure compliance with Environmental
Laws.

 

Section 7.11 Additional Collateral and Guaranties

 

To the extent not delivered to the Administrative Agent on or before the Closing
Date (including in respect of after-acquired property and Persons that become
Subsidiaries of any Loan Party after the Closing Date) and subject to Section
7.12 (Regulatory Consents for Guaranties and Security), the Borrower agrees
promptly to do, or cause each Subsidiary of the Borrower to do, each of the
following, unless otherwise agreed by the Administrative Agent and subject to
the terms of the Intercreditor Agreement:

 

(a) deliver to the Administrative Agent such duly executed supplements and
amendments to the Guaranty (or, in the case of any Subsidiary of any Loan Party
that is not a Domestic Subsidiary or that holds shares in any Person that is not
a Domestic Subsidiary, foreign guarantees and related documents), in each case
in form and substance reasonably satisfactory to the Administrative Agent and as
the Administrative Agent deems necessary or advisable in order to ensure that
each Subsidiary of each Loan Party guaranties, as primary obligor and not as
surety, the full and punctual payment when due of the Obligations or any part
thereof; provided, however, in no event shall any Excluded Foreign Subsidiary be
required to guaranty the payment of the Obligations, unless (x) the Borrower and
the Administrative Agent otherwise agree or (y) such Excluded Foreign Subsidiary
has entered into Guaranty Obligations in respect of other Indebtedness of the
Borrower having substantially similar tax consequences;

 

(b) deliver to the Collateral Agent such duly-executed joinder and amendments to
the Pledge and Security Agreement and, if applicable, other Collateral Documents
(or, in the case of any such Subsidiary of any Loan Party that is not a Domestic
Subsidiary or that holds shares in any Person that is not a Domestic Subsidiary,
foreign charges, pledges, security agreements and other Collateral Documents),
in each case in form and substance reasonably satisfactory to the Administrative
Agent and as the Administrative Agent deems necessary or advisable in order to
(i) effectively grant to the Collateral Agent, for the benefit of the Secured
Parties, a valid, perfected and enforceable first-priority security interest in
the Stock and Stock Equivalents and other debt Securities owned by any Loan
Party and (ii) effectively grant to the Collateral Agent, for the benefit of the
Secured Parties, a valid, perfected and enforceable first-priority security
interest in all property interests and other assets of any Loan Party; provided,
however, in no event shall (x) any Loan Party or any of its Subsidiaries,
individually or collectively, be required to pledge in excess of 66% of the
outstanding Voting Stock of any Excluded Foreign Subsidiary or (y) any assets of
any Excluded Foreign Subsidiary be required to be pledged, unless the Borrower
and the Administrative Agent otherwise agree;

 

(c) subject to the terms of the Intercreditor Agreement, deliver to the
Collateral Agent all certificates, instruments and other documents representing
all Pledged Stock and all other Stock, Stock Equivalents and other debt
Securities being pledged pursuant to the joinders, amendments and foreign
agreements executed pursuant to clause (b) above, together with (i) in the case
of certificated Pledged Stock and other certificated Stock and Stock

 

86



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Equivalents, undated stock powers endorsed in blank and (ii) in the case of
other certificated debt Securities, endorsed in blank, in each case executed and
delivered by a Responsible Officer of such Loan Party or such Subsidiary
thereof, as the case may be;

 

(d) to take such other actions necessary or advisable to ensure the validity or
continuing validity of the guaranties required to be given pursuant to clause
(a) above or to create, maintain or perfect the security interest required to be
granted pursuant to clause (b) above, including the filing of UCC financing
statements in such jurisdictions as may be required by the Collateral Documents
or by law or as may be reasonably requested by the Administrative Agent or the
Collateral Agent; and

 

(e) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

Section 7.12 Regulatory Consents for Guaranties and Security

 

(a) At the request of the Administrative Agent, the Borrower shall, or cause its
applicable Subsidiary to, use its respective best efforts to obtain each Permit
of the applicable Governmental Authority or third party which is required for
the Collateral Agent to hold a first-priority perfected security interest in the
CATV Franchises set forth in Schedule 7.12 (Regulatory Consents) requiring prior
approval of the applicable Government Authority.

 

(b) The Borrower shall, or cause its applicable Subsidiary to, use its
respective best efforts to obtain each Permit of the applicable Governmental
Authority or third party which is required for (i) the Collateral Agent to hold
a first-priority perfected security interest in the rights under the PUC
Authorizations set forth in Schedule 7.12 (Regulatory Consents) requiring prior
approval of the applicable Government Authority or third party and (ii) Knology
Georgia to fully guaranty the Obligations and to grant a first-priority
perfected security interest in favor of the Collateral Agent over all or
substantially all of its assets as security for such Guaranty.

 

(c) Promptly following the acquisition or assumption by or grant to any Loan
Party of any Communications License, CATV Franchise or PUC Authorization, the
Borrower shall, or cause its applicable Subsidiary to, use its respective best
efforts to obtain each Permit of the applicable Governmental Authority or third
party which is required for the Collateral Agent to hold a perfected security
interest in such franchise, authorization or license to the extent permitted by
applicable law.

 

(d) For so long as any Permit set forth in Schedule 7.12 (Regulatory Consents)
or required under clauses (a), (b) or (c) above has not been obtained, the
Borrower shall deliver (i) a written report to the Administrative Agent on the
first Business Day of every calendar month detailing the respective efforts made
by the Borrower and its Subsidiaries to obtain each such Permit from the
applicable Governmental Authority during the preceding calendar month and (ii)
copies of any Permits obtained during such preceding calendar month.

 

(e) Immediately upon obtaining each applicable Permit referred to in clauses (a)
through (c) above, the Borrower shall, or cause its applicable Subsidiary to,
execute and/or deliver such documents and take such other action as may be
required by the Administrative Agent to ensure that the Collateral Agent holds a
first-priority perfected security interest in the

 

87



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

assets which are subject to such Permit and, as applicable, to ensure that
Knology Georgia has fully guaranteed the Obligations and granted a
first-priority perfected security interest in favor of the Collateral Agent over
all or substantially all of its assets as security for such Guaranty.

 

Section 7.13 Control Accounts, Approved Deposit Accounts

 

(a) The Borrower shall, and shall cause each of their respective Subsidiaries,
with the exception of any Excluded Foreign Subsidiary, to (i) deposit in an
Approved Deposit Account all cash they receive, (ii) not establish or maintain
any Securities Account that is not a Control Account (other than any Securities
Accounts maintained as a surety for insurance obligations as long as the
aggregate balance in all such Securities Accounts does not at any time exceed
$2,750,000) and (iii) not establish or maintain any Deposit Account other than
with a Deposit Account Bank; provided, however, that (i) the Borrower and each
of its Subsidiaries shall be permitted to maintain payroll, withholding tax and
other fiduciary accounts as long as the aggregate balance in all such accounts),
does not at any time exceed $2,500,000 and (ii) the provisions of this Section
7.13 shall not apply to deposits or accounts subject to a Deposit Account
Control Agreement subject to Section 7.17 (Post-Closing Obligations).

 

(b) The Administrative Agent may establish one or more Cash Collateral Accounts
with such depositaries and Securities Intermediaries as it in its sole
discretion shall determine; provided, however, that no Cash Collateral Account
shall be established with respect to the assets of any Excluded Foreign
Subsidiary. The Borrower agrees that each such Cash Collateral Account shall
meet the requirements set forth in the definition of “Cash Collateral Account”.
Without limiting the foregoing, funds on deposit in any Cash Collateral Account
may be invested (but the Administrative Agent shall be under no obligation to
make any such investment) in Cash Equivalents at the direction of the
Administrative Agent and, except during the continuance of an Event of Default,
the Administrative Agent agrees with the Borrower to issue Entitlement Orders
for such investments in Cash Equivalents as requested by the Borrower; provided,
however, that the Administrative Agent shall not have any responsibility for, or
bear any risk of loss of, any such investment or income thereon. Neither the
Borrower nor any Subsidiary of the Borrower or any other Loan Party or Person
claiming on behalf of or through the Borrower, any Subsidiary of the Borrower or
any other Loan Party shall have any right to demand payment of any funds held in
any Cash Collateral Account at any time prior to the termination of all
outstanding Letters of Credit and the payment in full of all then outstanding
and payable monetary Obligations. The Administrative Agent shall apply all funds
on deposit in a Cash Collateral Account as provided in Section 2.9 (Mandatory
Prepayments).

 

Section 7.14 Real Property

 

(a) The Borrower shall, and shall cause each of its Subsidiaries to, (i) comply
in all material respects with all of their respective obligations under all of
their respective Leases now or hereafter held respectively by them, including
the Leases set forth on Schedule 4.19 (Real Property), the failure to comply
with which would not have a Material Adverse Effect, (ii) not modify, amend,
cancel, extend or otherwise change in any materially adverse manner any term,
covenant or condition of any such Lease if such change would have a Material
Adverse Effect, (iii) not assign or sublet any other Lease if such assignment or
sublet would have a Material Adverse Effect and (iv) provide the Administrative
Agent with a copy of each notice of default under any Lease received by the
Borrower or any Subsidiary of the Borrower immediately upon receipt thereof and
deliver to the Administrative Agent a copy of each notice of default sent by the
Borrower or any Subsidiary of the Borrower under any Lease simultaneously with
its delivery of such notice under such Lease.

 

88



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(b) At least 15 Business Days prior to (i) entering into any Lease (other than a
renewal of an existing Lease) for the principal place of business and chief
executive office of the Borrower or any other Guarantor or any other Lease
(including any renewal) in which the annual rental payments are anticipated to
equal or exceed $1,000,000 or (ii) acquiring any material owned Real Property,
the Borrower shall, and shall cause such Guarantor to, provide the
Administrative Agent written notice thereof.

 

(c) To the extent not previously delivered to the Administrative Agent, upon
written request of the Administrative Agent, the Borrower shall, and shall cause
each Guarantor to, execute and deliver to the Administrative Agent, for the
benefit of the Secured Parties, promptly and in any event not later than 45 days
(or such later period as the Administrative Agent may approve in its sole
discretion) after receipt of such notice (or, if such notice is given by the
Administrative Agent prior to the acquisition of such Real Property, immediately
upon such acquisition), a Mortgage on any owned Real Property of the Borrower or
such Guarantor, together with (i) if requested by the Administrative Agent and
such Real Property is located in the United States, all Mortgage Supporting
Documents relating thereto or (ii) documents similar to Mortgage Supporting
Documents deemed by the Administrative Agent to be appropriate in the applicable
jurisdiction to obtain the equivalent in such jurisdiction of a first-priority
mortgage on such Real Property.

 

(d) To the extent not previously delivered to the Administrative Agent, the
Borrower shall, and shall cause each Guarantor to (except as may be agreed to by
the Administrative Agent), execute and deliver to the Administrative Agent, for
the benefit of the Secured Parties, promptly and in any event not later than 60
days, all Mortgage Supporting Documents relating to each of the owned Real
Properties of the Loan Parties identified on Schedule 7.14 (Mortgage Documents)
and, to the extent requested, an environmental site assessment report prepared
by a consultant acceptable to the Administrative Agent and in a form and scope
satisfactory to the Administrative Agent.

 

Section 7.15 Interest Rate Contracts

 

The Borrower shall, within 30 days after the Closing Date, enter into an
Interest Rate Contract or Contracts, on terms and with counterparties
satisfactory to the Administrative Agent, to the extent necessary to ensure that
no less than 50% of the Borrower’s Consolidated Indebtedness (other than the
Revolving Credit Outstandings) effectively bears interest at a fixed rate for a
term of at least three consecutive years following the date thereof.

 

Section 7.16 Ratings

 

The Borrower shall at all times maintain ratings with respect to the Facilities
by each of S&P and Moody’s.

 

Section 7.17 Post-Closing Obligations

 

(a) Within 5 Business Days of the Closing Date (or such later date as the
Administrative Agent may agree), the Borrower shall cause the (i) Broadband
Account to become subject to a Deposit Account Control Agreement entered into by
Knology Broadband, Inc. or

 

89



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

transfer all amounts on deposit in such account to an account of the Borrower or
a Guarantor which is subject to a Deposit Account Control Agreement entered into
by the Borrower or such Guarantor and (ii) transfer, to the extent necessary to
comply with the requirements of Section 7.13 (Control Accounts; Approved Deposit
Accounts), amounts on deposit in the Interstate Account to an account of the
Borrower or a Guarantor that is subject to a Deposit Account Control Agreement
entered into by the Borrower or such Guarantor.

 

(b) Within 45 days of the Closing Date (or such later date as the Administrative
Agent may agree), the Borrower shall deliver to the Administrative Agent (i) a
landlord waiver with respect to the leased property at 1701 Boxwood Place,
Columbus, Georgia in form satisfactory to the Administrative Agent and (ii)
evidence of the satisfaction-in-full of the Existing Notes and the related
termination of the Existing Indenture in form satisfactory to the Administrative
Agent.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation or any Commitment remains
outstanding and, in each case, unless the Requisite Lenders otherwise consent in
writing:

 

Section 8.1 Indebtedness

 

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
directly or indirectly create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness except for the
following:

 

(a) the Secured Obligations (other than in respect of Hedging Contracts not
permitted to be incurred pursuant to clause (h) below) and Guaranty Obligations
with respect thereto which do not exceed the “Cap Amount” (excluding the amount
set forth in clause (b) thereof) as defined in the Intercreditor Agreement;

 

(b) (i) Indebtedness existing on the date of this Agreement and disclosed on
Schedule 8.1 (Existing Indebtedness), and (ii) Indebtedness constituting
“Secured Obligations” as defined in the Second Lien Credit Agreement;

 

(c) Guaranty Obligations incurred by the Borrower or any Guarantor in respect of
Indebtedness of the Borrower or any Guarantor that is otherwise permitted by
this Section 8.1 (other than clause (a) above);

 

(d) Capital Lease Obligations and purchase money Indebtedness (i) set forth in
Schedule 8.1(d) (Capital Leases) or (ii) incurred after the Closing Date by the
Borrower or a Subsidiary of the Borrower to finance the acquisition of fixed
assets; provided, however, that the Capital Expenditure related thereto is
otherwise permitted by Section 5.4 (Capital Expenditures) and that the aggregate
outstanding principal amount of all such Capital Lease Obligations and purchase
money Indebtedness shall not exceed $7,500,000 at any time during the term of
this Agreement;

 

90



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(e) Renewals, extensions, refinancings and refundings of Indebtedness permitted
by clauses (b) and (d) above, clause (k) below or this clause (e); provided,
however, that any such renewal, extension, refinancing or refunding (i) is in an
aggregate principal amount not greater than the principal amount of (and accrued
but unpaid interest on or premium, if any, under), and is on terms no less
favorable to the Borrower or any Subsidiary of the Borrower obligated
thereunder, including as to weighted average maturity and final maturity, than
the Indebtedness being renewed, extended, refinanced or refunded and (ii), in
the case of the Second Lien Term Loan, complies with the terms of the
Intercreditor Agreement;

 

(f) Indebtedness arising from intercompany loans (i) from the Borrower to any
Guarantor, (ii) from any Guarantor to the Borrower or any other Guarantor or
(iii) from the Borrower or any Guarantor to any Subsidiary of the Borrower that
is not a Guarantor; provided, however, that in each case the Investment in such
intercompany loan is permitted under Section 8.3 (Investments);

 

(g) Indebtedness arising under any performance or surety bond entered into in
the ordinary course of business;

 

(h) Obligations under Interest Rate Contracts mandated by Section 7.15 (Interest
Rate Contract);

 

(i) unsecured Indebtedness not otherwise permitted under this Section 8.1;
provided, however, that the aggregate outstanding principal amount of all such
unsecured Indebtedness shall not exceed $5,000,000 at any time;

 

(j) Indebtedness under unsecured promissory notes issued by the Borrower as
consideration in connection with any Permitted Acquisition; provided, however,
that (x)(i) the obligations under such notes are subordinated to the Obligations
on terms reasonably satisfactory to the Administrative Agent, (ii) no principal
in respect of such notes is, or may be, payable before the first anniversary of
the Term Loan Maturity Date (iii) no interest in respect of such notes is
required to be paid in cash prior to the Term Loan Maturity Date or (y) the
aggregate outstanding principal amount of all such Indebtedness incurred, shall
not exceed $2,000,000 in any Fiscal Year and $5,000,000 at any time during the
term of this Agreement;

 

(k) Indebtedness assumed pursuant to a Permitted Acquisition; provided that (i)
such Indebtedness was not created in contemplation of such Permitted Acquisition
and (ii) the aggregate outstanding principal amount of all such Indebtedness
shall not exceed $5,000,000 at any time; and

 

(l) Permitted MDU Transactions and Permitted CIU Transactions, in each case, to
the extent accounted for as Capital Lease Obligations.

 

Section 8.2 Liens, Etc.

 

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
create or suffer to exist, any Lien upon or with respect to any of its
properties or assets, whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any right to receive income, except
for the following:

 

(a) Liens created pursuant to the Loan Documents;

 

91



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(b) Liens existing on the date of this Agreement and disclosed on Schedule 8.2
(Existing Liens), including Liens securing the Second Lien Term Loan;

 

(c) Customary Permitted Liens on the assets of the Borrower and the Borrower’s
Subsidiaries;

 

(d) purchase money Liens granted by the Borrower or any of its Subsidiaries
(including the interest of a lessor under a Capital Lease and purchase money
Liens to which any property is subject at the time, on or after the date hereof,
of the Borrower’s or such Subsidiary’s acquisition thereof) securing
Indebtedness permitted under Section 8.1(d) (Indebtedness) and limited in each
case to the property purchased with the proceeds of such purchase money
Indebtedness or subject to such Capital Lease;

 

(e) any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clauses (b) or (d) above, clause
(h) below or this clause (e) without any change in the assets subject to such
Lien and to the extent such renewal, extension, refinancing or refunding is
permitted by Section 8.1(e) (Indebtedness);

 

(f) Liens in favor of lessors securing operating leases to the extent such
operating leases are permitted hereunder and, to the extent such transactions
create a Lien, sale and leaseback transactions permitted by Section 8.4(f)
(Asset Sales);

 

(g) Liens not otherwise permitted by the foregoing clauses of this Section 8.2
securing obligations or other liabilities of any Loan Party; provided, however,
that the aggregate outstanding amount of all such obligations and liabilities
shall not exceed $500,000 at any time; and

 

(h) Liens securing Indebtedness permitted under Section 8.1(k) (Indebtedness);
provided that (i) such Liens were not created in contemplation of such Permitted
Acquisitions and (ii) such Liens are purchase money Liens granted by the
Proposed Acquisition Target or its Subsidiaries (including the interest of a
lessor under a Capital Lease and purchase money Liens on any property of
Proposed Acquisition Target or its Subsidiaries) and limited in each case to the
property purchased with the proceeds of such purchase money Indebtedness or
subject to such Capital Lease.

 

Section 8.3 Investments

 

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to
make or maintain, directly or indirectly, any Investment except for the
following:

 

(a) Investments existing on the date of this Agreement and disclosed on Schedule
8.3 (Existing Investments);

 

(b) Investments in cash and Cash Equivalents held in a Deposit Account or a
Control Account or otherwise in compliance with Section 7.13 (Control Accounts,
Approved Deposit Accounts) or outside such accounts to the extent permitted by
Section 7.13(a) (Control Accounts, Approved Deposit Accounts).

 

92



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(c) Investments in payment intangibles, chattel paper (each as defined in the
UCC) and Accounts, notes receivable and similar items arising or acquired in the
ordinary course of business consistent with the past practice of the Borrower
and its Subsidiaries;

 

(d) Investments received in settlement of amounts due to the Borrower or any
Subsidiary of the Borrower effected in the ordinary course of business;

 

(e) Investments by (i) the Borrower or any Guarantor in the Borrower or any
other Guarantor (other than Knology Georgia until such time as it has fully
guaranteed the Obligations pursuant to the Guaranty and granted a Lien in favor
of the Collateral Agent over substantially all of its assets as security for
such Guaranty and has obtained all necessary Permits in connection therewith) or
(ii) any Subsidiary of the Borrower that is not a Guarantor in the Borrower or
any other Subsidiary of the Borrower.

 

(f) Investments by the Borrower or any Guarantor in a Permitted Acquisition;

 

(g) loans or advances to employees of the Borrower or any Subsidiaries of the
Borrower in the ordinary course of business as presently conducted other than
any loans or advances that would be in violation of Section 402 of the
Sarbanes-Oxley Act; provided, however, that the aggregate principal amount of
all loans and advances permitted pursuant to this clause (g) shall not exceed
$500,000 at any time;

 

(h) Guaranty Obligations permitted by Section 8.1 (Indebtedness);

 

(i) Investments in promissory notes received in consideration for Asset Sales
permitted by Section 8.4(f) (Asset Sales); and

 

(j) Investments not otherwise permitted hereby; provided, however, that the
aggregate outstanding amount of all such Investments shall not, at any time,
exceed $1,000,000.

 

Section 8.4 Sale of Assets

 

The Borrower shall not nor shall it permit any Subsidiary of the Borrower to,
sell, convey, transfer, lease or otherwise dispose of, any of their respective
assets or any interest therein (including the sale or factoring at maturity or
collection of any accounts) to any Person or permit or suffer any other Person
to acquire any interest in any of their respective assets, nor shall the
Borrower permit any of its Subsidiaries to issue or sell any shares of their
Stock or any Stock Equivalents (any such disposition being an “Asset Sale”),
except for the following:

 

(a) the sale or disposition of Cash Equivalents, Inventory, customer premise
equipment and fiber optic cable, in each case, in the ordinary course of
business;

 

(b) the sale or disposition of Equipment that has become obsolete or is replaced
in the ordinary course of business; provided, however, that the aggregate Fair
Market Value of all such equipment disposed of in any Fiscal Year shall not
exceed $500,000;

 

(c) a true lease or sublease of Real Property not constituting Indebtedness and
not constituting a sale and leaseback transaction;

 

93



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(d) assignments and licenses of intellectual property of the Borrower and its
Subsidiaries in the ordinary course of business;

 

(e) any Asset Sale to the Borrower or any Guarantor;

 

(f) as long as no Default or Event of Default is continuing or would result
therefrom, any other Asset Sale (including in the form of a sale and leaseback
transaction) for Fair Market Value, payable at least 75% in cash upon such sale;
provided, however, that with respect to any such Asset Sale pursuant to this
clause (f), (i) the aggregate consideration received (x) during any Fiscal Year
for all such Asset Sales shall not exceed $10,000,000 (provided that up to 100%
of the amount in this clause (x), if not received in the Fiscal Year for which
it is permitted, may be carried over for receipt in the next succeeding Fiscal
Year; provided, further, that consideration received in any Fiscal Year shall be
deemed received, first, in respect of the amounts permitted for such Fiscal Year
and, second, in respect of amounts carried over from the prior Fiscal Year) or
(y) during the term of this Agreement shall not exceed $20,000,000 for such
Asset Sales and (ii) an amount equal to all Net Cash Proceeds of such Asset Sale
are applied to the payment of the Obligations as set forth in, and to the extent
required by, Section 2.9 (Mandatory Prepayments);

 

(g) the Cerritos Sale; and

 

(h) any Asset Sale in the form of a divestiture of assets acquired after the
Closing Date either in connection with a Permitted Acquisition or an Investment
permitted by clauses (f) or (i) of Section 8.3 (Investments); provided, however,
an amount equal to all Net Cash Proceeds of such Asset Sale are applied to the
payment of the Obligations as set forth in, and to the extent required by,
Section 2.9 (Mandatory Prepayments).

 

Section 8.5 Restricted Payments

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Payment except for the following:

 

(a) Restricted Payments by any Subsidiary of the Borrower to the Borrower or any
Guarantor;

 

(b) dividends and distributions declared and paid on the common Stock of the
Borrower and payable only in common Stock of the Borrower;

 

(c) dividends and distributions declared and paid on New Preferred Stock of the
Borrower and payable only in additional preferred stock with the same terms as
such New Preferred Stock of the Borrower;

 

(d) cash dividends with respect to the New Preferred Stock and other Stock of
the Borrower with terms substantially similar to the New Preferred Stock made in
any Fiscal Year in an amount not to exceed the sum of the amount of (i) Excess
Cash Flow of the Borrower for the preceding Fiscal Year not otherwise used to
prepay Loans pursuant to clause (b) of Section 2.9 (Mandatory Prepayments) plus
(ii) Net Cash Proceeds from Equity Issuances received after the Closing Date not
otherwise used for Permitted Acquisitions or to prepay Loans under clause (a) of
Section 2.9 (Mandatory Prepayments); provided, that (x) such cash dividends

 

94



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

are funded from Excess Cash Flow and Net Cash Proceeds from Equity Issuances,
(y) prior to the date of any such dividend, all interest in respect of the
Second Lien Term Loans paid-in-kind or accrued and payable-in-kind shall have
been paid in full in cash and (z) before and after giving effect to the payment
of such dividends, the First Lien Leverage Ratio does not exceed 3.5 to 1.0;

 

(e) the redemption of the New Preferred Stock or other preferred stock of the
Borrower (with terms substantially similar to the New Preferred Stock) with the
Net Cash Proceeds of any Equity Issuance not otherwise used to prepay Loans
under Section 2.9 (Mandatory Prepayments) or clause (d) above; provided, that,
prior to the date of any such redemption, all interest in respect of the Second
Lien Term Loans paid-in-kind or accrued and payable-in-kind shall have been paid
in full in cash; and

 

(f) cash dividends in lieu of fractional shares of (i) common Stock of the
Borrower payable in connection with the conversion of New Preferred Stock, or
other preferred stock with terms substantially similar to the New Preferred
Stock, into common Stock of the Borrower, or (ii) New Preferred Stock, or other
preferred stock with terms substantially similar to the New Preferred Stock,
payable in connection with scheduled dividend payments not to exceed $200,000 in
the aggregate;

 

provided, however, that such Restricted Payments shall not be permitted if an
Event of Default or Default shall have occurred and be continuing at the date of
declaration or payment thereof or would result therefrom.

 

Section 8.6 Prepayment and Cancellation of Indebtedness

 

(a) The Borrower shall not, nor shall it permit any Subsidiary of the Borrower
to, cancel any claim or Indebtedness owed to any of them except (i) in the
ordinary course of business consistent with past practice and (ii) in respect of
intercompany Indebtedness among the Borrower and the Guarantors that are
Domestic Subsidiaries.

 

(b) The Borrower shall not, nor shall the Borrower permit any of its
Subsidiaries to, prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner, or make any payment (i) in
violation of any subordination terms of any Indebtedness and (ii) of the Second
Lien Term Loan or any other obligations under the Second Lien Credit Agreement
(including any payment in violation of the Intercreditor Agreement); provided,
however, that the Borrower and each Subsidiary of the Borrower may (i) prepay
the Obligations in accordance with the terms of this Agreement, (ii) make
regularly scheduled or otherwise required repayments or redemptions of
Indebtedness, (iii) prepay in full the Existing Indebtedness with the proceeds
of the initial Borrowings hereunder or proceeds from the Second Lien Credit
Agreement, (iv) prepay Indebtedness payable to the Borrower by any of its
Subsidiaries, (v) renew, extend, refinance and refund Indebtedness, as long as
such renewal, extension, refinancing or refunding is permitted under Section
8.1(e) (Indebtedness); (vi) prepay Capital Lease Obligations and purchase money
Indebtedness permitted under Section 8.1(d) (Indebtedness) and (vii) make
regularly scheduled payments of interest and fees and, to the extent permitted
by this Agreement, mandatory (but not optional) principal payments of
Indebtedness under the Second Lien Term Loan.

 

(c) The Borrower shall not, nor shall it permit any Subsidiary of the Borrower
to, pay in cash any interest in respect of the Second Lien Loans which is
paid-in-kind or payable-in-kind except with Excess Cash Flow or the Net Cash
Proceeds of Equity Issuances not

 

95



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

otherwise required to be applied to (or, in the case of Equity Issuances,
offered to) the prepayment of Obligations in accordance with clause (b) of
Section 2.9 (Mandatory Prepayments) (whether or not, in the case of Equity
Issuances, in fact applied to such Obligations).

 

Section 8.7 Restriction on Fundamental Changes; Permitted Acquisitions;
Restricted Subsidiaries

 

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
(a) except in connection with a Permitted Acquisition, (i) merge or consolidate
with any Person (other than with other Subsidiaries of the Borrower or the
Borrower so long as the Borrower is the surviving Person following such merger
or consolidation), (ii) acquire all or substantially all of the Stock or Stock
Equivalents of any Person or (iii) acquire all or substantially all of the
assets of any Person or all or substantially all of the assets constituting the
business of a division, branch or other unit operation of any Person, (b) enter
into any joint venture or partnership with any Person (except as permitted by
Section 8.3(j) (Investments)) or (c) acquire or create any Subsidiary unless,
after giving effect to such creation or acquisition, such Subsidiary is a
Wholly-Owned Subsidiary of the Borrower (unless such Subsidiary is permitted
under clause (j) of Section 8.3 (Investments)), the Borrower is in compliance
with Section 7.11 (Additional Collateral and Guaranties) and the Investment in
such Subsidiary is permitted under Section 8.3(c) (Investments).

 

Section 8.8 Change in Nature of Business

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, make
any material change in the nature or conduct of its business as carried on at
the date hereof, whether in connection with a Permitted Acquisition or
otherwise, except for the entry into business reasonably related or ancillary
thereto.

 

Section 8.9 Transactions with Affiliates

 

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
except as otherwise expressly permitted herein, do any of the following: (a)
make any Investment in an Affiliate of the Borrower that is not a Subsidiary of
the Borrower, (b) transfer, sell, lease, assign or otherwise dispose of any
asset to any Affiliate of the Borrower that is not a Subsidiary of the Borrower,
(c) merge into or consolidate with or purchase or acquire assets from any
Affiliate of the Borrower that is not a Subsidiary of the Borrower, (d) repay
prior to its scheduled maturity any Indebtedness, issued or incurred after the
Closing Date, to any Affiliate of the Borrower that is not a Subsidiary of the
Borrower, (e) enter into any other transaction directly or indirectly with or
for the benefit of any Affiliate of the Borrower that is not a Guarantor
(including guaranties and assumptions of obligations of any such Affiliate),
except for, in the case of this clause (e), (i) transactions in the ordinary
course of business on a basis no less favorable to the Borrower or, as the case
may be, such Subsidiary thereof as would be obtained in a comparable arm’s
length transaction with a Person not an Affiliate thereof (as determined in good
faith by the board of directors of the Borrower) and (ii) salaries and other
director or employee compensation to officers or directors of the Borrower or
any of its Subsidiaries commensurate with current compensation levels.

 

96



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Section 8.10 Limitations on Restrictions on Subsidiary Distributions; No New
Negative Pledge; Restricted Subsidiaries

 

(a) Except pursuant to the Loan Documents, agreements governing purchase money
Indebtedness or Capital Lease Obligations permitted by Section 8.1(b), (d), (e)
or (k) (Indebtedness) (in the case of agreements permitted by such clauses, any
prohibition or limitation shall only be effective against the assets financed
thereby) and agreements relating to Asset Sales permitted under Section 8.4
(Sales of Assets) (in the case of such agreements, any prohibition or limitation
shall only be effective against the assets or Stock subject to such Asset Sate),
the Borrower shall not, and shall not permit any of its Subsidiaries to, (i)
agree to enter into or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of such Subsidiary to pay
dividends or make any other distribution or transfer of funds or assets or make
loans or advances to or other Investments in, or pay any Indebtedness owed to,
the Borrower or any other Subsidiary of the Borrower or (ii) enter into or
suffer to exist or become effective any agreement prohibiting or limiting the
ability of the Borrower or any Subsidiary of the Borrower to create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, to secure the Obligations, including
any agreement requiring any other Indebtedness or Contractual Obligation to be
equally and ratably secured with the Obligations.

 

(b) Notwithstanding anything herein to the contrary, until the PUC
Authorizations contemplated Section 7.12(b) (Regulatory Consents) are obtained
and each Subsidiary listed on Schedule 8.10(b) (Restricted Subsidiaries) has
satisfied the Subsidiary Guaranty Requirements, no such Subsidiary of the
Borrower shall (i) conduct any business or engage in any activities other than
the businesses related to the CATV Franchises or PUC Authorizations, as
applicable; (ii) incur any Indebtedness directly or on behalf of the Borrower or
any of its other Subsidiaries (other than the incurrence of accounts payable or
accrued liabilities in the ordinary course of business; provided that such
accounts payable or accrued liabilities do not exceed in the aggregate
$5,000,000 for all Subsidiaries listed on Schedule 8.10(b) (Restricted
Subsidiaries); or (iii) receive, collect, retain or hold any funds, proceeds or
assets (other than such Permits) either directly or on behalf of the Borrower or
any of its other Subsidiaries other than in the ordinary course of business;
provided, that any funds, proceeds or assets are received by such Subsidiary
other than in the ordinary course of business shall be immediately transferred
to the Borrower.

 

Section 8.11 Modification of Constituent Documents

 

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to
amend its Constituent Documents (including in the terms of its outstanding
Stock), except for changes and amendments that do not materially affect the
rights and privileges of the Borrower or any Subsidiary of the Borrower and do
not materially adversely affect the interests of the Secured Parties under the
Loan Documents or in the Collateral.

 

Section 8.12 Modification of Second Lien Loan Documents

 

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
(a) alter, rescind, terminate, amend, supplement, waive or otherwise modify any
provision of any Second Lien Loan Document (except as permitted by the
Intercreditor Agreement) or (b) permit any breach or default to exist under any
Second Lien Loan Document or take or fail to take any action thereunder, if to
do so would have a Material Adverse Effect.

 

97



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Section 8.13 Accounting Changes; Fiscal Year

 

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
change its (a) accounting treatment and reporting practices or tax reporting
treatment, except as required by GAAP or any Requirement of Law and disclosed to
the Lenders and the Administrative Agent or (b) fiscal year.

 

Section 8.14 Margin Regulations

 

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
use all or any portion of the proceeds of any credit extended hereunder to
purchase or carry margin stock (within the meaning of Regulation U of the
Federal Reserve Board) in contravention of Regulation U of the Federal Reserve
Board.

 

Section 8.15 Sale/Leasebacks

 

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
enter into any sale and leaseback transaction, except as permitted by Section
8.4(f) (Asset Sales).

 

Section 8.16 No Speculative Transactions

 

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
engage in any speculative transaction or in any transaction involving Hedging
Contracts except as required by Section 7.15 (Interest Rate Contract) or for the
sole purpose of hedging in the normal course of business and consistent with
industry practices.

 

Section 8.17 Compliance with ERISA

 

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower or
any ERISA Affiliate to, cause or permit to occur, (a) an event that could result
in the imposition of a Lien under Section 412 of the Code or Section 302 or 4068
of ERISA or (b) ERISA Events that would have a Material Adverse Effect in the
aggregate.

 

Section 8.18 Environmental

 

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
allow a Release of any Contaminant in violation of any Environmental Law;
provided, however, that the Borrower shall not be deemed in violation of this
Section 8.18 if all Environmental Liabilities and Costs incurred or reasonably
expected to be incurred by the Loan Parties as the consequence of all such
Releases shall not exceed $1,000,000 in the aggregate.

 

Section 8.19 Patriot Act

 

The Borrower shall not, nor shall it permit any Subsidiary of the Borrower to,
take any action or permit any circumstance (whether directly or indirectly) the
result of which would result in a breach of Section 4.22 (Prohibited Persons;
Trade Restrictions).

 

98



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

Section 9.1 Events of Default

 

Each of the following events shall be an Event of Default:

 

(a) the Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when the same becomes due and payable; or

 

(b) the Borrower shall fail to pay any interest on any Loan, any fee under any
of the Loan Documents or any other Obligation (other than one referred to in
clause (a) above) and such non-payment continues for a period of three Business
Days after the due date therefor; or

 

(c) any representation or warranty made or deemed made by any Loan Party in any
Loan Document or by any Loan Party (or any of its officers) in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made or deemed made; or

 

(d) any Loan Party shall fail to perform or observe (i) any term, covenant or
agreement contained in Article V (Financial Covenants), Section 6.1 (Financial
Statements), 6.2 (Default Notices), 7.1 (Preservation of Corporate Existence,
Etc.), 7.6 (Access), 7.9 (Application of Proceeds) or Article VIII (Negative
Covenants) or (ii) any other term, covenant or agreement contained in this
Agreement or in any other Loan Document if such failure under this clause (ii)
shall remain unremedied for 30 days after the earlier of (A) the date on which a
Responsible Officer of the Borrower becomes aware of such failure and (B) the
date on which written notice thereof shall have been given to the Borrower by
the Administrative Agent or any Lender; or

 

(e) (i) the Borrower or any Subsidiary of the Borrower shall fail to make any
payment on any Indebtedness of the Borrower or any such Subsidiary (other than
the Obligations) or any Guaranty Obligation in respect of Indebtedness of any
other Person, and, in each case, such failure relates to Indebtedness having a
principal amount of $1,000,000 or more, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), (ii) any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Indebtedness, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Indebtedness (including the occurrence of an “Event of Default”
pursuant to, and as defined in, the Second Lien Credit Agreement) or (iii) any
such Indebtedness shall become or be declared to be due and payable, or be
required to be prepaid or repurchased (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof; or

 

(f) (i) the Borrower or any Subsidiary of the Borrower shall generally not pay
its debts as such debts become due, shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors, (ii) any proceeding shall be instituted by or against the Borrower or
any Subsidiary of the Borrower seeking to adjudicate it bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts, under any Requirement of
Law

 

99



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee or other similar official for it or for any substantial part
of its property; provided, however, that, in the case of any such proceedings
instituted against the Borrower or any Subsidiary of the Borrower (but not
instituted by the Borrower or any Subsidiary of the Borrower) either such
proceedings shall remain undismissed or unstayed for a period of 30 days or more
or any action sought in such proceedings shall occur or (iii) the Borrower or
any Subsidiary of the Borrower shall take any corporate action to authorize any
action set forth in clauses (i) and (ii) above; or

 

(g) one or more judgments or orders (or other similar process) involving, in the
case of money judgments, an aggregate amount in excess of $1,000,000, to the
extent not covered by insurance, shall be rendered against one or more of the
Borrower and its Subsidiaries and such judgment or order shall continue for a
period of 30 days without being discharged, stayed or bonded pending appeal; or

 

(h) an ERISA Event shall occur and the amount of all liabilities and
deficiencies resulting therefrom, whether or not assessed, exceeds $1,000,000 in
the aggregate; or

 

(i) any provision of any Loan Document after delivery thereof shall for any
reason fail or cease to be valid and binding on, or enforceable against, any
Loan Party party thereto, or any Loan Party shall so state in writing; or

 

(j) any Collateral Document shall for any reason fail or cease to create a valid
and enforceable Lien on any Collateral purported to be covered thereby or,
except as permitted by the Loan Documents, such Lien shall fail or cease to be a
perfected and first-priority Lien, or any Loan Party shall so state in writing;
or

 

(k) there shall occur any Change of Control; or

 

(l) the Borrower or any Subsidiary of the Borrower shall have entered into one
or more consent or settlement decrees or agreements or similar arrangements with
a Governmental Authority or one or more judgments, orders, decrees or similar
actions shall have been entered against one or more of the Borrower or any
Subsidiary of the Borrower based on or arising from the violation of or pursuant
to any Environmental Law, or the generation, storage, transportation, treatment,
disposal or Release of any Contaminant and, in connection with all the
foregoing, the Borrower or any Subsidiary of the Borrower is likely to incur
Environmental Liabilities and Costs exceeding $1,000,000 in the aggregate that
were not reflected in the Projections or the Financial Statements delivered
pursuant to Section 4.4 (Financial Statements) prior to the date hereof; or

 

(m) the Borrower or any Subsidiary of the Borrower shall (i) default in any
payment or payments (which payment or payments are material either individually
or in the aggregate) when due of any material Contractual Obligation, or in the
performance or observance, of any material obligation or condition of any
material Contractual Obligation, unless, but only as long as, the existence of
such default is being contested by the Borrower or such Subsidiary in good faith
by appropriate proceedings and adequate reserves in respect thereof have been
established to the extent required by GAAP, or (ii) allow any Communications
License, CATV Franchise or PUC Authorization of the Borrower or of any
Subsidiary of the Borrower to be revoked, suspended, cancelled or otherwise
terminated and such revocation, suspension, cancellation or termination would
have a Material Adverse Effect.

 

100



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Section 9.2 Remedies

 

During the continuance of any Event of Default, the Administrative Agent (a)
may, and, at the request of the Requisite Lenders, shall, by notice to the
Borrower declare that all or any portion of the Commitments be terminated,
whereupon the obligation of each Lender to make any Loan and each Issuer to
Issue any Letter of Credit shall immediately terminate and (b) may and, at the
request of the Requisite Lenders, shall, by notice to the Borrower, declare the
Loans, all interest thereon and all other amounts and Obligations payable under
this Agreement to be forthwith due and payable, whereupon the Loans, all such
interest and all such amounts and Obligations shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrower; provided, however,
that upon the occurrence of the Events of Default specified in Section 9.1(f)
(Events of Default), (x) the Commitments of each Lender to make Loans and the
commitments of each Lender and Issuer to Issue or participate in Letters of
Credit shall each automatically be terminated and (y) the Loans, all such
interest and all such amounts and Obligations shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower. In addition to the
remedies set forth above, the Administrative Agent may exercise any remedies
provided for by the Collateral Documents in accordance with the terms thereof or
any other remedies provided by applicable law in each case, subject to the terms
of the Intercreditor Agreement.

 

Section 9.3 Actions in Respect of Letters of Credit

 

At any time (i) upon the Revolving Credit Termination Date, (ii) after the
Revolving Credit Termination Date when the aggregate funds on deposit in Cash
Collateral Accounts shall be less than 105% of the Letter of Credit Obligations,
(iii) as may be required by Section 2.9(c) or (d) (Mandatory Prepayments), the
Borrower shall pay to the Administrative Agent in immediately available funds at
the Administrative Agent’s office referred to in Section 11.8 (Notices, Etc.),
for deposit in a Cash Collateral Account, (x) in the case of clauses (i) and
(ii) above, the amount required so that, after such payment, the aggregate funds
on deposit in the Cash Collateral Accounts equals or exceeds 105% of the sum of
all outstanding Letter of Credit Obligations and (y) in the case of clause (iii)
above, the amount required by Section 2.9(c) or (d) (Mandatory Prepayments). The
Administrative Agent may, from time to time after funds are deposited in any
Cash Collateral Account, apply funds then held in such Cash Collateral Account
to the payment of any amounts, in accordance with Section 2.9(c) or (d)
(Mandatory Prepayments) and Section 2.13(g) (Payments and Computations), as
shall have become or shall become due and payable by the Borrower to the Issuers
or Lenders in respect of the Letter of Credit Obligations. The Administrative
Agent shall promptly give written notice of any such application; provided,
however, that the failure to give such written notice shall not invalidate any
such application.

 

Section 9.4 Regulatory Approvals

 

Upon any action by the Administrative Agent or Collateral Agent to commence the
exercise of remedies hereunder or under the other Loan Documents, the Borrower
hereby undertakes, and agrees to cause each of its Subsidiaries to undertake, to
cooperate and join with the Administrative Agent or Collateral Agent in any
application to any regulatory body (including the FCC or any PUC),
administrative agency, court or other forum, with respect thereto and to provide
such assistance in connection therewith as the Administrative Agent or the
Collateral Agent may request, including the preparation of filings and
appearances of officers and

 

101



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

employees of the Borrower or any of its Subsidiaries before any Governmental
Authority, in each case, in support of any such application made by the
Administrative Agent or the Collateral Agent and the Borrower shall not, nor
shall the Borrower permit any of its Subsidiaries to, directly or indirectly,
oppose any such action by the Administrative Agent or the Collateral Agent
before any Governmental Authority.

 

Section 9.5 Rescission

 

If at any time after termination of the Commitments or acceleration of the
maturity of the Loans, the Borrower shall pay all arrears of interest and all
payments on account of principal of the Loans and Reimbursement Obligations that
shall have become due otherwise than by acceleration (with interest on principal
and, to the extent permitted by law, on overdue interest, at the rates specified
herein) and all Events of Default and Defaults (other than non-payment of
principal of and accrued interest on the Loans due and payable solely by virtue
of acceleration) shall be remedied or waived pursuant to Section 11.1
(Amendments, Waivers, Etc.), then upon the written consent of the Requisite
Lenders and written notice to the Borrower, the termination of the Commitments
or the acceleration and their consequences may be rescinded and annulled;
provided, however, that such action shall not affect any subsequent Event of
Default or Default or impair any right or remedy consequent thereon. The
provisions of the preceding sentence are intended merely to bind the Lenders and
the Issuers to a decision that may be made at the election of the Requisite
Lenders, and such provisions are not intended to benefit the Borrower and do not
give the Borrower the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

Section 10.1 Authorization and Action

 

(a) Each Lender and each Issuer hereby appoints Credit Suisse, acting through
one or more of its branches, as the Administrative Agent and the Collateral
Agent hereunder, and each Lender and each Issuer authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on their behalf and
to exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Administrative Agent or the Collateral Agent, as applicable,
under such agreements and to exercise such powers as are reasonably incidental
thereto. Without limiting the foregoing, each Lender and each Issuer hereby
authorizes the Administrative Agent and the Collateral Agent to execute and
deliver, and to perform its respective obligations under, each of the Loan
Documents to which it is a party, to exercise all rights, powers and remedies
that the Administrative Agent or the Collateral Agent, as applicable, may have
under such Loan Documents and, in the case of the Collateral Agent with respect
to the Collateral Documents, to act as agent for the Lenders, the Issuers and
the other Secured Parties under such Collateral Documents. In particular, each
Lender agrees to the terms of the Intercreditor Agreement and to be bound by the
terms thereof as if it were a party thereto (including Section 5.6 thereof).

 

(b) As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including enforcement or collection), the Administrative Agent
and the Collateral Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining

 

102



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

from acting) upon the instructions of the Requisite Lenders, and such
instructions shall be binding upon all Lenders; provided, however, that the
Administrative Agent and the Collateral Agent shall not be required to take any
action that (i) the Administrative Agent or the Collateral Agent in good faith
believes exposes it to personal liability unless it receives an indemnification
satisfactory to it from the Lenders with respect to such action or (ii) is
contrary to this Agreement or applicable law. The Administrative Agent and the
Collateral Agent each agree to give to each Lender and each Issuer prompt notice
of each notice given by any Loan Party pursuant to Article II hereof or as
otherwise expressly required by the terms of this Agreement or the other Loan
Documents.

 

(c) In performing its functions and duties hereunder and under the other Loan
Documents, each of the Administrative Agent and the Collateral Agent is acting
solely on behalf of the Lenders and the Issuers except to the limited extent
provided in Section 2.7(b) (Evidence of Debt), and their respective duties are
entirely administrative in nature. Neither the Administrative Agent nor the
Collateral Agent assume and shall not be deemed to have assumed any obligation
other than as expressly set forth herein and in the other Loan Documents or any
other relationship as the agent, fiduciary or trustee of or for any Lender or
holder of any other Obligation. The Administrative Agent and the Collateral
Agent may perform any of its duties under any Loan Document by or through its
agents or employees.

 

(d) The Arranger shall have no obligations or duties whatsoever in such capacity
under this Agreement or any other Loan Document and shall incur no liability
hereunder or thereunder in such capacity.

 

Section 10.2 Reliance by Agents, Etc.

 

None of the Administrative Agent, the Collateral Agent, nor any of their
respective Affiliates or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it,
him, her or them under or in connection with this Agreement or the other Loan
Documents, except for its, his, her or their own gross negligence or willful
misconduct. Without limiting the foregoing, the Administrative Agent and the
Collateral Agent (a) may treat the payee of any Note as its holder until such
Note has been assigned in accordance with Section 2.7 (Evidence of Debt), (b)
may rely on the Register to the extent set forth in Section 11.2 (Assignments
and Participations), (c) may consult with legal counsel (including counsel to
the Borrower or any other Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (d) makes no warranty or representation to any Lender or
Issuer and shall not be responsible to any Lender or Issuer for any statements,
warranties or representations made by or on behalf of the Borrower or any of its
Subsidiaries in or in connection with this Agreement or any other Loan Document,
(e) shall not have any duty to ascertain or to inquire either as to the
performance or observance of any term, covenant or condition of this Agreement
or any other Loan Document, as to the financial condition of any Loan Party or
as to the existence or possible existence of any Default or Event of Default,
(f) shall not be responsible to any Lender or Issuer for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, this Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto and (g)
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which writing may be a telecopy or electronic mail) or any telephone
message believed by it to be genuine and signed or sent by the proper party or
parties.

 

103



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Section 10.3 Posting of Approved Electronic Communications

 

(a) Each of the Lenders, the Issuers and the Borrower agree, and the Borrower
shall cause each Guarantor to agree, that the Administrative Agent and the
Collateral Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lenders and Issuers by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent and the Collateral Agent
to be its electronic transmission system (the “Approved Electronic Platform”).

 

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders, the Issuers and the
Borrower acknowledges and agrees, and the Borrower shall cause each Guarantor to
acknowledge and agree, that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Lenders, the Issuers and the Borrower hereby approves, and the
Borrower shall cause each Guarantor to approve, distribution of the Approved
Electronic Communications through the Approved Electronic Platform and
understands and assumes, and the Borrower shall cause each Guarantor to
understand and assume, the risks of such distribution.

 

(c) The Approved Electronic Communications and the Approved Electronic Platform
are provided “as is” and “as available”. None of the Administrative Agent, the
Collateral Agent or any of their respective Affiliates or any of their
respective officers, directors, employees, agents, advisors or representatives
(the “Agent Affiliates”) warrant the accuracy, adequacy or completeness of the
Approved Electronic Communications and the Approved Electronic Platform and each
expressly disclaims liability for errors or omissions in the Approved Electronic
Communications and the Approved Electronic Platform. No Warranty of any kind,
express, implied or statutory (including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects) is made by the agent affiliates in
connection with the approved electronic communications or the approved
electronic platform.

 

(d) Each of the Lenders, the Issuers and the Borrower agree, and the Borrower
shall cause each Guarantor to agree, that the Administrative Agent and the
Collateral Agent may, but (except as may be required by applicable law) shall
not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

104



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Section 10.4 The Agents Individually

 

With respect to its Ratable Portion, each Agent that is a Lender shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender. The terms “Lenders”, “Revolving Credit Lenders”, “Term Loan Lenders”,
“Requisite Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include each Agent in its individual capacity as a Lender,
a Revolving Credit Lender, Term Loan Lender or as one of the Requisite Lenders.
Each Agent and each of its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, trust or other business with, any
Loan Party as if such Agent were not acting as an Agent.

 

Section 10.5 Lender Credit Decision

 

Each Lender and each Issuer acknowledges that it shall, independently and
without reliance upon any Agent or any other Lender conduct its own independent
investigation of the financial condition and affairs of the Borrower and each
other Loan Party in connection with the making and continuance of the Loans and
with the issuance of the Letters of Credit. Each Lender and each Issuer also
acknowledges that it shall, independently and without reliance upon the Agents
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and other Loan Documents.

 

Section 10.6 Indemnification

 

Each Lender agrees to indemnify the Administrative Agent, the Collateral Agent
and, in each case, each of its Affiliates, and each of their respective
directors, officers, employees, agents and advisors (to the extent not
reimbursed by the Borrower), from and against such Lender’s aggregate Ratable
Portion of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements (including fees,
expenses and disbursements of financial and legal advisors) of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against, the
Administrative Agent, the Collateral Agent or any of its Affiliates, directors,
officers, employees, agents and advisors in any way relating to or arising out
of this Agreement or the other Loan Documents or any action taken or omitted by
the Administrative Agent or the Collateral Agent under this Agreement or the
other Loan Documents; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or Collateral Agent’s or such Affiliate’s gross
negligence or willful misconduct. Without limiting the foregoing, each Lender
agrees to reimburse the Administrative Agent and Collateral Agent promptly upon
demand for its ratable share of any out-of-pocket expenses (including fees,
expenses and disbursements of financial and legal advisors) incurred by the
Administrative Agent or the Collateral Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of its rights or responsibilities under, this Agreement or the
other Loan Documents, to the extent that the Administrative Agent or the
Collateral Agent is not reimbursed for such expenses by the Borrower or another
Loan Party.

 

105



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Section 10.7 Successor Agents

 

The Administrative Agent and the Collateral Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent or Collateral Agent, as applicable. If no successor
Administrative Agent or Collateral Agent shall have been so appointed by the
Requisite Lenders, and shall have accepted such appointment, within 30 days
after the retiring Agent’s giving of notice of resignation, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent or
Collateral Agent, as applicable, selected from among the Lenders. Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent or as Collateral Agent by a successor Collateral Agent,
such successor Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the applicable retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents. Prior to any retiring Agent’s resignation
hereunder as Administrative Agent or Collateral Agent, the retiring Agent shall
take such action as may be reasonably necessary to assign to the successor Agent
its rights as Administrative Agent or Collateral Agent, as applicable, under the
Loan Documents. After such resignation, any retiring Agent shall continue to
have the benefit of this Article X as to any actions taken or omitted to be
taken by it while it was Administrative Agent or Collateral Agent, as
applicable, under this Agreement and the other Loan Documents. If no Person has
accepted the appointment as successor Collateral Agent, as provided above, the
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of, the applicable retiring Collateral Agent
effective upon its resignation until a successor Collateral Agent has been
appointed in accordance with the terms hereof. If no Person has accepted the
appointment as successor Administrative Agent or the Administrative Agent has
not succeeded a retiring Collateral Agent, in each case, as provided above, the
Requisite Lenders shall succeed to, and become vested with, all the rights,
powers, privileges and duties of, the applicable retiring Agent effective upon
its resignation.

 

Section 10.8 Concerning the Collateral and the Collateral Documents

 

(a) Each Lender and each Issuer agrees that any action taken by the
Administrative Agent, the Collateral Agent or the Requisite Lenders (or, where
required by the express terms of this Agreement, a greater proportion of the
Lenders) in accordance with the provisions of this Agreement, or of the other
Loan Documents, and the exercise by the Administrative Agent, the Collateral
Agent or the Requisite Lenders (or, where so required, such greater proportion)
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders, Issuers and other Secured Parties. Without limiting the generality
of the foregoing and, in each case, subject to Section 10.7 (Successor Agents),
(i) the Administrative Agent shall have the sole and exclusive right and
authority to act as the disbursing and collecting agent for the Lenders and the
Issuers with respect to all payments and collections arising in connection
herewith and with the Collateral Documents, (ii) the Collateral Agent shall have
the sole and exclusive right and authority to (A) execute and deliver each
Collateral Document and accept delivery of each such agreement delivered by the
Borrower or any of its Subsidiaries, (B) act as collateral agent for the
Lenders, the Issuers and the other Secured Parties for purposes of the
perfection of all security interests and Liens created by such agreements and
all other purposes stated therein, provided, however, that the Collateral Agent
hereby appoints, authorizes and directs each Lender and Issuer to act as
collateral sub-agent for the Administrative Agent, the Lenders and the Issuers
for

 

106



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

purposes of the perfection of all security interests and Liens with respect to
the Collateral, including any Deposit Accounts maintained by a Loan Party with,
and cash and Cash Equivalents held by, such Lender or such Issuer, (C) manage,
supervise and otherwise deal with the Collateral and (D) take such action as is
necessary or desirable to maintain the perfection and priority of the security
interests and Liens created or purported to be created by the Collateral
Documents and (iii) the Administrative Agent, and the Collateral Agent at the
direction of the Administrative Agent, shall have the exclusive right and
authority to (except as may be otherwise specifically restricted by the terms
hereof or of any other Loan Document) exercise all remedies given to the
Administrative Agent, the Lenders, the Issuers and the other Secured Parties
with respect to the Collateral under the Loan Documents relating thereto,
applicable law or otherwise.

 

(b) Each of the Lenders and the Issuers hereby consents to the release and
hereby directs, in accordance with the terms hereof, the Administrative Agent
and the Collateral Agent to release (or, in the case of clause (ii) below,
release or subordinate) any Lien held by the Administrative Agent or the
Collateral Agent for the benefit of the Lenders and the issuers against any of
the following:

 

(i) all of the Collateral and all Loan Parties, upon termination of the
Commitments and payment and satisfaction in full of all Loans, all Reimbursement
Obligations and all other Obligations that the Administrative Agent has been
notified in writing are then due and payable (and, in respect of contingent
Letter of Credit Obligations, with respect to which cash collateral has been
deposited or a back-up letter of credit has been issued, in either case in the
appropriate currency and on terms satisfactory to the Administrative Agent and
the applicable Issuers);

 

(ii) any assets that are subject to a Lien permitted by Section 8.2(d) or (e)
(Liens, Etc.); and

 

(iii) any part of the Collateral sold or disposed of by a Loan Party if such
sale or disposition is permitted by this Agreement (or permitted pursuant to a
waiver of or consent to a transaction otherwise prohibited by this Agreement).

 

Each of the Administrative Agent, Lenders and the Issuers hereby directs the
Collateral Agent to execute and deliver or file such termination and partial
release statements and do such other things as are necessary to release Liens to
be released pursuant to this Section 10.8 promptly upon the effectiveness of any
such release.

 

Section 10.9 Actions by the Collateral Agent

 

The Collateral Agent shall take, or refrain from taking, any action as directed
in writing by the Administrative Agent. Notwithstanding anything to the contrary
provided herein or in the Collateral Documents, the Collateral Agent shall not
be obligated to take, or refrain from taking, any action (a) to the extent the
Collateral Agent has received a written advice from its counsel that such action
is in conflict with any applicable law, Collateral Document or order of any
Governmental Authority or (b) with respect to which the Collateral Agent, in its
reasonable judgment, has not received adequate security or indemnity hereunder
or under the Collateral Documents. Nothing in this Section 10.9 shall impair the
right of the Collateral Agent in its discretion to take or omit to take any
action which is deemed proper by the Collateral Agent under the Collateral
Documents and which it believes in good faith is not inconsistent with any
direction of the Administrative Agent delivered pursuant to this Section 10.9;
provided, however,

 

107



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

the Collateral Agent shall not be under any obligation to take any discretionary
action under the provisions of this Agreement or any other Collateral Document
unless so directed by the Administrative Agent. The Collateral Agent shall be
obliged to perform only such duties as are specifically set forth in this
Agreement or any Collateral Document, and no implied covenants or obligations
shall be read into this Agreement or any Collateral Document against the
Collateral Agent. The Collateral Agent shall, upon receipt of any written
direction pursuant to this Section 10.9, exercise the rights and powers vested
in it by any Collateral Document with respect to such direction, and the
Collateral Agent shall not be liable with respect to any action taken or omitted
in accordance with such direction. If the Collateral Agent shall seek directions
from the Administrative Agent or the Requisite Lenders with respect to any
action under any Collateral Document or the Intercreditor Agreement, the
Collateral Agent shall not be required to take, or refrain from taking, such
action until it shall have received such direction. The Collateral Agent shall
not agree to amend or modify the Intercreditor Agreement without the consent of
the Requisite Lenders. The Collateral Agent’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession shall be to deal with it in the same manner as with similar property
for its own account. The powers conferred on the Collateral Agent hereunder and
under the Collateral Documents are solely to protect the Collateral Agent’s
interest in the Collateral (for itself and for the benefit of the Secured
Parties) and, except as expressly set forth herein, shall not impose any duty
upon the Collateral Agent to exercise any such powers. The Collateral Agent
shall be accountable only for amounts that it actually receives as a result of
the exercise of such powers at the direction of the Administrative Agent, and
neither the Collateral Agent nor any of its officers, directors, employees or
agents shall be responsible to any Secured Party or any Loan Party for any act
or failure to act hereunder, except for its own gross negligence or willful
misconduct.

 

Section 10.10 Collateral Matters Relating to Related Obligations

 

The benefit of the Loan Documents and of the provisions of this Agreement
relating to the Collateral shall extend to and be available in respect of any
Secured Obligation arising under any Hedging Contract that is a Loan Document or
that is otherwise owed to Persons other than the Administrative Agent, the
Collateral Agent, the Lenders and the Issuers (collectively, “Related
Obligations”) solely on the condition and understanding, as among the
Administrative Agent, the Collateral Agent and all Secured Parties, that (a) the
Related Obligations shall be entitled to the benefit of the Loan Documents and
the Collateral to the extent expressly set forth in this Agreement and the other
Loan Documents and to such extent the Collateral Agent shall hold, and have the
right and power to act with respect to, the Guaranty and the Collateral on
behalf of and as agent for the holders of the Related Obligations, but the
Collateral Agent is otherwise acting solely as agent for the Lenders and the
Issuers and shall have no fiduciary duty, duty of loyalty, duty of care, duty of
disclosure or other obligation whatsoever to any holder of Related Obligations,
(b) all matters, acts and omissions relating in any manner to the Guaranty, the
Collateral, or the omission, creation, perfection, priority, abandonment or
release of any Lien, shall be governed solely by the provisions of this
Agreement and the other Loan Documents and no separate Lien, right, power or
remedy shall arise or exist in favor of any Secured Party under any separate
instrument or agreement or in respect of any Related Obligation, (c) each
Secured Party shall be bound by all actions taken or omitted, in accordance with
the provisions of this Agreement and the other Loan Documents, by the
Administrative Agent, the Collateral Agent and the Requisite Lenders, each of
whom shall be entitled to act at its sole discretion and exclusively in its own
interest given its own Commitments and its own interest in the Loans, Letter of
Credit Obligations and other Obligations to it arising under this

 

108



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Agreement or the other Loan Documents, without any duty or liability to any
other Secured Party or as to any Related Obligation and without regard to
whether any Related Obligation remains outstanding or is deprived of the benefit
of the Collateral or becomes unsecured or is otherwise affected or put in
jeopardy thereby, (d) no holder of Related Obligations and no other Secured
Party (except the Administrative Agent, the Collateral Agent, the Lenders and
the Issuers, to the extent set forth in this Agreement) shall have any right to
be notified of, or to direct, require or be heard with respect to, any action
taken or omitted in respect of the Collateral or under this Agreement or the
Loan Documents and (e) no holder of any Related Obligation shall exercise any
right of setoff, banker’s lien or similar right except to the extent provided in
Section 11.6 (Right of Set-off) and then only to the extent such right is
exercised in compliance with Section 11.7 (Sharing of Payments, Etc.).

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1 Amendments, Waivers, Etc.

 

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document nor consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be in writing and (x) in the case of an
amendment to cure any ambiguity, omission, defect or inconsistency, signed by
the Administrative Agent and the Borrower, (y) in the case of any such waiver or
consent, signed by the Requisite Lenders (or by the Administrative Agent with
the consent of the Requisite Lenders) and (z) in the case of any other
amendment, by the Requisite Lenders (or by the Administrative Agent with the
consent of the Requisite Lenders) and the Borrower, and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by each Lender directly affected thereby, in
addition to the Requisite Lenders (or the Administrative Agent with the consent
thereof), do any of the following:

 

(i) waive any condition specified in Section 3.1 (Conditions Precedent to
Initial Loans and Letters of Credit) or 3.2(b) (Conditions Precedent to Each
Loan and Letter of Credit), except with respect to a condition based upon
another provision hereof, the waiver of which requires only the concurrence of
the Requisite Lenders and, in the case of the conditions specified in Section
3.1 (Conditions Precedent to Initial Loans and Letters of Credit), subject to
the provisions of Section 3.3 (Determinations of Initial Borrowing Conditions);

 

(ii) increase the Commitment of such Lender or subject such Lender to any
additional obligation; provided, however, that any such increase with respect to
(A) the Term Loan Commitment shall require the consent of the Requisite Term
Loan Lenders or (B) the Revolving Credit Commitment shall require the consent of
the Requisite Revolving Credit Lenders;

 

(iii) extend the scheduled final maturity of any Loan owing to such Lender, or
waive, reduce or postpone any scheduled date fixed for the payment or reduction
of principal or interest of any such Loan or fees owing to such Lender (it being
understood that Section 2.9 (Mandatory Prepayments) does not provide for
scheduled dates fixed for payment) or for the reduction of such Lender’s
Commitment;

 

109



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(iv) reduce, or release the Borrower from its obligations to repay, the
principal amount of any Loan or Reimbursement Obligation owing to such Lender
(other than by the payment or prepayment thereof);

 

(v) reduce the rate of interest on any Loan or Reimbursement Obligation
outstanding and owing to such Lender or any fee payable hereunder to such
Lender;

 

(vi) expressly subordinate any of the Secured Obligations or any Liens securing
the Secured Obligations;

 

(vii) postpone any scheduled date fixed for payment of interest or fees owing to
such Lender or waive any such payment;

 

(viii) change the aggregate Ratable Portions of Lenders required for any or all
Lenders to take any action hereunder;

 

(ix) release all or substantially all of the Collateral except as provided in
Section 10.8(b) (Concerning the Collateral and the Collateral Documents) or
release the Borrower from its payment obligation to such Lender under this
Agreement or the Notes owing to such Lender (if any) or release any Guarantor
from its obligations under the Guaranty except in connection with the sale or
other disposition of a Guarantor (or all or substantially all of the assets
thereof) permitted by this Agreement (or permitted pursuant to a waiver or
consent of a transaction otherwise prohibited by this Agreement); and provided
that any proceeds from such sale or disposition are applied as required hereby;

 

(x) amend Section 10.8(b) (Concerning the Collateral and the Collateral
Documents), Section 11.7 (Sharing of Payments, Etc.), this Section 11.1 or
either definition of the terms “Requisite Lenders” or “Ratable Portion”; and
provided, further, that (w) any modification of the application of payments to
the Term Loans pursuant to Section 2.9 (Mandatory Prepayments) shall require the
consent of the Requisite Term Loan Lenders and any such modification of the
application of payments to the Revolving Loans pursuant to Section 2.9
(Mandatory Prepayments) shall require the consent of the Requisite Revolving
Credit Lenders, (x) no amendment, waiver or consent shall, unless in writing and
signed by any Special Purpose Vehicle that has been granted an option pursuant
to Section 11.2(e) (Assignments and Participations), affect the grant or nature
of such option or the right or duties of such Special Purpose Vehicle hereunder,
(y) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or the other Loan Documents and (z) no amendment, waiver or consent
shall, unless in writing and signed by the Swing Loan Lender in addition to the
Lenders required above to take such action, affect the rights or duties of the
Swing Loan Lender under this Agreement or the other Loan Documents; and
provided, further, that the Administrative Agent may, with the consent of the
Borrower, amend, modify or supplement this Agreement to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or any Issuer.

 

110



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(b) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances.

 

(c) If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of any Lender whose consent is required is not
obtained when due (each such Lender, a “Non-Consenting Lender”), then, as long
as the Lender acting as the Administrative Agent is not a Non-Consenting Lender,
at the Borrower’s request (and sole cost and expense), an Eligible Assignee
acceptable to the Administrative Agent shall have the right with the
Administrative Agent’s consent and in the Administrative Agent’s sole discretion
(but shall have no obligation) to purchase from such Non-Consenting Lender, and
such Non-Consenting Lender agrees that it shall, upon the Administrative Agent’s
request, sell and assign to the Lender acting as the Administrative Agent or
such Eligible Assignee, all or any portion of the Revolving Credit Commitments
and Revolving Credit Outstandings of such Non-Consenting Lender if such
Non-Consenting Lender is a Revolving Credit Lender and all or any portion of the
Term Loans of such Non-Consenting Lender if such Non-Consenting Lender is a Term
Loan Lender, in each case, for an amount equal to the principal balance of all
such Revolving Loans or Term Loans, as applicable, held by the Non-Consenting
Lender, all accrued and unpaid interest and fees with respect thereto through
the date of sale plus an amount equal to the Applicable Prepayment Premium
calculated with respect to the principal amount of Revolving Credit Commitments
and Revolving Credit Outstandings and/or Term Loans so purchased as of the date
of such purchase; provided, however, that such purchase and sale shall be
recorded in the Register maintained by the Administrative Agent and not be
effective until (x) the Administrative Agent shall have received from such
Eligible Assignee an agreement in form and substance satisfactory to the
Administrative Agent and the Borrower whereby such Eligible Assignee shall agree
to be bound by the terms hereof and (y) such Non-Consenting Lender shall have
received payments of all Revolving Loans or Term Loans, as applicable, held by
it and all accrued and unpaid interest, fees, unreimbursed costs and expenses
and indemnities with respect thereto through the date of the sale. Each Lender
agrees that, if it becomes a Non-Consenting Lender, it shall execute and deliver
to the Administrative Agent an Assignment an Acceptance to evidence such sale
and purchase and shall deliver to the Administrative Agent any Note (if the
assigning Lender’s Loans are evidenced by Notes) subject to such Assignment and
Acceptance; provided, however, that the failure of any Non-Consenting Lender to
execute an Assignment and Acceptance shall not render such sale and purchase
(and the corresponding assignment) invalid and, such assignment shall be
recorded in the Register and such Non-Consenting Lender shall be deemed to have
executed and delivered such Assignment and Acceptance for all purposes of this
Agreement and the other Loan Documents.

 

Section 11.2 Assignments and Participations

 

(a) Each Lender may sell, transfer, negotiate or assign to one or more Eligible
Assignees all or a portion of its rights and obligations hereunder (including
all of its rights and obligations with respect to the Term Loans, the Revolving
Loans, the Swing Loans and the Letters of Credit); provided, however, that (i)
if any such assignment shall be of the assigning Lender’s Revolving Credit
Outstandings and Revolving Credit Commitments, such assignment shall cover the
same percentage of such Lender’s Revolving Credit Outstandings and Revolving

 

111



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Credit Commitment, (ii) the aggregate amount being assigned pursuant to each
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event (if less than the assigning
Lender’s entire interest) be less than $1,000,000 or an integral multiple of
$100,000 in excess thereof (treating multiple, simultaneous assignments by or to
two or more Approved Funds which are Affiliates or share the same (or
affiliated) manager or advisor as a single assignment for purposes of this
clause (a)), except, in either case, (A) with the consent of the Borrower and
the Administrative Agent or (B) if such assignment is being made to a Lender or
an Affiliate or Approved Fund of such Lender, (iii) if such Eligible Assignee is
not, prior to the date of such assignment, a Lender or an Affiliate or Approved
Fund of a Lender, such assignment shall be subject to the prior consent of the
Administrative Agent and, in the case of an assignment with respect to the
Revolving Credit Facility, of the Issuer (which consents shall not be
unreasonably withheld or delayed); provided, however, that if such assignment
causes any Person (other than CSFB or an Affiliate of CSFB), together with any
Affiliates of such Person, to hold in excess of 50% of the principal amount of
the Obligations, or such assignment is to a Person holding in excess of 50% of
the principal amount of the Obligations, such assignment shall be subject to the
prior consent of the Borrower (which consent shall not be unreasonably withheld,
delayed or conditioned). Any such assignment need not be ratable as among the
Term Loan Facility and the Revolving Credit Facility and if any such assignment
shall be by a Revolving Credit Lender, Issuer or Swing Loan Lender, such
assignment shall require the prior consent of the Administrative Agent.

 

(b) The parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note (if the assigning Lender’s
Loans are evidenced by a Note) subject to such assignment (such new Note or
Notes shall be dated the Closing Date and shall otherwise be in the form of the
Note or Notes replaced thereby) and any administrative questionnaire, tax forms
or other documents required by the Administrative Agent. Upon its receipt of an
Assignment and Acceptance executed by the assigning Lender and the Eligible
Assignee the Lender or Eligible Assignee shall pay to the Administrative Agent a
registration and processing fee of $3,500 for each assignment (except that no
such registration and processing fee shall be payable in the case of (i) an
Assignment and Acceptance which is electronically executed and delivered to the
Administrative Agent via an electronic settlement system (which system shall
initially be ClearPar LLC) or (ii) an Eligible Assignee which is already a
Lender or is an Affiliate of such Lender in respect of any assignment made
pursuant to Section 2.17 (Substitution of Lenders) and Section 11.1(c)
(Amendments, Waivers, Etc.)). Commencing on the effective date specified in such
Assignment and Acceptance, (i) the Eligible Assignee thereunder shall become a
party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender, and if such Lender were
an Issuer, of such Issuer hereunder and thereunder, (ii) the Notes (if any)
corresponding to the Loans assigned thereby shall be transferred to such
assignee by notation in the Register and (iii) the assigning Lender thereunder
shall, to the extent that rights and obligations under this Agreement have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(except for those surviving the payment in full of the Obligations) and be
released from its obligations under the Loan Documents, other than those
relating to events or circumstances occurring prior to such assignment (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under the Loan Documents, such
Lender shall cease to be a party hereto).

 

112



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

(c) The Administrative Agent shall maintain at its address referred to in
Section 11.8 (Notices, Etc.) a copy of each Assignment and Acceptance delivered
to and accepted by it and shall record in the Register the names and addresses
of the Lenders and Issuers and the principal amount of the Loans and
Reimbursement Obligations owing to each Lender from time to time and the
Commitments of each Lender. Any assignment pursuant to this Section 11.2 shall
not be effective until such assignment is recorded in the Register. For so long
as the Term Loans are outstanding, the Administrative Agent shall promptly
deliver to the Borrower a report following the end of each calendar month
summarizing all assignments made and recorded in the Register during such month
pursuant to this Section 11.2.

 

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an Eligible Assignee, the Administrative Agent shall, if such
Assignment and Acceptance has been completed, (i) accept such Assignment and
Acceptance and (ii) record or cause to be recorded the information contained
therein in the Register. Within five Business Days after its receipt of such
notice, the Borrower, at its own expense, shall, if requested by such assignee,
execute and deliver to the Administrative Agent new Notes to the order of such
assignee in an amount equal to the Commitments and Loans assumed by it pursuant
to such Assignment and Acceptance and, if the assigning Lender has surrendered
any Note for exchange in connection with the assignment and has retained
Commitments or Loans hereunder, new Notes to the order of the assigning Lender
in an amount equal to the Commitments and Loans retained by it hereunder. Such
new Notes shall be dated the same date as the surrendered Notes and be in
substantially the form of Exhibit B-1 (Form of Revolving Credit Note) or Exhibit
B-2 (Form of Term Note), as applicable.

 

(e) In addition to the other assignment rights provided in this Section 11.2,
each Revolving Credit Lender may do each of the following:

 

(i) grant to a Special Purpose Vehicle the option to make all or any part of any
Loan that such Lender would otherwise be required to make hereunder and the
exercise of such option by any such Special Purpose Vehicle and the making of
Loans pursuant thereto shall satisfy (once and to the extent that such Loans are
made) the obligation of such Lender to make such Loans thereunder; provided,
however, that (x) nothing herein shall constitute a commitment or an offer to
commit by such a Special Purpose Vehicle to make Loans hereunder and no such
Special Purpose Vehicle shall be liable for any indemnity or other Obligation
(other than the making of Loans for which such Special Purpose Vehicle shall
have exercised an option, and then only in accordance with the relevant option
agreement) and (y) such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain responsible to the other parties for
the performance of its obligations under the terms of this Agreement and shall
remain the holder of the Obligations for all purposes hereunder; and

 

(ii) assign, as collateral or otherwise, any of its rights under this Agreement,
whether now owned or hereafter acquired (including rights to payments of
principal or interest on the Loans), to (A) without notice to or consent of the
Administrative Agent or the Borrower, any Federal Reserve Bank (pursuant to
Regulation A of the Federal Reserve Board) and (B) without consent of the
Administrative Agent or the Borrower, (1) any holder of, or trustee for the
benefit of, the holders of such Revolving Credit Lender’s Securities and (2) any
Special Purpose Vehicle to which such Revolving Credit Lender has granted an
option pursuant to clause (i) above;

 

113



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

provided, however, that no such assignment or grant shall release such Revolving
Credit Lender from any of its obligations hereunder except as expressly provided
in clause (i) above and except, in the case of a subsequent foreclosure pursuant
to an assignment as collateral, if such foreclosure is made in compliance with
the other provisions of this Section 11.2 other than this clause (e) or clause
(f) below. Each party hereto acknowledges and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any such Special Purpose Vehicle, such
party shall not institute against, or join any other Person in instituting
against, any Special Purpose Vehicle that has been granted an option pursuant to
this clause (e) any bankruptcy, reorganization, insolvency or liquidation
proceeding (such agreement shall survive the payment in full of the
Obligations). The terms of the designation of, or assignment to, such Special
Purpose Vehicle shall not restrict such Lender’s ability to, or grant such
Special Purpose Vehicle the right to, consent to any amendment or waiver to this
Agreement or any other Loan Document or to the departure by the Borrower from
any provision of this Agreement or any other Loan Document without the consent
of such Special Purpose Vehicle except, as long as the Administrative Agent and
the Lenders, Issuers and other Secured Parties shall continue to, and shall be
entitled to continue to, deal solely and directly with such Lender in connection
with such Lender’s obligations under this Agreement, to the extent any such
consent would reduce the principal amount of, or the rate of interest on, any
Obligations, amend this clause (e) or postpone any scheduled date of payment of
such principal or interest. Each Special Purpose Vehicle shall be entitled to
the benefits of Sections 2.15 (Capital Adequacy) and 2.16 (Taxes) and of 2.14(d)
(Illegality) as if it were such Lender; provided, however, that anything herein
to the contrary notwithstanding, no Borrower shall, at any time, be obligated to
make under Section 2.15 (Capital Adequacy), 2.16 (Taxes) or 2.14(d) (Illegality)
to any such Special Purpose Vehicle and any such Lender any payment in excess of
the amount the Borrower would have been obligated to pay to such Lender in
respect of such interest if such Special Purpose Vehicle had not been assigned
the rights of such Lender hereunder; and provided, further, that such Special
Purpose Vehicle shall have no direct right to enforce any of the terms of this
Agreement against the Borrower, the Administrative Agent or the other Lenders.

 

(f) Each Lender may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under the Loan Documents (including all
its rights and obligations with respect to the Term Loans, Revolving Loans and
Letters of Credit). The terms of such participation shall not, in any event,
require the participant’s consent to any amendments, waivers or other
modifications of any provision of any Loan Documents, the consent to any
departure by any Loan Party therefrom, or to the exercising or refraining from
exercising any powers or rights such Lender may have under or in respect of the
Loan Documents (including the right to enforce the obligations of the Loan
Parties), except if any such amendment, waiver or other modification or consent
would (i) reduce the amount, or postpone any date fixed for, any amount (whether
of principal, interest or fees) payable to such participant under the Loan
Documents, to which such participant would otherwise be entitled under such
participation or (ii) result in the release of all or substantially all of the
Collateral other than in accordance with Section 10.8(b) (Concerning the
Collateral and the Collateral Documents). In the event of the sale of any
participation by any Lender, (w) such Lender’s obligations under the Loan
Documents shall remain unchanged, (x) such Lender shall remain solely
responsible to the other parties for the performance of such obligations, (y)
such Lender shall remain the holder of such Obligations for all purposes of this
Agreement and (z) the Borrower, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Each participant
shall be entitled to the benefits of Sections 2.15 (Capital Adequacy) and 2.16
(Taxes) and of 2.14(d) (Illegality) as if it

 

114



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

were a Lender; provided, however, that anything herein to the contrary
notwithstanding, the Borrower shall not, at any time, be obligated to make under
Section 2.15 (Capital Adequacy), 2.16 (Taxes) or 2.14(d) (Illegality) to the
participants in the rights and obligations of any Lender (together with such
Lender) any payment in excess of the amount the Borrower would have been
obligated to pay to such Lender in respect of such interest had such
participation not been sold; provided, further, that such participant in the
rights and obligations of such Lender shall have no direct right to enforce any
of the terms of this Agreement against the Borrower, the Administrative Agent or
the other Lenders.

 

(g) Any Issuer may at any time assign its rights and obligations hereunder to
any other Lender by an instrument in form and substance satisfactory to the
Borrower, the Administrative Agent, such Issuer and such Lender, subject to the
provisions of Section 2.7(b) (Evidence of Debt) relating to notations of
transfer in the Register. If any Issuer ceases to be a Lender hereunder by
virtue of any assignment made pursuant to this Section 11.2, then, as of the
effective date of such cessation, such Issuer’s obligations to Issue Letters of
Credit pursuant to Section 2.4 (Letters of Credit) shall terminate and such
Issuer shall be an Issuer hereunder only with respect to outstanding Letters of
Credit issued prior to such date.

 

(h) The parties to this Agreement acknowledge that the provisions of this
Section 11.2 concerning assignments relate only to absolute assignments and that
such provisions do not prohibit pledges or assignments creating security
interests in the Loans or Notes, including any such pledge or assignment by any
Lender to any Federal Reserve Bank in accordance with applicable law.

 

Section 11.3 Costs and Expenses

 

(a) The Borrower agrees upon demand to pay, or reimburse the Administrative
Agent and the Collateral Agent for, all of its respective reasonable internal
and external audit, legal, appraisal, valuation, filing, document duplication
and reproduction and investigation expenses and for all other reasonable
out-of-pocket costs and expenses of every type and nature (including the
reasonable fees, expenses and disbursements of the Administrative Agent’s and
Collateral Agent’s counsel, Weil, Gotshal & Manges LLP, local legal counsel,
auditors, accountants, appraisers, printers, insurance and environmental
advisors, and other consultants and agents) incurred by the Administrative Agent
or the Collateral Agent in connection with any of the following: (i) such
Agent’s audit and investigation of the Borrower and its Subsidiaries in
connection with the preparation, negotiation or execution of any Loan Document
or Administrative Agent’s periodic audits of the Borrower or any of its
Subsidiaries, as the case may be, (ii) the preparation, negotiation, execution
or interpretation of this Agreement (including the satisfaction or attempted
satisfaction of any condition set forth in Article III (Conditions To Loans And
Letters Of Credit)), any Loan Document or any proposal letter or commitment
letter issued in connection therewith, or the making of the Loans hereunder,
(iii) the creation, perfection or protection of the Liens under any Loan
Document (including any reasonable fees, disbursements and expenses for local
counsel in various jurisdictions), (iv) the ongoing administration of this
Agreement and the Loans, including consultation with attorneys in connection
therewith and with respect to such Agent’s rights and responsibilities hereunder
and under the other Loan Documents, (v) the protection, collection or
enforcement of any Obligation or the enforcement of any Loan Document, (vi) the
commencement, defense or intervention in any court proceeding relating in any
way to the Obligations, any Loan Party, any of the Borrower’s Subsidiaries, the
Second Lien Loan Documents, this Agreement or any other Loan Document, (vii) the
response to, and preparation for, any subpoena or request for document

 

115



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

production with which either such Agent is served or deposition or other
proceeding in which such Agent is called to testify, in each case, relating in
any way to the Obligations, any Loan Party, any of the Borrower’s Subsidiaries,
the Second Lien Loan Documents, this Agreement or any other Loan Document or
(viii) any amendment, consent, waiver, assignment, restatement, or supplement to
any Loan Document or the preparation, negotiation and execution of the same.

 

(b) The Borrower further agrees to pay or reimburse each Agent and each of the
Lenders and Issuers upon demand for all out-of-pocket costs and expenses,
including reasonable attorneys’ fees (including allocated costs of internal
counsel and costs of settlement), incurred by the such Agent, such Lenders or
such Issuers in connection with any of the following: (i) in enforcing any Loan
Document or Obligation or any security therefor or exercising or enforcing any
other right or remedy available by reason of an Event of Default, (ii)
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or in any insolvency or bankruptcy proceeding, (iii)
in commencing, defending or intervening in any litigation or in filing a
petition, complaint, answer, motion or other pleadings in any legal proceeding
relating to the Obligations, any Loan Party, any of the Borrower’s Subsidiaries
and related to or arising out of the transactions contemplated hereby or by any
other Loan Document or Second Lien Loan Document or (iv) in taking any other
action in or with respect to any suit or proceeding (bankruptcy or otherwise)
described in clause (i), (ii) or (iii) above.

 

Section 11.4 Indemnities

 

(a) The Borrower agrees to indemnify and hold harmless the Administrative Agent,
the Collateral Agent, the Arranger, each Lender and each Issuer (including each
Person obligated on a Hedging Contract that is a Loan Document if such Person
was a Lender, Issuer, Agent or an Affiliate of an Agent at the time it entered
into such Hedging Contract) and each of their respective Affiliates, and each of
the directors, officers, employees, agents, trustees, shareholders, controlling
persons, members, representatives, attorneys, consultants and advisors of or to
any of the foregoing (including those retained in connection with the
satisfaction or attempted satisfaction of any condition set forth in Article III
(Conditions To Loans And Letters Of Credit) (each such Person being an
“Indemnitee”) from and against any and all claims, damages, liabilities,
obligations, losses, penalties, actions, judgments, suits, costs, disbursements
and expenses, joint or several, of any kind or nature (including reasonable
fees, disbursements and expenses of financial and legal advisors to any such
Indemnitee) that may be imposed on, incurred by or asserted against any such
Indemnitee in connection with or arising out of any investigation, litigation or
proceeding, whether or not such investigation, litigation or proceeding is
brought by the Borrower, an Affiliate of the Borrower, any such Indemnitee or
any of its directors, security holders or creditors or any such Indemnitee,
director, security holder or creditor is a party thereto, whether direct,
indirect, or consequential and whether based on any federal, state or local law
or other statutory regulation, securities or commercial law or regulation, or
under common law or in equity, or on contract, tort or otherwise, in any manner
relating to or arising out of this Agreement, any other Loan Document, any
Obligation, any Letter of Credit, any Disclosure Document, any Second Lien Loan
Document, or any act, event or transaction related or attendant to any thereof,
or the use or intended use of the proceeds of the Loans or Letters of Credit or
in connection with any investigation of any potential matter covered hereby
(collectively, the “Indemnified Matters”); provided, however, that the Borrower
shall not have any liability under this Section 11.4 to an Indemnitee with
respect to any Indemnified Matter that has resulted primarily from the gross
negligence or willful misconduct of that Indemnitee, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order.

 

116



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Without limiting the foregoing, “Indemnified Matters” include (i) all
Environmental Liabilities and Costs arising from or connected with the past,
present or future operations of the Borrower or any of its Subsidiaries
involving any property subject to a Collateral Document, or damage to real or
personal property or natural resources or harm or injury alleged to have
resulted from any Release of Contaminants on, upon or into such property or any
contiguous real estate, (ii) any costs or liabilities incurred in connection
with any Remedial Action concerning the Borrower or any of its Subsidiaries,
(iii) any costs or liabilities incurred in connection with any Environmental
Lien and (iv) any costs or liabilities incurred in connection with any other
matter under any Environmental Law, including the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (49 U.S.C. § 9601 et seq.) and
applicable state property transfer laws, whether, with respect to any such
matter, such Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor in interest to the Borrower or any of its
Subsidiaries, or the owner, lessee or operator of any property of the Borrower
or any of its Subsidiaries by virtue of foreclosure, except, with respect to
those matters referred to in clauses (i), (ii), (iii) and (iv) above, to the
extent (x) incurred following foreclosure by the Administrative Agent, the
Collateral Agent, any Lender or any Issuer, or the Administrative Agent, any
Lender or any Issuer having become the successor in interest to the Borrower or
any of its Subsidiaries and (y) attributable solely to acts of the
Administrative Agent, the Collateral Agent, such Lender or such Issuer or any
agent on behalf of such Agent, such Lender or such Issuer.

 

(b) The Borrower shall indemnify the Administrative Agent, the Collateral Agent,
the Lenders and each Issuer for, and hold the Administrative Agent, the
Collateral Agent, the Lenders and each issuer harmless from and against, any and
all claims for brokerage commissions, fees and other compensation made against
the Administrative Agent, the Collateral Agent, the Lenders and the Issuers for
any broker, finder or consultant with respect to any agreement, arrangement or
understanding made by or on behalf of any Loan Party or any of its Subsidiaries
in connection with the transactions contemplated by this Agreement.

 

(c) The Borrower, at the request of any Indemnitee, shall have the obligation to
defend against any investigation, litigation or proceeding or requested Remedial
Action, in each case contemplated in clause (a) above, and the Borrower, in any
event, may participate in the defense thereof with legal counsel of the
Borrower’s choice. In the event that such indemnitee requests the Borrower to
defend against such investigation, litigation or proceeding or requested
Remedial Action, the Borrower shall promptly do so and such Indemnitee shall
have the right to have legal counsel of its choice participate in such defense.
No action taken by legal counsel chosen by such Indemnitee in defending against
any such investigation, litigation or proceeding or requested Remedial Action,
shall vitiate or in any way impair the Borrower’s obligation and duty hereunder
to indemnify and hold harmless such Indemnitee.

 

(d) The Borrower agrees that any indemnification or other protection provided to
any Indemnitee pursuant to this Agreement (including pursuant to this Section
11.4) or any other Loan Document shall (i) survive payment in full of the
Obligations and (ii) inure to the benefit of any Person that was at any time an
Indemnitee under this Agreement or any other Loan Document.

 

Section 11.5 Limitation of Liability

 

(a) The Borrower agrees that no Indemnitee shall have any liability (whether in
contract, tort or otherwise) to any Loan Party or any of their respective
Subsidiaries or any of their respective equity holders or creditors for or in
connection with the transactions contemplated

 

117



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

hereby and in the other Loan Documents and Second Lien Loan Documents, except to
the extent such liability is determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from such
Indemnitee’s gross negligence or willful misconduct. In no event, however, shall
any Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings). The Borrower hereby waives, releases and agrees (each for
itself and on behalf of its Subsidiaries) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

(b) IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY LOAN PARTY,
LENDER, ISSUER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY OR ANY
AGENT AFFILIATE’S TRANSMISSION OF APPROVED ELECTRONIC COMMUNICATIONS THROUGH THE
INTERNET OR ANY USE OF THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT
SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Section 11.6 Right of Set-off

 

Upon the occurrence and during the continuance of any Event of Default each
Lender and each Affiliate of a Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other Indebtedness at any time owing by such Lender or its
Affiliates to or for the credit or the account of the Borrower against any and
all of the Obligations now or hereafter existing whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
even though such Obligations may be unmatured. Each Lender agrees promptly to
notify the Borrower after any such set-off and application made by such Lender
or its Affiliates; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application. The rights of each
Lender under this Section 11.6 are in addition to the other rights and remedies
(including other rights of set-off) that such Lender may have.

 

Section 11.7 Sharing of Payments, Etc.

 

(a) If any Lender (directly or through an Affiliate thereof) obtains any payment
(whether voluntary, involuntary, through the exercise of any right of set-off
(including pursuant to Section 11.6 (Right of Set-off) or otherwise) of the
Loans owing to it, any interest thereon, fees in respect thereof or amounts due
pursuant to Section 11.3 (Costs and Expenses) or 11.4 (Indemnities) (other than
payments pursuant to Section 2.14 (Special Provisions Governing Eurodollar Rate
Loans), 2.15 (Capital Adequacy) or 2.16 (Taxes) or otherwise receives any
Collateral or any “Proceeds” (as defined in the Pledge and Security Agreement)
of Collateral (other than payments pursuant to Section 2.14 (Special Provisions
Governing Eurodollar Rate Loans), 2.15 (Capital Adequacy) or 2.16 (Taxes) (in
each case, whether voluntary, involuntary, through the exercise of any right of
set-off or otherwise (including pursuant to Section 11.6 (Right of Set-off))) in
excess of its Ratable Portion of all payments of such Obligations obtained by
all

 

118



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

the Lenders, such Lender (a “Purchasing Lender”) shall forthwith purchase from
the other Lenders (each, a “Selling Lender”) such participations in their Loans
or other Obligations as shall be necessary to cause such Purchasing Lender to
share the excess payment ratably with each of them.

 

(b) If all or any portion of any payment received by a Purchasing Lender is
thereafter recovered from such Purchasing Lender, such purchase from each
Selling Lender shall be rescinded and such Selling Lender shall repay to the
Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the Purchasing Lender in respect
of the total amount so recovered.

 

(c) The Borrower agrees that any Purchasing Lender so purchasing a participation
from a Selling Lender pursuant to this Section 11.7 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

 

Section 11.8 Notices, Etc.

 

(a) Addresses for Notices. All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record, and addressed
to the party to be notified as follows:

 

  (i) if to the Borrower:

 

Knology, Inc.

1241 O.G. Skinner Driver

West Point, GA 31833

Attention: Robert K. Mills

Telecopy no:

E-Mail Address:

 

119



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

with a copy to:

 

Alston & Bird LLP

1201 West Peachtree Street

Atlanta, Georgia 30309

Attention: Richard Grice

Telecopy no: 404 881 4777

E-Mail Address: rgrice@alston.com

 

(ii) if to any Lender, at its Domestic Lending Office specified opposite its
name on Schedule II (Applicable Lending Offices and Addresses for Notices) or on
the signature page of any applicable Assignment and Acceptance;

 

(iii) if to any Issuer, at the address set forth under its name on Schedule II
(Applicable Lending Offices and Addresses for Notices); and

 

(iv) if to the Administrative Agent, Collateral Agent or the Swing Loan Lender:

 

Credit Suisse First Boston

Eleven Madison Avenue

New York, New York 10010

Attention: Agency Loan Administration

Telecopy no: 212 325 8304

 

with a copy to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue,

New York, New York 10153-0119

Attention: Morgan Bale

Telecopy no: (212) 310-8007

E-Mail Address: morgan.bale@weil.com

 

or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Administrative Agent, the Collateral Agent and the Swing Loan
Lender, to the other parties and (y) in the case of all other parties, to the
Borrower, the Administrative Agent and the Collateral Agent.

 

(b) Effectiveness of Notices. All notices, demands, requests, consents and other
communications described in clause (a) above shall be effective (i) if delivered
by hand, including any overnight courier service, upon personal delivery, (ii)
if delivered by posting to an Approved Electronic Platform (to the extent
permitted by Section 10.3 (Posting of Approved Electronic Communications) to be
delivered thereunder), an Internet website or a similar telecommunication device
requiring a user prior access to such Approved Electronic Platform, website or
other device (to the extent permitted by Section 10.3 (Posting of Approved
Electronic Communications) to be delivered thereunder), when such notice,
demand, request, consent and other communication shall have been made generally
available on such Approved Electronic Platform, Internet website or similar
device to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have

 

120



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified that such communication has been posted to the Approved Electronic
Platform, (iii) if approved in advance by the Administrative Agent, if delivered
by electronic mail, when transmitted to an electronic mail address (or by
another means of electronic delivery) as provided in clause (a) above; and (iv)
if delivered by telecopy, when transmitted as provided in clause (a) above;
provided, however, that notices and communications to the Administrative Agent
pursuant to Article II (The Facilities) or Article X (The Administrative Agent)
(A) shall not be effective until received by the Administrative Agent and (B) if
given by telephone, shall not be effective unless confirmed in writing
(including by telecopy) on the next Business Day.

 

(c) Use of Electronic Platform. Notwithstanding clause (a) and (b) above (unless
the Administrative Agent requests that the provisions of clause (a) and (b)
above be followed) and any other provision in this Agreement or any other Loan
Document providing for the delivery of, any Approved Electronic Communication by
any other means, the Loan Parties shall deliver all Approved Electronic
Communications to the Administrative Agent by properly transmitting such
Approved Electronic Communications (in a format acceptable to the Administrative
Agent) to such electronic mail address (or similar means of electronic delivery)
as the Administrative Agent may notify the Borrower. Nothing in this clause (c)
shall prejudice the right of the Administrative Agent or any Lender or Issuer to
deliver any Approved Electronic Communication to any Loan Party in any manner
authorized in this Agreement or to request that the Borrower effect delivery in
such manner.

 

Section 11.9 No Waiver; Remedies

 

No failure on the part of any Lender, Issuer or the Administrative Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 11.10 Binding Effect

 

This Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have been notified by each Lender and Issuer that such Lender or Issuer has
executed it and, thereafter, shall be binding upon and inure to the benefit of
the Borrower, the Administrative Agent and each Lender and Issuer and, in each
case, their respective successors and assigns; provided, however, that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

 

Section 11.11 Governing Law

 

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York.

 

121



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

Section 11.12 Submission to Jurisdiction; Service of Process

 

(a) Any legal action or proceeding with respect to this Agreement or any other
Loan Document may be brought in the courts of the State of New York located in
the City of New York or of the United States of America for the Southern
District of New York, and, by execution and delivery of this Agreement, the
Borrower hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The parties hereto
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.

 

(b) Nothing contained in this Section 11.12 shall affect the right of the
Administrative Agent or any Lender to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against the
Borrower or any other Loan Party in any other jurisdiction.

 

(c) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.

 

Section 11.13 Waiver of Jury Trial

 

EACH OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUERS AND THE BORROWER
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

Section 11.14 Marshaling; Payments Set Aside

 

None of the Administrative Agent, any Lender or any Issuer shall be under any
obligation to marshal any assets in favor of the Borrower or any other party or
against or in payment of any or all of the Obligations. To the extent that the
Borrower makes a payment or payments to the Administrative Agent, the Lenders or
the Issuers or any such Person receives payment from the proceeds of the
Collateral or exercise its right of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, right and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

Section 11.15 Section Titles

 

The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection hereof
immediately followed by a reference in

 

122



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

parenthesis to the title of the Section containing such clause, sub-clause or
subsection is a reference to such clause, sub-clause or subsection and not to
the entire Section; provided, however, that, in case of direct conflict between
the reference to the title and the reference to the number of such Section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a Section (but not to any clause, sub-clause or subsection
thereof) is followed immediately by a reference in parenthesis to the title of a
Section, the title reference shall govern in case of direct conflict absent
manifest error.

 

Section 11.16 Execution in Counterparts

 

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed signature page of
this Agreement by facsimile transmission, electronic mail or by posting on the
Approved Electronic Platform shall be as effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
parties shall be lodged with the Borrower and the Administrative Agent.

 

Section 11.17 Entire Agreement

 

This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof. In the event of any
conflict between the terms of this Agreement and any other Loan Document, the
terms of this Agreement shall govern.

 

Section 11.18 Confidentiality

 

Each Lender and the Administrative Agent agree to use all reasonable efforts to
keep information obtained by it pursuant hereto and the other Loan Documents
confidential in accordance with such Lender’s or the Administrative Agent’s, as
the case may be, customary practices and agrees that it shall only use such
information in connection with the transactions contemplated by this Agreement
and not disclose any such information other than (a) to such Lender’s or the
Administrative Agent’s, as the case may be, employees, representatives,
advisors, attorneys, and agents that are or are expected to be involved in the
evaluation of such information in connection with the transactions contemplated
by this Agreement and are advised of the confidential nature of such
information, (b) to the extent such information presently is or hereafter
becomes available to such Lender or the Administrative Agent, as the case may
be, on a non-confidential basis from a source other than the Borrower or any
other Loan Party, (c) to the extent disclosure is required by law, regulation or
judicial order or requested or required by bank regulators or auditors or (d) to
current or prospective pledgees, assignees, participants and Special Purpose
Vehicle grantees of any option described in Section 11.2(f) (Assignments and
Participations), contractual counterparties in any Hedging Contract permitted
hereunder and to their respective legal or financial advisors, in each case and
to the extent such pledgees, assignees, participants, grantees or counterparties
agree to be bound by, and to cause their advisors to comply with, the provisions
of this Section 11.18. Notwithstanding any other provision in this Agreement,
the Administrative Agent hereby agrees that the Borrower (and each of its
officers, directors, employees, accountants, attorneys and other advisors) may
disclose to

 

123



--------------------------------------------------------------------------------

CREDIT AGREEMENT

KNOLOGY, INC.

 

any and all persons of any kind, the U.S. tax treatment and U.S. tax structure
of the Facilities and the transactions contemplated hereby and all materials of
any kind (including opinions and other tax analyses) that are provided to it
relating to such U.S. tax treatment and U.S. tax structure.

 

[Signature Pages Follow]

 

124



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

KNOLOGY, INC.,     as Borrower By:  

 

--------------------------------------------------------------------------------

Name:   Robert K. Mills Title:   Chief Financial Officer CREDIT SUISSE, CAYMAN
ISLANDS BRANCH,

as Administrative Agent, Collateral Agent,

Swing Loan Lender and a Lender

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     By:  

 

--------------------------------------------------------------------------------

Name:     Title:     CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Issuer By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

[SIGNATURE PAGE TO KNOLOGY, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Other Lenders:

GOLDMAN SACHS SPECIALTY LENDING
HOLDINGS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

[SIGNATURE PAGE TO KNOLOGY, INC. CREDIT AGREEMENT]